 LOUISIANA DOCK COLouisiana Dock Company,Inc and American Com-mercial Terminals,IncandUnited IndustrialWorkers Union of the Seafarers InternationalUnion of North America,Atlantic,Gulf, Lakesand Inland Waters District,AFL-CIO Cases15-CA-8234, 15-CA-8317, 15-CA-8489, 15-CA-8680, and 15-CA-8736March 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn November 8, 1983, Administrative LawJudge Richard J Linton issued the attached deci-sionThe Respondents, the Union, and the GeneralCounsel filed exceptions and supporting briefs, andtheRespondents and the Union filed answeringbriefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions 1 and briefs andhas decided to affirm the judge's rulings, findings,2and conclusions only to the extent consistent withthisDecision and OrderRespondentLouisianaDock Company, Inc(LDC), performs river barge cleaning, fleeting, andrepair work at facilities in Harahan and Westwego,Louisiana, and in Cairo and Hennepin,IllinoisFrom March 1978 to January 1, 1979, LDC alsooperated a coal transfer facility in Louisville, Ken-tuckyOn the latter date Respondent AmericanCommercial Terminals (ACT) took over the oper-ationof the Louisville coal transfer facility asLDC's successor 3 About mid-1980, ACT alsoopened a barge manhole cover manufacturing facil-ityat the Louisville location 4 Both LDC andACT (jointly the Respondents) are subsidiaries ofAmerican Commercial Lines, Inc The GeneralCounsel, however, has not alleged that LDC andACT are single or joint employersiTheUnion has filed with the Board a motion to strike certain of theRespondents exceptions In the motion the Union asserts that the Respondents statement of exceptions fails to meet the requirements of Sec102 46(b) of the Board s Rules and Regulations We have examined thoseof the Respondents exceptions that allegedly failto complywith ourrules and findthat theydo not warrant striking2We adoptfor thereasons setforth bythe judge his findings that RespondentLDC violatedSec 8(aX5) and(1) of the Act byitsunilateralcutback in pay for employees performing leadmen s duties and by its failure to bargain with the Unionoverthe effectsof theJune 28 and September16 and 17 1982 layoffsAs set forthbelow however we havemodified the judges recommended remedywithrespect to these findings8 Theparties concedeACT s successorship4 ACT also operatesa warehousein Louisvilleand coal transfer facilities at four other locations not involved in this proceeding233IThe judge found that the Respondents violatedSection 8(a)(5) and (1) of the Act by refusing tobargain with the Union as the collective bargainingrepresentative of employees in a single bargainingunit composed of employees in the operations de-scribed above, and by insisting to impasse on bar-gaining inseparate units The judge also found thatthe Respondents violated Section 8(a)(5) and (1) byimplementingcertain unilateral changes followingthe resultingimpasse inbargainingWe find meritin the Respondents' exceptions to these findingsThe bargaining history among the Respondentsand the United Industrial Workers Union (UIW orUnion) is set forth in detail in the judge's decisionIn summary,since1972 LDC and the Union havebeen parties to collective-bargaining agreementscovering laborers and maintenance employees atcertain barge cleaning, fleeting, and repair facilitiesThemost recentmastercollective-bargainingagreement was effective from August 19, 1976, toAugust 19, 1981 This agreement included a recog-nition clause covering the above facilities, as wellas three coal transfer facilities that were not in ex-istence at the time of the agreement's execution in1976, including the Louisville transfer facility 5The master agreement did not indicate expresslywhether the facilities were recognized in a singlecollective-bargaining unit, ormultiple unitsThepivotal issue in this case is the scope of the bargain-ing unit or units covered by that agreement TheUnion and the General Counsel contend that theparties have mutually recognized and bargained ina single,multisite unitThey contend that this rec-ognition is embodied in the parties' collective-bargaining agreements and is implicit in the parties'bargaining history The Respondents argue that theUnion has been recognizedin single,distinct unitsat each of the facilities in questionIn July 1981 the parties met in anticipation of theexpiration of the 1976-1981 agreement The Unionsubmitteda recognition proposal referring toLDC's Harahan, Westwego, Cairo, and Hennepinfacilities, aswell as the "coal transfer facilities andmanhole cover product facilities located at Amen-canCommercial Terminals in Louisville,Ken-tucky " The Respondents, acting through RobertKilroy,6 agreed to negotiate regarding all employ-s The Louisiana coal transfer facility began operations in March 1978On March 17 1978 the Union and LDC executed a memorandum of understanding recognizing the Union as the bargaining agent for these employees and agreeing to the terms of the 1976-1981 master agreementsubject to certain provisions contained in an addendum dated January 1519779Kilroy was the vice president of labor relations for American Commercial Barge Lines Inc a subsidiary of the Respondents corporateparentAmerican Commercial Lines Inc293 NLRB No 21 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDees except those at the Louisville facilityAt thismeetingKilroy explained that he would not negoti-ate regarding the Louisville employees at that timebecause a representation proceeding had been filedwith respect to a requested unit of Louisville pro-duction and maintenance employees and was thenpending in the Board's Regional Office 7 TheUnion insisted that bargaining include employees atall five locations, asserting that there was a singlebargaining unitKilroy replied that Louisville wasalways separateNeither party altered its stand onthe scope of bargaining as it pertained to the Louis-ville employees,8 and negotiations stalematedRe-spondent LDC thereafter announced to its employ-ees, and then implemented, changes in job classifications,9wage rates and shift differentials, holidays, insurance and pension benefits, and otheritems consistent with the proposals offered to theUnion 10 The Respondents made no changes in theterms and conditions of ACT's Louisville employ-eesThe judge found that the recognition clause ofthemost recent (1976-1981) master agreementclearly expressed the intent of the Respondents torecognize the Union as the representative of all em-ployees ina single,multisite unitThe clause readsSection 1The Company recognizes theUnion as the sole collective bargaining agentforwages, hours, and conditions of employ-ment for all employees at its Harahan andWestwego, Louisiana fleeting and repair facili-ty, its Cairo, Illinois fleeting and repair facility,and its coal transfer facilities located at HallStreet, StLouis,Missoun, Columbia Bottoms,StLouis County, Missouri, and at Louisville,Kentucky, excluding all office and clerical employees,professional employees, guards andrThispetitionwas filed bythe Inland Riverman s Association on May20 1981 Asecond petition covering this unitwas filed bythe Teamsterson August 19 19819As notedby the judge in his decision the Respondents indicated atthe July 9 1981 bargaining session that they sought separate agreementsone covering Harahan Westwego as a separate unit and a second covering Cairo Hennepin but that they would not insist to impasse on this po-sition9 Thefollowing classifications were instituted at that timemaster mechanic combination mechanic and utility man Further changes regardmg the job duties of station mechanic and utility man were also implemented10 In sec III (E) (5) of his decision the judge credited testimony thatan absenteepolicywas not implemented at the Harahan shipyard at thistime but nevertheless found thatLDC unilaterallyannounced an overtime and absenteepolicyat the threeother LDCfacilitiesThe evidenceabout the announcement however indicates that it was madesolely toHarahan shipyard employees and there is no evidence that such changeswere announced or implemented at theother LDCfacilitiesAssumingarguendo that these changes were made at Harahan the record is clearthat such changes were included within prior proposals offered to theUnionsupervisors, as defined in the National LaborRelations Act i iAlthough the judge acknowledged that the clausedoes not refer to the grouping as a bargaining unit,he found such a reference "implied by tradition "The judge thus concluded that this language indi-cated an unambiguous expression of recognition ina single unitThe judge found further support for his conclu-sion in the testimony of the Respondents' negotiator,KilroyKilroy testified that at the time of thenegotiation of the most recent contract in 1976,both company and union officials wanted to insu-late the Respondents' facilities from organizationby any union other than the UIW Without anyspecific evidence to support his rationale,12 thejudge reasoned that this objective was more easilyserved by a recognized single unit He furthernoted that an additional reason for the UIW tofavor a single unit is that a decertification petitioncannot be filed for a portion of a unit, but rathermust be coextensive with the recognized unit Thejudge noted that other details of the bargaining history, discussed below, tended to support the posi-tions of both parties He concluded, however, thatthe parties had mutually recognized as appropriatea single,multilocation unitAccordingly, the judgefound that the Respondents' refusal to bargain forthat unit created an unlawful impasse in negotia-tions and that this conduct, as well as the unilateralchanges made thereafter, violated Section 8(a)(5)and (1) of the Act For the following reasons, wedo not agreeAbsent certification, the existence of a multisiteunit is based on the agreement of the partiesWhenthere is no clear and unambiguous contract provi-sion setting forth the parties' agreement, it may beevidenced by bargaining history or a pattern ofbargainingSambo's Restaurants,212NLRB 788(1974)Examination of the terms of the masteragreement fails to establish that LDC recognizedthe Union as the representative of the employees inthe five facilities involvedas a single,multisite unitMoreover, the bargaining history fails to evidencean intention to treat these facilities as one overallunitThe 1976 recognition clause relied on by thejudge does not clearly define the bargaining unit asa single,multisite unitThe language merely ac11At the time ofthe negotiations in 1981the Unionno longer representedemployeesat the StLouis coaltransferfacility and the ColumbiaBottomsfacilityhad never begun operationsizAlthough the evidenceindicates that theUIW and LDC shared amutual desireto prevent otherlabor organizationsfrom organizing LDCemployees thiswas only in referenceto thepartiespracticeof includingwithinthe recognitionclausefacilities that had not yet commenced operations LOUISIANA DOCK CO235knowledges LDC's recognition of the Union asrepresentative of employees at certain locations,not all of which were in existence at the time Itprovides no express indication whether such recognition isin a singleunit or multiple, distinct unitsThus, the clause itself is too ambiguous to supporta finding that LDC and the Union intended asingle unit 13The bargaining history between the Respondentsand the Union also does not support a finding of asingle,multisite unitTo the contrary, the evidenceindicates that they intended to bargain in morethan one unit of employees First, we note thateach of the facilities covered by the master agree-ment was likewise covered by an addendum to thatagreement In the addenda, the parties set out thewage rates and holidays for the employees at eachlocationThe economic packages reflected by theseside agreements vaned widely For example, an ad-dendum effective January 16, 1979, set the wagerates for mechanic I at Harrahan and Westwego at$7 28 per hour, whereas the Cairo workers werepaid $5 63 per hour By 1981 this wage disparityhad grown to the point where employees in themechanic I classification received $8 10 at Harahanand $6 27 at Cairo Second, we note that negotia-tions to obtain these addenda occurred at differenttimes and places, and with varying effective datesThird, it is significant that from the time the partiesfirstbegan negotiating in 1972 until 1981, theUnion never expressly stated that it considered thediverse, geographically dispersed facilities of theRespondentsa single bargainingunitOn the con-trary, in a July 16, 1979 letter from the Union's executive vice president to the Respondents' counsel,reference ismade to the variousunitsFinally,there is no evidence that ACT, following its acqui-sition of the Louisville facility, ever indicated anintent to include this location in a multisite bargain-ing unit with the LDC facilities As indicated in aletter dated January 23, 1979, on American Com-mercial Barge Lines stationery, the Union was noti-fied by Kilroy that ACT had become the successortoLDC for the Louisville facility 14 About thesame time, Kilroy also sent the Union a letter re-stating the results of wage reopener negotiationsregarding the Louisville location In this addendumletter,Kilroy notes the parties' agreement on wagerates for the Louisvilleunitand the Cairo/Hen-19 CompareHeck s Inc234 NLRB 756 757 (1978) (recognition clauseproviding that the employer recognized the union as the representativefor all selling and nonselling employees employed at the stores and warehouse evidences parties clear intent to create one overall unit)DuvalCorp234 NLRB 160 161 (1978) (recognition clause evidenced partiesintention to create separate bargaining units in one centralized contract)14 The judge noted that there was no express reference to the Louisville facility in this letter but that the letter was effective notification ofthis change regardingLouisvillenepinunitsThe Union made no protest to this no-menclature,andcountersigned the addendumletterThis is the sole document in the record re-garding the Louisville location following ACT'sacquisition of the facility,15 and its clear referenceto the "unit" at Louisville runs counter to the Gen-eral Counsel's claim that it was part of a multiloca-tion unit 16 In light of all these factors, we findthat the Respondents recognized the Union as therepresentative of the employees in units of ACTand LDC employees and that this recognition re-flected the parties' intent 17 Accordingly, by condi-tioning bargaining on the Respondents' recognitionof a single unit, the Union was demanding bargain-ing in a unit other than the recognized unit, andthe Respondents had no duty to comply with thisdemandYoung & Hay Transportation Co, 214NLRB 252 (1974) 18As the Respondents did not act unlawfully in refusing to bargain over the unit insisted on by theUnion, we find that the Respondents' unilateral im-plementation of previously proposed changes in jobclassifications,wage rates, benefits plans, attend-ance policies, and other matters in August and Oc-tober 1981 did not constitute a violation of Section8(a)(5) and (1)The Union rejected the Respond-ents' offers to bargain, insisting on negotiating onlyin the multisite unit Thus, as the Board noted inYoung & Hay Transportation Co,"[t]heUnioncannot be heard to protest the Respondent's unilat-eral actions, inasmuch as it was the Union's ownacts which foreclosed effective negotiations " Id at16 In making this statement we are mindful that the Respondents havenot disputed the judge s formal conclusionthat ACTadopted LDC s collective bargaining agreement with the Union regarding the Louisville employeesHowever there is no evidencethat ACT scompliance with theterms of the agreement included any acknowledgement regarding theUnion s position on the scope of the contractual unit16We note that this letter is in express reference to theCairo/Hennepin and Louisville addendums to master agreement betweenUIWNA & LouisvilleDock Co Notwithstanding this referenceto LDC wepresume thatKilroyhad negotiated the Louisville addendum on behalfof ACTin view of the fact that ACT had taken overoperations there a few weeks before the date of this letter If on theother hand Kilroy had in fact negotiated the addendum solely on behalfof LDC then there is no documentary evidence whatsoever regardingACT streatment of the Louisville site In either case this documentaryevidence does not support the General Counsel s position17 In reaching this findingwe need not consider whether each of theLDC locations was recognized as a separate unit In this regard howeverwe note that the Harahan and Westwego facilities were treated together and the Hennepin and Cairo facilities were likewise treated together for certain purposes See also fn 7 above18 In view of our finding with respect to the scope of the collectivebargaining units in this proceedingwe need not consider the Respondents reliance on the pending representation petition of the Inland Riverman s Association and the Respondents specific citation to the Union ofthen-current precedent that required the Respondents not to negotiatewith the incumbent union when a competing labor organization had fileda representation petitionWe note however that the precedent referredto by the RespordentsShea ChemicalCorp121 NLRB 1027 (1958) wassubsequently overruledinRCADel Canbe262 NLRB963 (1982) CfDresser Industries264 NLRB 1088 (1982) 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD253Moreover, we note that no changes weremade at ACT's Louisville facility and that thechanges occurring at the four LDC facilities wereconsistentwith the Respondents' prior bargainingproposalsCompareTaftBroadcastingCo,169NLRB 475 (1967), petition for review denied 395F 2d 622 (D C Cir 1968),Thomas Sheet Metal Co,268 NLRB 1189 (1984) In these circumstances, wealso find that the Respondents' announcement to itsemployees of the implementation of the unilateralchanges was not unlawful direct dealing Facedwith the Union's refusal to bargain, the Respond-ents had no choice but to correspond directly withtheir employees concerning these changes Accordingly,we reverse the judge's finding that the Respondents violated Section 8(a)(5) and (1) of theAct by making unilateral changes and announcingthose changes to the employees, and we shall dis-miss the corresponding complaint allegations Theforegoing unilateral change allegations are the onlycomplaint allegations in this proceeding that in-volve conduct for which Respondent ACT ischargedwith any responsibilityThe remainingcomplaint allegationsinvolve conduct that oc-curred solely with respect to LDC's four facilitiesAccordingly, because the complaint does not allegeLDC and ACT to be a single employer or jointemployers, or alter egos, we find that RespondentACT has not engaged in unfair labor practiceswithin the scope of this proceedingWe shall,therefore, dismiss the complaint regarding ACT 19The judge, relying on his unit scope finding, fur-ther found that the Respondents unlawfully insti-tuted unilateral wage increases in August 1982 forunit employees at the four LDC facilities represent-ed by the Union We have rejected the judge's unitfinding and thus cannot adopt his finding a viola-tion on this ground Nor do we find any other basisfor finding a violation with respect to these wageincreasesThe Respondents' wage proposals in the 1981 negotiations covered wages for the year followingthe expiration of the contract in August 1981Asthe judge found, in April 1982, LDC requested ameeting with the Union to discuss wage increasesand other matters at the four LDC facilities TheUnion refused to meet unless negotiations coveredthe Louisville employees In May, LDC again noti-fied the Union that it wished to make changes inthe wages of the LDC employees, and solicited theUnion for dates on which it could have representa-tives available to negotiateAs an alternative, LDC19 Subsequent to the hearing in this casethe Unionhas made the contention that for the purposes of formulatinga remedy LDC and ACTshould be found a single employer We find that this issue was not litigated in this proceedingstated that it would give the Union notice of theproposed changes and an opportunity to respondprior to their implementationOn July 27, LDCnotified the Union of the wage increases for theLDC facilities that were to go in to effect August1,1982,20 and requested the Union to advise it ifand when the Union changed its bargaining positionThe Union never attempted to negotiate regarding changes in wages at these LDC facilitiesThe changes were implemented on August 1, 1982These facts show that the Union was accorded afull opportunity to bargain over wage increases tobe implemented in 1982 at the LDC facilities TheUnion, however, refused to bargain, as requestedby LDC, with respect to the latter's four facilities,insisting instead that any bargaining must includeACT's Louisville facility as wellDespite this re-fusal,LDC provided the Union with advance noti-fication of the specific wage changes The Union,however, still did not agree or seek to negotiatewith LDC concerning those changes In these circumstances, we find that the Union had an opportunity to bargain over the specific wage increasesbut chose not to do so Accordingly, because theUnion insisted to impasse on bargaining in a unitthat the evidence fails to establish was agreed onby the contracting parties, and because it hadnotice and the opportunity to bargain about theproposed changes, we find that LDC's institutionof the wage changes was not unlawfulIIThe judge found that LDC laid offunit em-ployees on June 28 and September 16 and 17, 1982,without giving the Union notice of the layoff andan opportunity to bargain over the effects of thelayoff He concluded that LDC thereby violatedSection 8(a)(5) and (1) as it pertains to its effectsbargaining obligation 21 As a remedy, the judge ordered LDC only to cease and desist from failing togive notice and the opportunity to bargain over theeffects of future layoffsThe judge declined toorder a make whole remedy or to require that theparties affirmatively bargain over the effects ofthese layoffs on the ground that the Union had theopportunity to and did bargain over the effectsduring September and October 1982 and becausehe found that the employees would have been laidoff in any eventWe find merit in the exceptions of20Wages for the Cairo and Hennepin employees were to be increasedby 5 percent and the Harahan and Westwego employees were to receivea 25 cent per hour increase21 The General Counsel has not alleged that the decision to lay off employees entailed a bargaining obligation and we affirm the judge s finding that this issue was not fully litigated in this proceeding Although thecomplaint alleged that the Respondents failed to provide the Union withan opportunity to negotiate the effectsof layoffsoccurring on i l otherdates in 1982 the judge dismissed these allegations No exceptions werefiled regarding these dismissed allegations LOUISIANA DOCK CO237the General Counsel and the Charging Party to thejudge's limited remedy for these violations In casesinwhich an employer has failed to provide its em-ployees' bargaining representative with an opportu-nity to engage in effects bargaining, including bar-gaining over the effects of the layoff of employees,the Board traditionally has imposed a limited back-pay requirement and an affirmative order that theparties bargain over these effects SeeLitton Busi-ness Systems,286 NLRB 817 (1987),TransmarineNavigation Corp,170 NLRB 389 (1968) In fashion-ing this remedy, the Board has specifically foundthat in order to assure meaningful bargaining a lim-ited backpay requirement is needed In view of theBoard's recognition that such a backpay award is anecessary precondition for meaningful bargaining,we find that whatever bargaining the Union andLDC had engaged in regarding the effects of thelayoffs after the layoffs had occurred is inadequateto fulfillLDC's affirmative obligations in thisregard 22 For these reasons, we shall amend theremedy recommended by the judge and requireLDC to provide limited backpay and to bargain re-garding the effect of the layoffsIIIFinally,we affirm the judge's conclusionthat LDC did not violate Section 8(a)(5) and (1) byrefusing to arbitrate certain grievances arising atthe Harahan facility following the expiration of thecollective-bargaining agreementAs noted above,the most recent bargaining agreement had a termi-nation date of August 19, 1981 The parties had ne-gotiated an addendum for the Harahan facility onJanuary 17, 1977, which included a grievance arbitration provision containing a no-strike clause 23The grievances in question were filed with respectto layoffs in June and July 1982 and certain termi-nations occurring in May 1982 As detailed in thejudge's decision, the parties processed these griev-ances in a manner in accord with the initial steps ofthecontract'sgrievanceprocedure and LDCdenied the grievances On July 13, 1982, the Unionasked LDC if it would arbitrate the grievance onthe discharges, and it was informed that LDC22 For what are essentially analogous reasons the Board has found thatan employer may notfulfillits bargaining obligation regarding the effectsof a decision by affording a bargaining representative an opportunity tobargain about the effects only after the decision has been made or hasbecome a fait accompli SeeP J HamillTransfer Co277 NLRB 462463 (1985)23 The addendum included the following provisionGRIEVANCE PROCEDUREA Grievancesare any disputes arising between the parties heretorelating to arising out of or in connection with or involving questions of interpretation or any acts conduct or relations between thepartieshereto or their members Should grievances as definedherein apse there shall be no suspensionof workand an earnesteffort shall be made to settle suchdifficultiespromptly in the mannerhereafter outlinedThe final step in this grievanceprocedureinvolvedbinding arbitrationwould not arbitrate the grievance unless the Unionwould give up its right to strike Similarly, on Sep-tember 2, 1982, when the Union requested thatLDC submit the layoff grievances to arbitration,LDC inquired whether, in exchange for an agree-ment to submit the matters to arbitration, theUnion would give up its right to strike over thoseissuesThe Union refused, and LDC's representa-tive stated that this would be the quid pro quo forany agreement to arbitrate The judge found thatLDC was not warranted in claiming that the expi-ration of the collective-bargaining agreement re-lieved it of any duty to arbitrate, because the judgeconcluded that what he found to be LDC's unlaw-ful position on unit scope operated to extend theagreement as a matter of law Nevertheless, thejudge further noted that LDC was willing to waiveany contention that the contract had expired andmerely sought from the Union a reaffirmance thatitwould honor its agreement not to strike pendingarbitration of the issues under the terms of the ex-pired contract's grievance procedureThe judgeconcluded that LDC's refusal to arbitrate thegrievances after the Union declined to providesuch an assurance did not violate the ActFor the purposes of our analysis, we shall assumearguendo that the above grievances involved mat-ters that arose under the expired contract SeeIndi-ana&Michigan ElectricCo, 284 NLRB 53 (1987)In light of the evidence, we agree with the judge'sconclusion that LDC did not refuse to arbitrate thegrievances here in issue, but merely sought to gainfrom the Union an acknowledgement that the priorcontract's no-strike clause had coterminous applica-tionwith LDC's duty to arbitrateWe agree withthis interpretation of the parties' contractual provi-sions, and further agree that the Union's refusal toreaffirm the continued effectiveness of the no-strikeprovision with respect to issues submitted to arbi-tration served to release Respondent LDC fromany obligation to continue honoring the arbitrationprovision In reaching our decision, we do not relyon the judge's conclusion that the collective-bar-gaining agreement was extended by operation oflaw because of the Respondents' bargaining position, because we have found above that that positionwas lawful Therefore, in agreement with thejudge, we find that Respondent LDC's action withrespect to the Union's arbitration requests did notviolate Section 8(a)(5) and (1) of the ActAMENDED REMEDYHaving found that Respondent LDC violatedSection 8(a)(5) and (1) of the Act, we shall order ittocease and desist, to take certain affirmativeaction, and to post the appropriate noticeWith 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDregard to the unilateral cutback in the number ofemployees performing leadmen's duties, we affirmthe affirmative remedy set forth in the judge's rec-ommended decision 24 In addition, having foundthatLDC, by failing to bargain with the Unionover the effects of the June 28 and September 16and 17, 1982 layoffs, has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act, we shall accompany our order tobargainwith a limited backpay requirement designed both to make whole the employees forlosses suffered as a result of the violation and torecreate in some practicable manner a situation inwhich the parties' bargaining position is not entire-ly devoid of economic consequences for the Re-spondentWe shall do so in this case by requiringthe Respondent to pay backpay to its employeeslaid off on those dates in a manner analogous tothat required inTransmarineNavigationCorp,supra, andInterstateToolCo,177NLRB 686(1969)Thus the Respondent shall pay all affectedemployees backpay at the rate of their normalwages when last in the Respondent's employ from5 days after the date of this Decision and Orderuntil the occurrence of the earliest of the followingconditions (1) the date the Respondent bargains toagreement with the Union on those subjects per-taining to the effects of the layoffs of June 28 andSeptember 16 and 17, 1982, (2) a bona fide impassein bargaining, (3) the failure of the Union to re-quest bargaining within 5 days of the Respondent'snotice of its desire to bargain with the Union, or(4) the subsequent failure of the Union to bargainin good faith, but in no event shall the sum paid toany of these employees exceed the amount hewould have earned as wages from the dates onwhich he was laid off or terminated to the time hewas recalled or secured equivalent employmentelsewhere, or the date on which the Respondentshallhave offered to bargain, whichever occurssooner, provided, however, that in no event shallthis sum be less than these employees would haveearned for a 2-week period at the rate of theirnormalwageswhen last in the Respondent'semployORDERThe National Labor Relations Board orders thatthe Respondent, Louisiana Dock Company, Inc,Harahan and Westwego, Louisiana, Cairo and Hen-nepin, Illinois, and Louisville,Kentucky, its offi-cers, agents, successors, and assigns, shall1Cease and desist from24 Interest will be computed as prescribedinNew Horizonsfor the ReLarded283 NLRB1173 (1987)(a)Refusing to bargain with the United IndustrialWorkers Union of the Seafarers InternationalUnion of North America, Atlantic, Gulf, Lakes andInlandWaters District, AFL-CIO (UIW) by failing to give reasonable notice to the UIW and theopportunity to bargain about the effects of the lay-offs of unit employees(b) Refusing to bargain with the UIW by unilaterally cutting back on the number of employeesperforming leadmen's duties, includingworkingdaily overtime(c) In any like or related manner interferingwith, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)Make whole, in the manner described in theamended remedy section of the Board's Decisionand Order, the employees affected by the Respond-ent's failure to bargain about the effects of its deci-sion to lay off employees(b)Make whole, in the manner described in theamended remedy section of the Board's Decisionand Order, the employees affected by the Respondent's decision to reduce the number of employeesperforming leadmen's duties, includingworkingdaily overtime(c)On request, bargain with the UIW in themanner set forth in the amended remedy section ofthe Board's Decision and Order concerning the ef-fects of its decision to lay off employees and con-cerning the reduction in the number of employeesperforming leadmen s duties, including workingdaily overtime(d) Preserve and, on request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e)PostatitslocationsatHarahan andWestwego, Louisiana, and Cairo and Hennepin, Illinois, copies of the attached notice marked 'Ap-pendix "25 Copies of the notice, on forms providedby the Regional Director for Region 15, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all25 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board LOUISIANA DOCK CO239places where notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered,defaced, or covered by any othermaterial(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that the complaint isdismissed with respect to allegations not specifically found to violate the Actbenefits resulting from our unilateral actions in themanner prescribed in the Board's DecisionLOUISIANA DOCK COMPANY, INCCharlotte NWhite Esq,for the General CounselAndrew C Partee Jr Esq (Partee & Waldnp)of NewOrleans Louisiana for the RespondentsIrwin H Cutler Jr Esq (Segal Isenberg Sales & Stewart),of Louisville, Kentucky, andLouis L Robein Jr Esq(Barker Boudreaux Lamy Gardner & Foley),of NewOrleans, Louisiana for the Charging PartyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT unilaterally lay off employeeswithout providing the UnitedIndustrialWorkersUnion of the Seafarers International Union ofNorth America, Atlantic, Gulf, Lakes and InlandWaters District, AFL-CIO (UIW) reasonable ad-vance notice and the opportunity to bargain aboutthe effects of our decision to make such economiclayoffsWE WILL NOT unilaterally cut back the numberof employees performing leadmen's duties, including working daily overtime, without first consult-ing and bargaining with the UIW over our decisionand its effects on the affected employeesWE WILL NOT in any likeor related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the ActWE WILL, on request, bargain collectively withthe UIW as the exclusive bargaining representativeof our employees concerning the effect of employ-ee layoffs and the reduction in the number of employeesperforming leadmen's duties, includingworking daily overtimeWE WILL make whole our bargainingunit em-ployees,with interest, for their loss of wages andDECISIONSTATEMENT OF THE CASERICHARD JLINTON Administrative Law Judge Didthe employer here unlawfully refuse to bargain with theUnion The answer to that pivotal question, and tonearly all other issues in this case,hinges on determiningwhether, under themastercollective bargaining agreement the Employer and the labor organization had beenoperating under for nearly 5 years, there was one multilocation bargaining unit coveringfivesites (as contendedby the General Counsel and the Charging Party), or fiveseparate units covered by a master contract with individual addendums (as argued by the Respondent)I find theanswer to be the formerThis case was tried before me in New Orleans, Louisiana, on October 27-29 and November 15-17, 1982, andApril 11-13, 1983,pursuant to a series of consolidatedcomplaints (complaint), the first one dated July 16 1982,issued by the General Counsel of the National Labor Relations Board through the Regional Director for Region15 of the Board The complaint was based on severalcharges, the initial one being filed July 10, 1981, byUnited IndustrialWorkers Union of the Seafarers International Union of North America Atlantic Gulf, Lakesand InlandWaters District AFL-CIO (Union, ChargingParty or UIW) against Louisiana Dock Company Inc(LDC) and American Commercial Terminals Inc(ACT) For reasons which follow, LDC and ACT normally are referred to herein as Respondent without distinction iIn the complaint the General Counsel alleges that Respondent violated Section 8(a)(1) (3) and (5) of the Actby various actions alleged to be unilateral changes andother refusals to bargain Later in this decision referencesare made to paragraph numbers such as paragraph 11, ofthe complaint These refer to the final consolidated complaint which issued October 7 1982 This is not to overlook that a later complaint dated October 20 1982issued in Case 15-CA-8736 which case was consolidatedwith the others for trial The sole violation alleged in theOctober 20 1982 complaint describes (in par 11) certainunilateral layoffs in September-October 1982By its answer Respondent admits certain factual matters but denies violating the Act'All dates are for 1981unless otherwise indicated 240DECISIONSOF THE NATIONALLABOR RELATIONS BOARDOn the entire record including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, Charging Party,and Respondent I make the followingFINDINGS OF FACTIJURISDICTIONLouisiana Dock Company,Inc, a Louisiana corporation,performs river barge repair work and fleeting services at its facilities in Harahan and Westwego Louisiana,and Cairo and Hennepin,IllinoisDuring the past 12months,LDC denvedgross revenues in excess of$500,000 and purchased and received goods, materials,and services valued in excessof $50,000 directly frompoints located outside the State of LouisianaAmerican Commercial Terminals,Inc, a Delawarecorporation,maintains offices and places of business located in Louisville,Kentucky where it operates a warehouse and coal transferfacilityACTalso operates transfer facilities in StLouisMissouriKenova,West Virginia,Uniontown,Kentucky,and GuntersvilleAlabamaDuring the past 12 months,ACT derivedgross revenuesin excess of $500 000 and purchased and received goodsmaterials,and services valued in excess of$50,000 directly from points located outside the State of KentuckyLDC and ACTeach admits,and Ifind,that each is anemployer within the meaning of Section 2(2), (6), and (7)of the ActIILABOR ORGANIZATION INVOLVEDRespondent admits and I find that United IndustrialWorkers Union of the Seafarers International Union ofNorth America Atlantic Gulf Lakes and Inland WatersDistrictAFL-CIO is a labor organization within themeaning of Section 2(5) of the ActReferences in the record to the affiliated bodies of theUnion are not always precise However, UIW PortAgent Michael G Worley testimonially described severaldifferent organizations (Tr 3 353) 2 First there is theparent organization, Seafarers International Union (SIU)It is composed of 31 affiliated organizationsOne ofthose affiliates is Seafarers International Union of NorthAmerica (SIUNA) (R Exh 24) Another is SIUAG andacronym for Seafarers International Union of NorthAmerica Atlantic, Gulf, Lakes and Inland Waters DistractFinally the UIW is an affiliate of SIUAG (Tr3 354)2Vol 7 of the transcript containing the record of the seventh day ofthe hearing begins with a new page sequence rather than continuing theexisting sequence Instead of beginning with p 946 it begins with p 1That pattern continues through the final day which is contained in vol 9Of the 1532 pages comprising the record vols 1-6 bear the pagination Ithrough 945 and vols 7-9 begin again at 1 and count through 587 Consequently to the extent that I have made reference here to a pagenumber of the record I have done so by using the biblical referencesystem so as to indicate the volume before the page number The partieswere requested to utilize some equivalent designation system in theirbriefsThe Charging Party and Respondent compliedIIITHEALLEGED UNFAIR LABOR PRACTICESA Principal Contentions of the PartiesAs noted at the beginning the principalissueconcernsthe scope of the bargaining unit, with the General Counsel and the UIW expressing the view that the unit ismultisite and Respondent representing that there are separate units In articulating their stands, each side arguesthat the collective bargaining history supports its posttionBeginning in July 1981 neither party would bargainfor the unit the other side contended to be the one recognized under the contractOnce the unit scope is discussed, there are allegationsof unilateral changes to be addressed Some of these allegationswill be determined by the outcome of the unitscope questionB Background1CorporateorganizationThe firmsinvolved in this case are all part of the corporate empireof TexasGas Transmission Corporation(TGTC)An organization chart in evidence shows thecorporate functions and divisionsof TGTC,its subsidiaries and affiliates as of January1,1981 (G C Exh 8)Accordingto the chart,TGTC dividesitsoperation intofivemain functions or divisions corporate gas transmission services inland waterways services trucking servicesand oil gas exploration and production Two ofthose divisions inland waterways services and truckingservicesaregrouped under American CommercialLines Inc (ACL),aDelaware corporation with anofficeinHouston Texas 3It should be noted thatACL is TGTCs principal perhaps only, holding companyOf the37 operating compavies shown on the organization chart 21 fall underACL sjurisdictionOf the16 remaining firms it appearsthat 5 are not actually operational but are simply namesreservedby TGTC forfirmsyet tobe formed Thus asof January1,1981ACL hadabout 65 6 percent of thecompanies actually operating(21 of 32) The record doesnot disclosewhether ACLs firms also had the majorityof TGTCs employeesI take official notice of the Board s July 27 1982 decision inMacTowing262NLRB 1331 concerning Case9-UC-174 Asthere descnbedby the Board ACL is anintermediate holding companywith TGTCowning 100percentof ACL s stock ACLprovides various administrative and financial services to its subsidiaryfirmsLDCand ACT,the Respondents here, are amongACL s subsidiariesAmerican Commercial Barge Line Company(ACBL)is anotherWe are not concerned here with the trucking servicesfunction and its 10 operating subsidiariesOf TGTC sfivemain functions our attention will be focused only onone division inland waterways services(IWS) The IWSdivision is itself subdivided into four groups barging,manufacturing,marine services and terminals The orga9ACL also hastwo subsidiary firms not grouped under these twofunctionsThese two firms do not have a role in this proceeding LOUISIANA DOCK CO241nizationchart reflects that IWS has aBraziliansubsidiarynot listed under any of the four operationsThere are five subsidiaries listed under barging ACBLbeing one of them Mac Towing Inc the title subject ofthe Board decision referred to above, is another Themanufacturing group has one firm only Jeffboat IncorporatedThesame istrue for marine services, underwhich LDC operates, and the terminals group whichhas ACT That completes the general outline of the corporate organizationAn abbreviated organizational diagram appears as followsTexas Gas Transmission CorporationACL[IWS]4(Barging)(Man(facturing)Services)(nals)iACBLJeffboat IncLDCACTAmcom IncCommercial Barge Line CoInland Tugs CoMac Towing IncA more detailed description of some of the firms in thebargaininggroup, including Inland Tugs Co and MacTowing,Inc, isgiven by Administrative Law JudgeThomas D Johnston in the 177 page decision he issuedon March 31, 1983, inAmerican Commercial LinesJD-133-83 I take official notice of that decision for background purposes even though the findings are not finaluntil the Board passes on them That proceeding involves a series of cases beginning with Case 9-CA-14657 and including two CB cases concerning SIUAGMore comments about Judge Johnston s decision appearbelow in the discussion of background litigation2Arrangement of operationsThe principal inland water system on which ACLfirms operate is the Mississippi River and some of itsmajor tributaries such as the Ohio and Illinois RiversThe five facilities which were involved in this proceeding reflect such a distributionHarahan and Westwegoare adjacent to the Mississippi River in Louisiana justnorth of New Orleans, Cairo Illinois is situated wherethe Ohio River flows into the Mississippi River Hennepin is situated adjacent to the Illinois River north ofPeoriaIllinois,and the facility at LouisvilleKentucky,is adjacent to the Ohio RiverThe bargaining group engages in river traffic withbarges and tugboats The barges transport coal and otherdry cargos, such as grain and beans, as well as liquidcargoSome of the locations are called fleeting' areas where`making and breaking tows is done As described byStanhope F Hopkins Jr, the manager of LDC s shipyardatHarahan, Louisianatows are clusters of from 2 toabout 40 barges which are pushed up and down a riverby towboats or tugs As the tows proceed up or downthe river barges are dropped off or picked ups At theend of these trips Hopkins testifiedthere are usuallyterminalsor fleets where they will drop off the entiretow and hopefully have another tow ready for them toadd in the opposite direction" (Tr 2 204) Harahan isone such fleeting area As described by Robert WKilroy, now an attorney in private practice but formerlyvice president of labor relations for ACBL there were40 to 50 employees engaged in the fleeting work at Harahan in April 1983 (Tr 7 109)Westwego formerly wasa fleetingarea, but an unrelated company took over the facility in 1981 Hopkins testifeed that to his knowledge the Westwego fleeting simplywas combined with Harahan s fleeting operation (Tr2 201)Kilroy testified that Cairo also is an LDC fleeting areasuch as Harahan (Tr 7 110, 9 399) In addition, LDC hastwo or three employees at Cairo who can weld and asmall amountof top side repair is performed on bargesthereHennepin is a barge cleaning facility where coveredbarges bring coal into Illinois The barges are cleaned ofthe residue coal and prepared to receive grain (Tr7110)LDC hasan enginerepair facility in LouisvilleKentucky, whose employees are unrepresented by any labororganizationAt Wood River, Illinois, LDC operates aship repair facility whereas at Harahan,Louisiana, theemployees repair towboats and barges The Wood Riveremployees are represented by the BoilermakersACT was created in January 1979 (Tr 7 29 116)There is a coal transfer facility at LouisvilleIt is undisputed that effective January 1 1979 ACT became thesuccessor to LDC s operation of the coal transfer facilityatLouisville (Tr 7 29, G C Exh 18) At thesame timeACT became successor to the coal transfer operation ofACBL Western in St LouisACT also operates a public warehouse for the Port ofLouisvilleThe employees of the warehouse are represented by Teamsters Local 89 ACT has recognizedTeamsters Local 89 as the bargaining representative ofthe coal transfer employees at Louisville The latter isthe Louisville site involved both in this case and anotherand Ishall address the litigation history more completelyin a momentKilroy described ACT s coal transfer facilities to be as follows (Tr 7 29 112-115)SiteGuntersville, ALLouisville, KYUniontown, KYStLouis,MOKenova, WVEmployees represented bySteelworkers(Under Litigation)Mine WorkersMine WorkersSteelworkerssAlthoughHopkins was not specifically asked and did not say it ap4 Thosein brackets and parentheses are the unincorporated divisionspears that in this process the tow is stopping at the locations of customand groupsers public warehouses and also terminalsoperated by ACT 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlthough LDCapparently does fleeting work as previously describedKilroy testified that LDC basically engages in marine repair work,performingworkon boatsand barges owned either byACBL, or other ACL firmssuch as Inland Tugs or Mac Towing, or by unrelatedfirms(Tr 7 30,119) Stanhope Hopkins,LDC's shipyardmanager at Harahan,Louisiana testified that about onehalf of the shipyards work comes from Inland Waterways an unrelated firm(Tr 9 535 537560-561) Thereisno common supervision between the shipyard employees and the fleeting employees at Harahan(Tr 7 109)ACT, Kilroytestified,isengaged basically in intermodal transferHe explained that this meant transferring from rail to barge barge to truck and barge to rail(Tr 7 119)ACBLcontracts with customers for the movement offreight by barge on the inland waterways(Tr 7 119)Hopkins testified that ownership of the barges making upthe tows is mixed, but that almost 100 percent of thetugs belong toACBLor a sister firm(Tr 2 206)3Officersand managersa IntroductionThe evidence does not disclose the names and titles ofthe officers and managers at TGTC and ACL, or the reporting relationships among the officers at LDC, ACTACBL etc, to those at ACL The record does reflectsome of the names titles, and reporting relationshipsamong LDC ACT, and ACBLAt all, or most all the relevant times H J BobzienJrwas president of both ACBL and LDC D RayMillerwas president of ACT, and Miller reported toBobzien (Tr 7 32, 105, 108) Both had their offices in acorporate headquarters building at Jeffersonville,Indiana(Tr 9 397-398)As for the absence of evidence regarding the reportingrelationships from the subsidiaries to ACL the followingexcerpt fromMac Towing262 NLRB 1331, 1332 (1982),appears relevantAs statedinfraACL isan intermediate holdingcompanywhich owns transportation equipmentsuch as barges towboats,and tractors and leases itto its subsidiaries In additionACL provides administrative,financial, and insurance services to itssubsidianesFor example, ACL negotiates lines ofcreditwith banks for the Inland Waterways ServicesDivision loans money to the subsidiaries, andobtains excess insurance coverage for its subsidiariesACL purchases a master health insurancepolicy but each subsidiary company determines thebenefit levels to be granted and the employees to becoveredACL, however, does not provide anyother administrative services or operational controlover its subsidiary companies ACL receives financial reports from its subsidiaries, but does not receive reports concerning labor relations, does notapprove hiring and firing of management personnelin its subsidiaries, and does not approve benefittioner [SIUAG] or the Intervenor [Inland Riverman sAssociation of America]The evidence in this case seems to describe certain relationships from the facilities upward in the organizational hierarchy rather than proceeding by function, such asfleetingbHarahan Westwego LouisianaStanhope F HopkinsJr,managerof theHarahanshipyard reports to Bob Olson a vice president of LDCwho in turn reports to Bobzien (Tr 2 201) Olson s officeis in Louisville (Tr 7 106)The fleeting operationatHarahan6comes under themanagementof Norman Sonny Ivey Ivey is also thegeneral managerfor the southernregionof the gulf coastarea(Tr 2 202 9 398) His office is locatedatHarahan,but is not in thesame buildingwhere Stanhope Hopkinshas his office (Tr 2 202) Ivey reports to Norbert Whitlock, a vicepresidentof ACBL, whose office is at Jeffersonville,Indiana(Tr 7 106)cCairo Hennepin IllinoisAl Pannier is the manager of the Cairo operation forLDC He reports to Jack Bulard who is vice president ofoperations at ACBL Bulard is in charge of the fleetingoperation at Cairo (Tr 7 108-109) In fact Bulard s geographical jurisdiction over fleeting extends from BatonRouge Louisiana north, and Sonny Ivey has the fleetingsouth of Baton Rouge, including the gulf area (Tr9 398) Hennepin is an LDC barge cleaning facility managed by Tom Wright who reports to Al Pannier (Tr7 108)d Louisville KentuckyDallas Gray is the managerof ACTs coal transfer facility at LouisvilleGray reports to D Ray Miller presidentof ACT,and the latter s office is located in Jeffersonville Indiana(Tr 7 107)As a map reflects,Jeffersonville is just across the Ohio River from Louisville (Tr7 37)eRobert W KilroyHired by ACBL in July 1975 as director of employeerelationsRobert Walter Kilroy served in that capacityincluding the role of labor counsel, until 1 January 1980when he was made vice president of labor relations forACBL and, at the same time a vice president for ACT(Tr 7 25-27) In his first position Kilroy reported to GRobert Hard executive vice president of ACBLWithhis January 1980 promotion Kilroy began reporting toACBL President H J Bobzien (Tr 7 31-32) EffectiveSeptember 1, 1982, Kilroy entered private law practicein Jeffersonville, Indiana but he has continued to represent ACBL and its affiliated firms (Tr 7 103-104)Kilroy testified that his dutieswhile employed forACBL, were To handle employer/employee relatedlegal matters To negotiate and administer collective barlevels negotiated by its subsidiaries with the Peti8 Presumably this includes Westwego when fleeting was done there LOUISIANA DOCK COgaining agreementsTo supervise the employee relationsdepartment(Tr 7 26 )Under the applicable collective bargaining agreementgrievances were submitted to Kilroy at the third stage ofthe contractual grievance procedure for all five of the locations in contention here (Tr 7 32-33)While withACBL, Kilroy handled labor relations for ACBL andACT and negotiated and administered collective bargaining agreementsfor those firms (Tr 7 31) He testifiedthat for ACBL and the fleeting companies, I had theauthority to adjust grievances [and] to negotiate agreements,but as far as my activity on behalf of LouisianaDock and American Commercial Terminals, I servedthem strictly in a staff function gave them advice andcounseling, and they made the decisions as to what wasto be done and what ought to be done (Tr 9 46) Hefurther testified that he handled any unfair labor practicecharges and title 7 cases on behalf of ACBL and theother firmsKilroy testified that he would confer with the managers of the five locations by telephone regarding employee and labor relations matters, that he visited those facilities from time to time, and that he went to some of themto handle grievancesHe handled grievances involvingHarahan Westwego and also Cairo Hennepin (Tr 7 35-37)Kilroy's office at ACBL was at the corporate headquarters in Jeffersonville just across the Ohio River fromLouisville (Tr 7 37, 9 397)4 Collectivebargaininghistorya 1972-1975The relevantbargaininghistory began in September1972 when the UIW byRegionalDirector Paul Drozak,and LDC by Vice President Jack D Wofford signed a3 year contract effective from October 1 1972, to midnightOctober 1 1975 (R Exh 50) Under article I,LDC recognized the UIW as the exclusive bargainingrepresentative for[A]ll laborersand maintenanceworkersengaged injobs only with respect to its barge cleaning operation adjacent toMarch IslandHarrison County,Mississippi and the fleeting and barge cleaning facilities used by the Company atWestwegoandHarahanLouisiana on theMississippiRiver [Emphasisadded ]Kilroy testified that although these three locationswere in operation in 1972, only the fleeting work (andapparently not the bargecleaning)was being performedatWestwego Harahan (Tr 8 125-126) Notwithstandingthe reference tomaintenance workers in the recognition clause the wage classification section article V listsonlyLaborBy letter agreement of August 23 1972, Drozak andWofford extended the foregoing contract to employeesthat are employedor will be employedinCairoIllinois "(R Exh 52, emphasis added)243In January 1974 LDC and the UIW entered into anew 3 year contract, effective January 15, 1974 untilmidnight January 14, 1977, covering (R Exh 53)[A]ll laborers and maintenance workers engaged injobs only with respect to its barge cleaning operation adjacent toMarsh Island,Harrison CountyMississippi the facility and barge cleaning facilitiesutilized by the Company atCairo,Illinois, and atWestwegoandHarahan,Louisiana, on the Mississippi River, and the coal storage, reclaiming and bargeloading facilities operated by or to be operated bythe Company on behalf of ACBL Western, Inc inan area ofColumbia Bottomslocated on the MississippiRiver in St Louis County, Missouri [Emphasis added ]Kilroy testified, without dispute, that as of January 15,1974,Marsh Island was no longer in operation, thatCairo was only a fleetingarea,and there was nothing atColumbia Bottoms (Tr 8 126-127) Once again, Laborwas the only job classification listed in the article onwage ratesOn May 30, 1975, the parties executed an addendumeffectiveMay 1, 1975, expressly affecting LDC s employees only at the Harahan shipyard (R Exh 62) Theclassifications listed under the article for wages covermachinists, carpenters electricians pipefitters,welders,and othersKilroy testified that the shipyard was justbeginningaround January 1974, and that the fleetingwork at Harahan was still in operation as of the time ofthe May 1975 addendum (Tr 8 127 128)b 1976A new addendum was executed effective January 151976 for the express purpose of changing wage rates andclassifications atHarahan Westwego and Cairo and toestablish wage rates and classifications at Hall Street, StLouisMissouri, and at Louisville, KentuckyThe partiesexecuted amasteraddendum covering all thechanges 7 a separate addendum reflecting only the Harahan Westwego modifications and another copy reflecting the changes and additions for only Cairo, Hall StreetColumbia Bottoms, and Louisville (R Exhs 54-56)But inJanuary 1976, there was no facility at eitherHall Street Columbia Bottoms or Louisville, there wasjust vacant land (Tr 8 130 131) As Kilroy explainedPaul Drozak and Jack Wofford labored under the misconception that if they gave each other recognition in anagreement no other union could come in and organizethe facilities(Tr8 130-131 ) In this connection, itshould be noted that the addendum amended the recognition clause to cover all employees at theHarahanWestwego,andCairofleeting and repair facilities, and thecoal transfer facilities located atHall StreetColumbiaBottoms,andLouisvilleexcludingall office clerical employees, professional employees guards and supervisorsas defined in the Act "7Kilroy testified that the job classifications were reduced in numberand the parties(had) agreed to renegotiate wages in January1976 (Tr8 129) 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKilroy testified that Louisiana enacted a right to worklaw effective October 1, 1976 Under the legislation, contractsin existenceon the effective date would be `grandfathered ' The UIW,itseems,therefore expressed adesire for a new contract which would have a union secunty clause effective for the entire term of the contract(Tr 8 132-133) Accordingly, Drozak and Wofford executed a 5 yearagreementeffective August 19, 1976, untilmidnight August 19, 1981 (G C Exh 10) The recognition clause in article I readsSection 1 The Company recognizes the Union asthe sole collectivebargainingagent for wageshours, and conditions of employment for all employees at itsHarahanandWestwego,Louisianafleeting andrepair facility, itsCairo,Illinois fleetingand repair facility, and its coal transfer facilities located atHall Street,StLouis,Missouri,ColumbiaBottoms,StLouis County, Missouri, and atLouisvile,Kentucky excluding all office and clerical employees, professional employeesguardsand supervisors, as defined in the National Labor RelationsAct [Emphasis added ]By separate letter agreement dated August 19, 1976,Drozak and Wofford agreed that wages negotiated overthe next 5 yearswill not exceed an average of 5% peryear(GC Exh 11)The letteragreementalso provides that articles V andVI "apply only to the Company s operation at HarahanLouisianaAt first glancethis isa bit confusing, for theAugust 1976 contract has two pages numbered 7, andduplicate article numbers V and VI 8 However, althougheach article V pertains to holidays, and each article VIrelates to classifications and wage rates,it isclear thatthey apply to different locations The first V has six paidholidays and apparently pertains to Cairo because the VIfollowing expresslynamesCairo,Hall Street, ColumbiaBottoms and Louisville The second V on the secondpage 7 has seven paid holidays and clearly pertains toHarahan Westwego because one holiday is for `MardiGras Day 9 UIW Port Agent Michael G Worley testifeed that the second page 7 applies to the Louisiana locations (Tr 4 428) Page 7 for Harahan Westwego providesfor the classification of leadmen, but the sheet for Cairodoes notOddly, article VI of the page for Cairo provides forthe effective date of the listed pay rates to be January 16,1977To find the pay rates for Cairo (and the fictitiouslocations of Hall Street, Columbia Bottoms, and Louisville) in effect from August 1976 to January 1977 onewould have to turn to the January 1976 addendum (RExh 56) This is not so for the Louisiana locations, fortheir pay rates apparently took effect on August 191976 This left quite a difference as of August 1976 in thehourly pay rates for some of thesameclassifications as isshown by the examples in the following chart8 Even Kilroy was at a loss at the hearing to explain why there aretwo pages numbered7 (Tr 8 134)8One other difference is that the page forCairohasMemorial Daywhereas the Louisiana locations have Good Friday in lieu of MemorialDayClassificationHarahan WestwegoCairoLeadmen$6 25NoneMechanics 1st Class600$475Mechanics 2d Class5324 25Mechanics 3d Class425-4754 10Laborers3253 25Thus,while the entry level positions were about thesame, there was a gap of $1 25 per hour in the first classpositionEven when the January 1977 pay scale becameeffective for Cairo, the pay for a first class mechanicrose only to $4 99 per hour (G C Exh 10)c 1977Kilroy testified that the next contract negotiations occurred in January 1977 The sessions between Drozakand Wofford took place in Washington, D C, and NewOrleans, Louisiana, over a period of 3 days Kilroy attended only the Washingtonsession(Tr 8 136) The parties negotiated separate addendums, effective January 15,1977, to the master contract of August 19, 1976 Cairo ssingle pageaddendum covers wages and holidays only,and the top pay is $4 99 for first-class mechanics (G CExh 12) Harahan ssingle pageaddendum also coveringonly holidays and wages, increases leadmen s pay, for example, to $6 72, first class mechanics to $6 45, and thescale for laborers was pegged at $3 41 the same rate setfor Cairo (G C Exh 13)Kilroy testified that the Harahan employees votedagainst ratification of the 5 percent increase They alsohad other items including the greivance procedure, theywanted covered (Tr 8 136 137) At page 10 of its brieftheUIW contends that Worley presented both themaster contract (G C Exh 10) and the January 1977 addendum to the Cairo employees that they voted toreject itbut that they were outvoted by the greaternumber of employees at Harahan Westwego Worley didnot testify in a credible fashion regarding this point andIfind his testimony on the subject to be confusing andunreliable (Tr 2 277-279, 4 423-431)Kilroy testified that the 3 days of bargaining sessionsresulted in the addendum for Harahan which did go intoeffect January 15, 1977 (Tr 8 137-138 G C Exh 14) 10As of January 1977, neither Hall Street nor Louisvillewas in operation Nor was Hennepin for that matter (Tr8 138)The second Harahan addendum (G C Exh 14) theone which became effective is six pages in length andcovers several topics, including seniority, promotiongrievance procedure, safety and some incidental mattersThe top wages remained as in the first addendum $6 72for leadmen and $6 45 for first class mechanics but thelower scales were increased Thus whereas laborers initiallywere pegged at $3 41 thesame asatCairo, theynow were to receive $4 16 Thirdclassmechanics,initial10 At p 11 of its brief Respondent arguesDespite the simultaneous meetings this [the different addendumprocess] evidences separate negotiations for the separate unit LOUISIANA DOCK CO245ly set to receive from $4 57 to $5 11 were now to receive a flat $5 11-substantially more than the $4 30 offective for CairoBy letter agreement of February 24 1977 the partiesagreed that Cairo would receive the same 25 cent perhour shift differential which was being paid at Harahan(G C Exh 21)Kilroy testified that around the spring of 1977, LDCopened its barge cleaning operation at Hennepin, IllinoisThe employees were hired new from the Hennepin area,and were not transferees from Cairo (Tr 8 140-141) 11By letter agreement of April 22, 1977, LDC, by Wofford, recognized the UIW as the representative of theHennepin employees and that such employees would becovered by the master contract of August 1976 toAugust 1981 (R Exh 57)Although the April 22, 1977 agreement refers to theUIW representing employees of LDC at Cairo, and thatthe parties have a labor agreement' at Cairo there is noexpress provision that the Hennepin employees would bepaid the wage rates set forth in the Cairo addendumThe testimony also fails to clarify this pointBy letter dated November 3, 1977, Kilroy wrote DanTillman, UIW s representative in New Orleans, confirming an understanding that LDC representatives Nivin,Anderson, and Kilroy would meet later that month withTillman and other reperesentatives of the Harahan bargaining unit to begin negotiations on our contractualwage reopener and other matters of mutual interest(R Exh 10) Kilroy testified that Elvis Andersonwas shipyard manager (before Hopkins assumed thatpost) at Harahan and James Nivin a vice president ofLDC (Tr 7 75, 8 142) The parties met about November28, 1977, and the UIW was represented by Tillman, CarlPeth, and several bargaining unit employees The Unionsubmitted a two page list of proposals covering seven oreight topics including for example jury duty, reportingtime pay, and requests for increases in the number ofpaid holidays and wage rates (R Exh 66 Tr 8 142,9 384)At the meeting the UIW proposed that layoffs be bystrict seniority but LDC replied that it had to be by senioritywithinclassifications 12No agreement wasreached on changing seniority (Tr 8 147) Kilroy testsfeed that layoffs at the Harahan shipyard in 1977 1981and 1982 were by seniority within classifications (Tr8 147-149)There was no mention of either Cairo orHennepin at this November 1977 meeting (Tr 8 143)The November meeting appears to have been merely theinitialone for the parties met again regarding Harahan11UIW Port Agent Michael G Worley described Hennepin as primarily a barge cleaning facilitywhere some fleeting is done and wheresome very minor barge repairs are performed (Tr 3 356)12 Although the transcript has Kilroy saying seniority classifications(Tr 8 143) it is clear from other portions of the record that he either saidor meant senioritywithinclassifications as is shownby hislater testimony (Tr 8 148) and the testimony of Hopkins and colloquy on the sub,sect (Tr 1 28 2 156-158) Under that system the layoff is by job classificationwith the person in the classification having the leastplantsenionty being laid off while the one with more plant senionty remains even ifthe former has more seniority in that classification than the latter Thusone must distinguish between the three possible systems plant seniorityclassification senionty and (plant) seniority with job classificationson January 4-5, 1978, at the Union s hall in New Orleans(Tr 8 149)d 1978When the subject of notice of impending layoffs aroseat the meetings of January 4-5, 1978, the Union was toldthat notice of `yard and businesswould be given aswe had it ' Kilroy also explained that the reason forlaying off by seniority within classification was to assurethe Company that it would be able to retain experiencedpersonnel in the classifications being laid off (Tr 8 105-151)Kilroy testified that the only change coming from thenegotiations concerned wages, and he could not recallwhether they simply put a 5 percent increase into effector wrote a new addendum (Tr 8 152) No addendumwas offered in evidenceKilroy testified that in aboutJanuary 1978, facilities were being constructed at bothHall Street in St Louis, Missouri, and at LouisvilleKentucky (Tr 8 152-153)Inmid March 1978, the parties (Kilroy and Wofford,and Union Representative James AMartin)met forabout an hour in Jeffersonville, Indiana, and agreed on a1page addendum covering the employees at Louisville(G C Exh 15 Tr 8 154) In the addendum, dated March17, 1978, the parties agreed to the terms of the mastercontract of 1976-1981, and accepted the Cairo addendumJanuary 15 1977, with certain wage and classificationdifferencesA mechanic terminal operator classificationswas listed for Louisville at a $5 35 pay rate, and aleadman at $5 70 Laborers were to be paid at $4 fortheir first 6 months and $4 35 thereafter It is uncertainhow much the laborers pay differed from the rate inCairo The last specific figure there was the January 151977 rate of $3 25 for the first 6 months and $3 41 thereafter (G C Exh 12) Presumably the Cairo rates were increased by 5 percent Even so, the experienced laborersinLouisvillewould receive about 77 cents more perhour than their Cairo counterparts ($4 35 compared toabout $3 58) The second paragraph of the Lousiville addendum recites (G C Exh 15)This is to verify that a representative from theunion advised us that they had pledge cards for100% of the employees at the Louisiana DockCompany coal transfer facility located at LouisvilleKentuckyIn the next paragraph Respondent recognizes the UIWto be the exclusive bargaining representative of the employees at the above mentioned transfer terminal "Kilroy testified that the Louisville facility had been inoperation about 2 weeks when the foregoing agreementwas signed (Tr 8 153)UIW Port Agent Worley presented the master agreement and the Cairo addendum to the Louisville employeeswho except for wages, would be covered by theCairo addendum The Louisville employees voted toaccept (Tr 4 433, 439-440)Because of some confusion over the applicable holidays,Kilroy sent a letter, dated May 30 1978 to theUnion listing thesevenpaid holidays (G C Exh 16 Tr 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4 440, 8 154) Cairo had six holidays The different holeday is the Friday after ThanksgivingAs already noted, Hall Street opened in 1978 as a coaltransfer facilityACBL Western, Inc (Western), an ACLsubsidiary, was the operating firm It later was succeededby ACT Negotiating principally with Kilroy, the lattersometimes joined by Company Official James AWhite,Worley obtained a collective bargaining agreement, offective July 1, 1978 until midnight, October 31, 1981, forall production and maintenance employees at the HallStreet location (R Exh 63) The facility was barely openwhen,Worely testified, he obtained pledge cards fromthe two hourly employees This was before productionbegan (Tr 4 397, 398 409) 13 Kilroy testified that theeventual employee complement at Hall Street was 28(Tr 8 157)AsWorley testified, the discussions he had withKilroy began on the basis that they already had a contract covering Hall Street, and it was simply a questionof which addendum would apply, and whether rates andbenefits could be increased without increasing them at allfacilitiesWorley initially stated that health and welfarebenefits should be increased at all locationsKilroy saidthat could not be done because the other sites did notgenerate enough income, but that management anticipated the Hall Street operation would generate enoughincome to justify higher levels To accomplish the twingoals of getting higher pay and benefits at Hall Streetand to avoid the problems of another addendum, Worleyand Kilroy agreed to cover Hall Street by a separatecontract (Tr 4 401-408)Although some of the general clauses in the HallStreet contract are similiar to others in the master agreement, many of the items pertaining to employees such aswages and benefits are different The wages effectiveJuly 1 1978, begin at $5 50 for a utility employee, thelowest of four classificationsThere is no classificationfor laborers Shift mechanics were paid $6 75 terminaloperator $7 50, andElectricalreceived $8 Seven holedays are set forth, with the seventh being the employee sbirthday 14Becausemost of the classifications are different, acomparison of wage rates may not be precise NeitherHarahan nor Cairo listed either electricians or terminaloperators, the two highest paid classifications at HallStreet It cannot be said that a shift mechanic at HallStreet is a similar classification to theMechanics 1stClassAllDepartments in effect at Harahan, for thelatter sounds more like a journeyman in the variouscrafts such as an electrician There is no evidence coinparing the work and skills required in the various classificationsThus, although aUtilityMan at Hall Streetmay have earned $5 50 an hour in July 1978 for doing18 Kilroy testified that Respondent made no effort to check the UIW smajority status when this location or those at Hennepin and Louisvillebegan operation(Tr 9461)14 As earlier discussed the January 15 1977 addendum for Cairo provided for six holidays(G C Exh 12)The extensive addendum of January 151977 forHarahan provides for seven but two are different fromthose at Hall Street(G C Exh 14)At Harahan the employee couldqualify for the paid holidays with only 2 weeks service but it is 4 weeksatHall Streetthe same kind of work a laborer did at Harahan for$437 15 or at Cairo for $3 58 16 there is no direct evidence to that effect The vacation period of 1 week after1year and 2 weeks after 2 years is the sameIt appears that the July 14, 1978 memorandum of understanding (R Exh 64) provides greater welfare andpension benefits for the Hall Street employees than didthe 1976-1981 master agreement The later specifies atotal of $3 per employee for each day worked by eachemployee for the welfare and pension plans, whereas theHall Street memo calls for hourly contributions of 40cents for each employee for each day worked Paymentsto the pension plan for Hall Street were not to beginuntil July 1, 1979, when they would be 12 5 cents increasing to 25 cents on July 1, 1980The 1976-1981 master agreement has no provision regarding the role of seniority in layoffs In the January1977 addendum for Harahan,it isprovided that In casesof lay-off and recall, seniority shall apply where skill andability are equal' (G C Exh 14) Moreover four situations areset forth in which seniority may be terminatedIn the Hall Street contract, seniority is defined as theplant concept ( continuous servicewith the Company),and the applicable clause states that it shall apply to layoffs, recalls, promotions, and vacation schedulingprovided the senior employee has the skill and ability to perform the workInNovember 1978 the International Longshoremen sAssociationAFL-CIO (ILA) filed an unfair labor practice charge against ACBL Western (Western) in Case14-CA-12020 On April 4, 1979, the Regional DirectorforNLRB Region 14 issued a complaint against ACBLWestern and ACT its successor, based on the initialcharge as amended in 1979 (R Exh 59) The complaintalleged that on or about June 15 1978, Western ACTrecognized the UIW at Hall Street and on or about July3 1978 entered into a contract with the UIWcontaininga unionsecurity clause calling for membership in theUIW within 31 days as a condition of employment Thecomplaint further alleged that on such dates WesternACT was not engaged in normal business operationswith a representative complement of employeesandthat the UIW did not represent an uncoerced majorityat thetimeof such events The complaint alleged that bysuchconductWestern ACT was violating Section8(a)(1) (2), and (3) of the Act On May 15 1979, the RegionalDirector approved an informal settlement of thecase which contained a nonadmission clauseThe settlement included a notice to employees inwhich ACT, as successor to Western among other provisions, informed employees that it would not recognizethe UIW unless the Union was certified by the NLRBand that the Employer would not give effect to the contract of July 3 1978 unless the UIW became the certifeed representativeFrom the testimony of Worley and Kilroy it is clearthat the Hall Street contract was no longer in effect afteri s The $4 16 shown for January 1977 plus 5 percent in January 1978is The $3 41 shown for January 1977 plus 5 percent in January 1978PresumablyHennepin receivedthe Cairorates although that is not certam LOUISIANA DOCK COMay 15, 1979 That summer several labor organizations,including the ILA and the United Mine Workers engaged in an organizing campaign at Hall Street TheUIW was not listed on the ballot in the ensuing NLRBconducted election, held about January 1980 which theMine Workers won (Tr 4 422, 8 158)In October 1978 the parties began communicating regarding a date for the annual wage reopener Kilroy'sletter of October 13, 1978 specifies Harahan (R Exh13), as does the UIW s October 20 1978 notice to theFederal and state mediation agencies (R Exh 14) As ofthat timeKilroy testified the facilities at CairoHennepinLouisvilleand Hall Street were in operation (Tr8 161) 17 Although only Harahan was mentioned in setting up the first meeting of November 24, 1978 (R Exh13,Tr 8 158) the Company s bargaining proposals (theUIW presented no proposals) include a provision on thesecond page on the subject of wage reopener that (RExh 58)These negotiations conclude all economic items forthe life of this Agreementat all locations covered bythis Agreement[Emphasis added ]Because the proposals includedwage increases tobecome effective January 16 of 1979, 1980 and 1981 thedocument further proposed the elimination of further negotiations (such as reopening for wages) until no soonerthan 60 days before the expiration date of August 191981Other proposals covered holidays, fringe benefits ( noincrease to be made ), an incentive pay program for anew classification of combination mechaninc (with an appendix of several pages covering the training to be undertaken in relation to the incentive program) and premium pay This was followed by Kilroy s letter, datedDecember 18 1978, to UIW Port Agent Gerry Brownoutlining certainmodifications in the Company s offer(R Exh 17)e 1979The result of November 1978-January 1979 negotiations regarding Harahan and the master contract is reflected in an addendum effective January 16, 1979 (G CExh 17) The training program, already described andnow a part of the addendum, applied only to the Harahan shipyard as did the new wage rates (Tr 8 166)Worley received word from Brown that he and Kilroyhad wrapped up everything except for wages upriver,meaningCairoHennepinandLouisvilleand forWorley to work those out with Kilroy (Tr 4 519 521,526)Kilroy testified that when he and Brown reachedagreement regardingHarahan Westwego in January1979Brown asked him to contact Worley about wagerates upriver (Tr 9 409) Kilroy thereafter called Worley(Tr 9 409), apparently on January 18 1979 (Tr 4 52217 Kilroy s testimony that therewas no contractin effect then at HallStreet gets into an immaterial issue(Tr 8 161)It is unclearjustwhen ifever the UIWsigned the HallStreet contract for byletterdated October 25 1978 Kilroy demanded of Worleythatthe UIWsignthe contract(R Exh 15) As noted NLRB Region 14 treated the contractas beingeffective as of July 3 1978247525, 527)They reached agreement in either one telephone conversation (Tr 4 528), or no more than a few(Tr 9 409) Kilroy confirmed their agreement by letteraddendum dated Janaury 19, 1979, on which Worleypenned his acknowledgement 6 days later on January 25(G C Exh 19) As with the Harahan addendum (G CExh 17), the letter addendum for the other four locations set the new wage rates for January 16 in 1979,1980, and 1981 (G C Exh 19) That closed the reopenernegotiations and completed the contract through August19 1981 It is of some interest to observe that Kilroy, inthe letter addendum agreed to by Worley, refers to theCairo Hennepinbargaining unitsand the Louisvillebargaining unit(G C Exh 19)Although Harahan Westwego has seven job classificationsCairo Hennepin four and Louisville three somecomparison can be made of the wage rates effective January 16, 1979, at the locations as shown belowClassificationHarahanCairoLouisvilleWestwegoHennepinLeadman$7 59None$6 13Mechanic I7 28$5 63NoneMechanic TerminalOperatorNoneNone5 75Mechanic II6 465 03NoneMechanicIII5774 86NoneLaborer' 83 653 854 68As the rates differ so also do the increases in 1980 and1981with the higher classifications at Harahan receivingmore money However that simply results from the application of a percentage factor apparently 5 5 percentto the figuresA mechanic I in Harahan Westwego received a 40 cent increase in 1980 to $7 68 and 42 cents in1981 to advance to $8 10 Over the same period a mechanic I in Cairo received a total increase of 64 centsbringing his 1981 pay rate to $6 27-nearly $2 an hourless than his counterpart in Harahan The mechanic termural operator in Louisville received total increases overthat span of 65 cents bringing his 1981 wage rate to$640 In like fashion, the laborers at Louisville faredbetter than their counterparts elsewhere because theirbase rate was higherBy letter dated January 23, 1979 Kilroy advised theUnion that ACT was the successor to LDC effectiveJanuary 1, 1979 (G C Exh 18) Although Kilroy did notspecify Louisville in the letter,it isundisputed that ACTbecame LDC s successor at the Louisville coal transferfacility on such dateOur attention now focuses on Cairo By letter datedJuly 16 1979, to Kilroy, Frank Drozak executive vicepresident of SIUAG asserted that the Company had violated the contract by failing to pay overtime rates forweekends and holidays and over 8 hours a day at Cairo18 The laborer rates shown are those applicable for a laborer who hascompleted his 30-day probationary period 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(R Exh 19 Tr 8 169) 19 The practice at Cairo had beento pay overtime after 40 hours After a series of lettersbetween the parties, the Union accepted the fact that bycontract the Harahan overtime rates (including overtimeafter 8 hours a day) had never been extended to CairoBy letter dated August 3, 1979 UIW National DirectorFrank Drozak then requested that the contract be reopened to discuss these matters (R Exh 22) 20 Kilroygranted the request by letter of August 9, 1979, suggesting that they meet in Jeffersonville, Indiana (R Exh 23)Drozak designated SIU Representatives Don Andersonand Pat Pillsworth to meet with Kilroy on the matterKilroy testified that two meetings were held thatAugust regarding Cairo, and that he and Jack Bullard,vice president of operations for ACBL represented thecompany in the sessions with Anderson and Pillsworth(Tr 7 170) No written proposals were exchanged TotheUnions oral request for a pay increase and dailyovertime,Kilroy Bullard countered that the Companywould make such adjustments if the Union would agreeto a 1 year extension of the contract or enter into a new3 year agreementAnderson Pillsworth responded theycould do that (apparently either) and would contactKilroy Bullard after the Union had presented the matterto the members No agreement was reached (Tr 9 400),for as Kilroy testified,We never heard any more fromthem(Tr 8 171 ) Kilroy is wrong As the discussionshows under the next topic in April 1980 Pillsworthwrote to Kilroy on the subjectOn October 10, 1979, the parties met to discuss the offects of a plan by LDC to implement a new absenteeismpolicyThey also discussed a couple of other items Thetestimony is rather bnef about this meeting, and it apparently ended with no agreement (Tr 8 172-173 9 400)In December 1979 the parties met at Sclafani s Restaurant in New Orleans (Tr 7 174 9 399) Representing theCompany were Kilroy and Norman Sonny Ivey BillEllis represented the UIW and he presented Kilroy andIvey with a proposal drafted in the form of a 17 pagecontract, with a recognition clause covering all employeesat the following six locationsHarahanWestwegoCairo, Hall Street, Columbia Bottoms, and Louisville (RExh 61) Hennepin is not mentioned 21 and there is noexplanation in the record concerning why the UIWwould have the temerity, or gross oversight to includeHall Street That is the location which was the subject ofa settlement in Case 14-CA-12020 approved barely 7months earlier by the Regional Director for NLRB19 It is interesting to note that Drozak refers to units and unit bystatingThis contract covers [the]Cairo Illinois fleeting and repair facility aswell as units in LouisvilleColumbia Bottoms Harahan andWestwego Louisiana (Article I Section I Recognition) This HarahanYard Addendum includes a wage schedule applicable only to the Haraban unit(Emphasis added) Drozak s language could be interpreted asusingunitas a synonym for facilitiesbut that would seem strangefor an experienced labor practitionerWorley testified that Frank Drozaksubsequently became president of the SIU (Tr 4 520)20 As shown on SIUAG s masthead Frank Drozak was executive vicepresident and his brother Paul Drozak was a vice president of that organization(R Exh 24)Frank Drozak also was national director of theUIW and as just noted has since become president of the SIU (Tr4 520)21 Its omission was apparently through inadvertence for it is linked toCairo at p 13 under the article for classifications and wage ratesRegion 14, as described above It is likely that the election already was scheduled by December 1979, for it wasabout January 1980, as already noted, that the UnitedMine Workers was certified by the NLRB as the exclusive bargaining representative of the Hall Street employeesColumbia Bottoms as Kilroy explained has neverbeen anything more than vacant land At one time it figured as a site for a potential facility, but it lost thatchance when the Hall Street location was chosen (Tr7 117-118)Regarding the UIW's proposal, Kilroy and Ivey toldEllis that they would entertain a new 3 year agreementforHarahan, but at no other location (Tr 8 175 327,9 400) The balance, if any, of that meeting is not described, and the next session occurred in January 1980 22f 1980On January 18-19 1980, the parties met again Theyconsidered grievances on January 18 and on January 19they discussed the UIW s proposals (Tr 8 176) ShipyardManager Hopkins had joined the management team forthese meetings and joining the UIW s group were Herbert Boudreaux and Ralph Quinnoniz The UIW s written proposal, by my calculations, requested wage increases at Harahan Westwego ranging from 5 48 percentfor laborers ($3 65 to $3 85) to 6 72 percent for leadmen($7 59 to $8 10) at Cairo Hennepin ranging from 5 45percent for laborers ($3 85 to $4 06), to 6 22 percent formechanic I ($5 63 to $5 98), and at Louisville rangingfrom 5 77 percent for laborers ($4 68 to $4 95) to 6 26percent for mechanic terminal operator ($5 75 to $6 11)Kilroy testified that at the meeting of January 19 theUIW upped its wage increase demand to 10 percent (Tr8 176)Management (the speaker frequently is not identified inthe testimony) expressed the position that wage rateswere closed for the balance of the contract Howeverthey told the UIW that the Company could possiblygrant an 8percent increase in exchange for relief in thearea of production and work rules and so forthTheyalso discussed the UIW s proposal for absences and latenessThe union representatives said they would thinkabout the Company s counterproposal regarding an 8percent increase tied to a change in work rules (Tr8 178) and also concerning the Company s position thatitwas interested in discussing only a 3 year agreementand only at Harahan (Tr 8 329)The parties met again on either January 30 or 31, 1980atwhich time the Company Kilroy testified offered an8 percentwage increase over the scheduled increasewhich was about seven percent (Tr 8 179 )23 Once22 Shipyard Manager Stanhope Hopkins also described a late Decemher meeting not at the Sclafani Restaurant as well as the meetings inearly 1980 (Tr 9 507 et seq) To the extent his sequence or factual descnption vanes from the description given by Kilroy I credit Kilroywho appeared to have a better recollection of this series of events23 Kilroy s testimony is imprecise LDC clearly did not add 8 to 7 tomake a15 percent wage offer Furthermore the scheduled wage increasecomputes to about 5 5 percent not 7 percent I find that Kilroy meantthatmanagement offered an 8 percent wage increase less than the 10percent the UIW wanted by its amended request but greater than the 5 5percent called for in the contract LOUISIANA DOCK CO249again theUIW said it would have to get back to theCompany Their meeting was held in March 1980In mid January 1980 LDC disciplined several employees forpicket activityat a facilityWhen Kilroy metwith UIW Representative James Martin in March 1980,Martin took the position that the UIW was not going todiscuss the pending proposalsunlessthe Company settledthe grievances on the disciplined employees in the fashion desired by the UIW 24 Kilroy declined, and thematter was closed when Kilroy, by letter dated March 7,1980, addressed to Gerry Brown, formally withdrew theCompany s offer (R Exh 26)There were no other negotiations until those of July-August 1981-the ones which gave rise to this case Inthe meantime however, the parties exchanged some relevant correspondence By letter dated April 9, 1980, UIWPort Agent Pat Pillsworth wrote LDC recalling that theparties had met the previous fall in Jeffersonville, Indiana, to discuss economicissuesaffectingCairoPillsworth requested that the talksresume(RExh 27)Kilroy replied by letter of April 16, 1980, reading (RExh 28)Dear Mr PillsworthThank you for your letter of April 9, 1980The last time representatives of the Company andUnion met in Jeffersonville the Company offered toincreasewages by seven (7) percent in January1980 This offer was rejected by the UnionRecently the Union rejected an eight (8) percentincrease for our employees in New OrleansInCairo the Union refused a new three yearagreement and in New Orleans the Union demanded a new three year agreementIn view of the Union s first you will and thenyou won t attitude we have no alternative but tocontinue our present collective bargaining agreement which terminates in August 1981However if in the meantime the Union can agreeon what it specifically wants, we would be happyto discuss the matter with youVery truly yoursRobert W KilroyThe next letter bearing on the subject is the July 9,1980 letter of UIW Vice President Mike Sacco to Kilroyreading(C P Exh 12) 25Dear Mr KilroyRelative to multiple negotiationsessionsthe pastseveralmonths for modification of the Agreementbetween this Union and your company which youseek to limit, however, to only one of the covered24 ShipyardManager Hopkins identified a company proposal datedFebruary 7 1980 showing the Employers offer on wages benefits andon an absenteepolicy (R Exh 77 Tr 9 513)It is unclearwhether thedocument was presentedon February 7 1980 but thequestion is immatenal It is clearhoweverthat the proposal relates to Harahan as revealedby the job classifications25 It is not clear precisely which organization(s)MikeSacco is vicepresidentof Theletter is on the letterhead stationeryof SIUAG and themasthead lists him as a vice presidentlocations,Harahan, Louisiana, such limitation wereiterate is not acceptableWe are prepared to negotiate a new CollectiveBargaining Agreement provided it is applicable toall locations as contractually provided and subjecthowever to membership ratification of any termsagreed to by the negotiatorsWe stand ready to negotiate forthwith and awaityour replySincerely,Mike Sacco Vice PresidentSIU, UIWKilroy confirmed that he did receive Sacco s letter(Tr 9 401), but the record does not show what responsehe gave, if anySacco s letter is the first expression by the UIW thatany contract had to cover all locations The implicationis that the UIW viewed the locations as one bargainingunitThere is no mention of the separate contract partiesmade for Hall Street, which contract the Government inMay 1979 required ACT to cease honoring because ofthe allegedly unlawful circumstances from which it wascreatedBut the main point about Hall Street is that theUIW voiced no concern in 1978 about carving HallStreetpreviously a nonentity, from the recognitionclause of the master contract and making it the subject ofa separate contract5Related litigationaBackgroundlitigationAlreadymentioned is the Board s decision inMacTowing262 NLRB 1331 (1982) Because that proceedinginvolved a UC petition in Case 9-UC-174 there is substantial discussion of the corporate organizationOn the other side of the ledger is the case ofSeafarersAtlantic District (American Barge Lines),244 NLRB 641(1979), involving Case 14-CB-3849 and the Seafarers'exclusive hiring hall arrangementOf more recent vintage is the March 31 1983decisionJD-133-83, of Administrative Law Judge Thomas DJohnston in a consolidated proceeding involving 15 cases(13CA and 2 CB )beginningwith Case 9-CA-14657That decision of 177 pages is too lengthy to summarize here, but I observe that it involved allegations ofviolations of Section 8(a)(1), (2), (3), and (5) and 8(b)(3)of the Actb Regarding LouisvilleBeginningabout March 30, 1982, Administrative LawJudge Robert M Schwartzbart heard a group of casesconsolidated for trial, relating to the Louisville location26 The UIW, in our case, offered copies of the complaintspending before Judge Schwartzbart 27 Initially26 Thedate ofMarch 301982was supplied to meby UIW AttorneyCutler on the record(Tr 145) in another Louisville case which will bedescribed momentarily27 In Case 9-CA-16703 anamended complaint issued on June 121981 alleging a violation of Sec 8(a)(1) and(5) by unilaterally failing toContinued 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe pleadings alleged asingleunit at Louisville (the firstcase) or a multisite unit involving the five locations (thesecond and third complaints), as an appropriate unitbut at trial all were amended to allege both unit theoriesin the alternative (C P Exhs 14-16, Tr 9 420) JudgeSchwartzbart s decision is pending At the instant hearmg, the parties entered into stipulations concerning various aspects of the pleadings and evidence adduced beforeJudge Schwartzbart (Tr 4 495 et seq )The second Louisville proceeding Case 9-CA-18193,referred to above, was heard by me in Louisville, Kentucky on January 18, 1983 My decision, JD-(ATL)-52-83 issued in that case on July 11 1983 For the reasonsdescribed there I denied the General Counsels trialmotion to amend the bargaining unit from the single location of Louisville (the productionand maintenance employees of ACT s coal transfer facility) to a multifacilityunit encompassing employees of the five locations (Harahan Westwego, Cairo Hennepin, and Louisville)However, I found that ACT had violated Section 8(a)(1), (2)and (5) of the Act by unilaterally withdrawing recognition from the UIW and recognizing Teamsters Local 89on February 15, 1982, and thereafter, on March 12, 1982,entering into a contract with Teamsters Local 89 covermg the Louisville employees Exceptions to that decisionare pending before the BoardSome reference should be made here to the representation petitions filed regarding the Louisville employees in1981A brief description of such proceedings, Cases 9-RC-13768 and 9-RC-13876, appears at slip opinionpages 15-16 of my July 11, 1983 decision in the Louisville case The parties also stipulated here to the essentialfacts regarding those petitions (Tr 6 941-942) Thus onMay 20, 1981 the Inland Rivermen s Association (IRA)filed a petition in Case 9-RC-13768 seeking to representtheproductionandmaintenanceemployeesand onAugust 19 1981, Teamsters Local 89 filed a petition inCase 9-RC-13876 seeking to represent essentially thesame Louisville employees These cases were consolidated for hearing Before a hearing was conducted however the Unions requested to withdraw their petitions (theIRA so requested on December 3 1981 and TeamstersLocal 89 in mid February 1982) The Regional DirectorforNLRB Region 9 (Cincinnati Ohio) approved eachrequestAs we shall see very shortly, the IRAs petition ofMay 20, 1981, figures prominently in the bargaining posetion taken by ACT in the contract negotiations held inthe summer of 1981deduct union dues from the wages of two employees since September 151980A complaint issued August 13 1983 in Case 9-CA-17053 alleginga violation of Sec 8(a)(1) and(5) by Respondents June 1 1981 failure todischarge 14 named employees who failedto paydues under a union security clause in the collective bargaining agreementAnd in Cases 9-CA-17553-1 9-CA-17553-2 9-CA-17553-3a complaint issued November27 1981 alleging violations of Sec 8(a)(1) and(5) because Respondentallegedly(a) implemented a health and welfare plan in May 1981 withoutnotice to the UIW(b) repudiated certain hiring hall provisions of thecontract in May 1981 and (c) hired 15 employees between April 21 andJuly 291981without utilizing the contractual hiring hallThe latteraverment also is alleged to violate Sec 8(a)(3)6 Procedural mattersaThe UIWsmotion to consolidateOn September 20, 1982, the UIWsought to have theLouisville proceeding,Case 9-CA-18193consolidatedwith the instant cases(G C Exh Is)Respondent andACL filed anopposition to the motion to consolidate Byhis order dated October 15, 1982 AssociateChief Administrative Law Judge John M Dyer denied the motionto consolidate,but he provided that the same administrative lawjudge wouldbe assigned to hear both cases(G C Exh lz)b The General Counsels special appealToward the close of the hearing, I indicated that Imight take official notice of any portion of the Louisvillecase pending before me if I felt such procedure wouldassist in writing a more understandable decision here (Tr8 192, 9 580) The General Counsel and the UIW vigorously objected on several grounds, including that such aprocedure would deny their due process rights of beingable to inspect and voir dire as to exhibits, to cross examme witnesses, and to introduce other relevant evidenceThey argued that such would in effect, serve to consolidate the cases when an earlier motion to consolidate hadbeen deniedPursuant to Section 102 26 of the Board s Rules theGeneral Counsel filed with the Board a five page requestdated April 20, 1983 for special permission to appealfrom my ruling 28 By its request of April 25, 1983 theUIW joined in the General Counsels request The parties restated and elaborated on their earlier positions TheUIW added that I should give advance notice of whatever portion of the Louisville case I intended to refer toand argued that the parties should have the opportunityto present evidence in response theretoRespondentdid not file any position statement with the Board nordid it express any position on the matter at the hearingother than to say that Respondent would avoid duplicatmg any exhibits received at Louisville which would bethe subject of official notice here (Tr 8 189) By its telegraphic order dated April 28 1983 the Board ruledThe General Counsels request for special permission to appeal Administrative Law Judge s ruling isdeniedwithout prejudice to the General Counsel sright to renew its contentions through the filing ofan appropriate exceptionUnder section III F,1 infra I discuss the backgroundof certain layoffsDuring that discussion I take officialnotice of a payroll document offered by Respondent asan exhibit in the Louisiana hearingc Productionof affidavitWhen the UIW s turn came to cross examine KilroyduringRespondents case in chiefUnions attorneyIrwinCutler,citingSenftnerVolkswagenCorp25728 I hadoverruled the General Counel s objection to my contemplatedprocedure (Tr 8 191) LOUISIANA DOCK CONLRB 178 (1981) moved for production of any affidavitsKilroy had given to Board agents (Tr 8 341) Kilroyexplained that although he had not submitted an affidavitin connection with the charges filed against Respondent,he had furnished one in a CB case (a charge filed againstthe UIW) dealing with the subject matter of his testimony on direct examination 29 Respondent objected to themotion and the General Counsel asserted that she wouldcomply with whatever ruling was madeRespondent's objection was twofold First, the UIWwaived any right to inspect the affidavit when it did notcall for production the day before when it called Kilroyas a witness under Fed R Evid 611(c) Second, as Section 102 118(b)(1) of the Board s Rules grant the right ofproduction only to a respondent, it would violate theAdministrative Procedure Act for the Board to orderproduction in this situation without official rules havingbeen changed pursuant to the Board s rulemaking authority 30Respondents first ground is without merit In anyevent, in ordering that the affidavit be produced, I exercised my discretion to require that it be furnished even ifthe UIW could have obtained it the day before As forthe second ground, I overruled Respondents objectionon the basis ofSenftner Volkswagen Corp,supra at 186-187 fn 1C The Contemporary Facts in this Case1IntroductionThe bargainingsessionsof 1981 occurred on July 9-10and on August 19 Before examining those sessions wemay note some correspondence between the parties Byletter dated March 3 1981, Kilroy wrote the UIW, attentionMike Sacco requesting certain information regarding the UIW s welfare plan (G C Exh 19) Kilroy asserted that the information was requested in relation toour upcoming negotiations, and because over the pastfew years Respondent had received complaints from employeeswith the setup and procedures of the UIW welfare planKilroy requested the number of claims filedby employees in 1978 1979 and 1980 and the number ofclaims denied by the plan He also asked for the datesthe UIW would be available to begin negotiations for anew contract Before we leave this letter,it isinterestingto observe that Kilroy, after a short greeting began thesecond paragraph as follows29 Counsel for the General Counsel represented that the parties hadcross filed refusal to bargain charges I day apart(Tr 8 343)It seems thattheRegion dismissed the charge which Respondent filed against theUIW30 Sec 102 118(b)(1) providesNotwithstanding the prohibitions of subsection(a) of this sectionafter a witness called by the General Counsel or by the chargingparty has testified in a hearing upon a complaint under Section 10(c)of the Act the administrative law judge shall upon motion of therespondent order the production of any statement (as hereinafter defined)of such witness in the possessionof theGeneral Counselwhich relates to the subject matter as to which the witness has testafled If the entire contents of any such statement relate to the subjectmatter of testimony of the witness the administrative law judge shallorder it to be delivered directly to the respondent for his examinaLion and use for the purpose of cross examination251As you are aware, the collective bargainingagreement between the UIW and Louisiana DockCompany for thevarious bargaining unitsexpires onAugust 19, 1981 [Emphasis added ]The UIW, by Joe Sacco, Gulf Coast director of theUIW, informed Kilroy by letter dated March 12 1981,that SIU Vice President Mike Sacco had forwarded tohim Kilroy s letter regarding the upcoming negotiationsHe notified Kilroy that although Respondents requestfor information had been forwarded to officials of thewelfare plan, the UIW would like to have a more specifisexplanation of why the information was necessarysince several of the requests for information seem to notbe related directly to the needs of collective bargainingHe enclosed a booklet describing the plan Finally Saccosuggested that negotiations begin July 9/10 in New Orleans,Louisiana,and he advised Kilroy that the UIWwould be happy to host the negotiations at our hall inNew OrleansHe recommended that Kilroy call Jerry[sic]Brown or Jimmy Martin to set the place, time ofday for negotiations " (G C Exh 66) Gerry (the correctspelling) Brown is in charge of the UIW's New Orleansoffice 31Through further correspondence the parties agreed tomeet on July 9 1981, at 10 am at the UIW hall in NewOrleans In his June 22 letter to UIW RepresentativeGerry Brown Kilroy asserted that he had received noresponse to his request for information regarding thewelfare plan, and he requested that Brown bring it to themeetingof July 9 (R Exh 39)2The July-August 1981 bargaining sessionsaThe July 9 1981 sessionPresent for the UIW at the meeting of July 9 1981,wereUnionRepersentativesGerryBrown, JamesMartin, Pat Pillsworth, Nick Marrone, and Mike Worley,Attorneys Irwin H Cutler Jr and Paul Barker and threeemployeesJames Brown, Dearal Stass, and BennyWhiteAttending for Respondent were Stanhope FHopkins JrNorman Sonny Ivey and Kilroy (Tr2 280, 8 182 9 409) At least Ivey, and perhaps Martinwere not present for the entire meeting As of July 9 itappears that Gerry Brown was port agent for the UIWatNew Orleans James Martin was a representative inthe UIW s New Orleans office who as part of his dutiesserviced employees at Harahan Westwego 32 Marrone,from the UIW s Paducah Kentucky office serviced theemployees at Cairo, and Pillsworth, from the UIW s StLouis office did the same for the Hennepin employeesWorley who then was port agent at Jeffersonville, Indi31 Brown was present at the beginning of the instant trial as one of theUIW sdesignated representatives(Tr 1 59) Unfortunatelyhe was senously injuredwhen struckby an automobileone evening(Tr 6 769) Although resumptionof the hearing was postponedseveral times(Tr 6 9947 4) Brown apparentlyneverrecovered sufficiently to permithim to testify (7 4) Thereforethe hearing was completedwithout hisbecoming awitness32 Although Worley testified that UIW Representative David Carterwas present(Tr 2 280) Carter testified that he attended only the August19 1981 session(Tr 6 795) 252DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDana serviced the Louisville employees UIW RepresentativeCarter identified James Brown, Dearal Stass andBenny White as being shop stewards at Harahan (Tr6 778)Hopkins was the shipyard manager at Harahan, Iveywas ACBL s general manager for the fleeting operationon the lower portion of the Mississippi River (Tr 2 2027 106, 8 174, 9 938), and Kilroy was vice president oflabor relations for ACBLBrown was the chief spokesman for the UIW on contractmatters with Cutler speaking on legal matters, andKilroy was Respondents chief spokesman The meetingstarted a little after the scheduled 10 a in starting timeBrown opened the session with a statement that the expiring agreement did not meet the needs of the Unionand its members employed at the five locations Headded that the fleeting at Westwego was scheduled to bemoved upriver Kilroy responded with the Company sposition that the contract did not meet the Employer sneeds at Harahan and Cairo that the wages there wereinadequate, and that Respondent was prepared to raisethe wages there Hopkins announced that for all practicalpurposes the fleeting operation had already been movedBrown asserted that the Union would want to includelanguage in the new contract which would cover a situation where existing operations are transferred to anotherlocationAround that point the parties began going through theUnion's contract proposals Initially as Kilroy testified,Brown tendered one article at a time Each article wason a separate page Eventually he gave Kilroy the whole26 page package of proposed articles numbered 1 to 19(Tr 8 198, G C Exh 22) 33 As they went through thearticles one by one before the lunch recess, only a fewobservations were expressed It appears that the preamble or article IA as it is referred to (Tr 2 212) was tendered out of order sometime before lunch The preambledenotes that the agreement is between the UIW andLouisiana Dock Company/American Commercial Terminals, IncAttorney Cutler inserted after the companyname and its successors and assigns (Tr 2 287)The lunch recess lasted about 3 hours during whichtime Respondent prepared its response After lunch theparties discussed the 19 numbered articles in some detailWe need not to pause to consider that discussion in full,for only the remarks pertaining to recognition are matenal here This is not to overlook paragraph 12(a) of theprimary complaint which alleges that since on or aboutJuly 9, 1981 Respondent has negotiated in bad faithand with no intention of entering into any final or binding collective bargaining agreementThat normally isan allegation of surface bargaining There is no contention that this is the usual type of surface bargaining caseThe parties do not address this specific allegation Because the evidence does not support this allegation, Ishall dismiss itFurther reference to this allegation ismade laterAs noted much earlier, the primary issue revolvesaround the question of whether there was a single bargaining unit with five locations, or five bargaining units33 Some of the proposals and pages are as short as one or two linescovered by individual addendums to one master collective bargaining agreementThe recognition clause, appearing as the UIW s Proposal No 1 ' contains twosectionsThe second which we are not concerned with,merely provides that the Company will not enter intoany individual contractswith the employees whichwould conflict with the Union s contract The first section readsPROPOSAL NO 1RECOGNITIONSection 1The Company recognizes the Union asthe sole collective bargaining agent for wages,hours and conditions of employment for all employees at its Harahan and Westwego, Louisiana fleetingand repair facility its Cairo, Illinois fleeting andrepair facility, itsHennepin, Illinois barge cleaningand unloading facility, and its coal transfer facilitiesandmanhole cover product facilities located atAmericanCommercialTerminals in Louisville,Kentucky excluding guards and supervisors, as defined in the National Labor Relations Act The employees included in the bargaining unit for whichthe Union is recognized and who are covered bythisAgreement, are sometimes referred to asEmployeesAs we see the UIW's proposal would do at least twothingsFirst, it eliminates references to Hall Street andColumbia Bottoms and contains references to existingsites only 34 Second, for the first time it would refer tothe employees in these locations as constituting the bargaining unitI take note of Kilroy s testimony, settingforth his interpretation that in the past the recognitionclausewas formulated for the sole purpose of grantingrecognition and not for the purpose of defining a bargaining unit (Tr 8 310)When the parties resumed bargaining after the lengthylunch recess on July 9 they quickly reached the recognition clauseThere is practically no dispute concerningthe positions the parties expressed From a composite ofthe testimony of Kilroy, Hopkins and Worley (the onlyattendees who were witnesses), I find their positions expressed by Kilroy and Brown Cutler to be as followsKilroy informed the group that the different facilitieshad always been treated as separate bargaining units, thatthere were different wage rates different conditions, separate operations, and no interchange of employees Hesaid it was the Company s desire to have separate agreements one covering Harahan Westwego as a separateunit, and a second one covering Cairo Hennepin as aseparate unitHe said the Company would offer suffident economic incentives to persuade the UIW to agreeto separate contractsAs for Louisville, Kilroy continued, there was a question concerning representation(QCR), and the Company would not bargain with theUIW regarding Louisville until the QCR was resolvedas The Westwego operation of course was in the process of beingtransferred LOUISIANA DOCK CO253In support of Respondents position regarding Louisville,Kilroy told the UIW that he was relying on twocases,Midwest Pipmg35andShea Chemical36 He pointedout that NLRB Region 9 had recently issued a complaint(Case 9-CA-16703) against ACT in which the Louisvillefacilitywas described as an appropriate unit in and ofitself (Tr 3 320) 37 Cutler responded that the bargainingunit description in the Region 9 case was merely a proforma allegation (Tr 3 320)Kilroy said Respondent would not bargain regardingLouisville because of the QCR Cutler asked if the merefiling of the petitiontherewould make it illegal for theCompany to bargain regarding Louisville 38 Kilroy responded affirmatively and stated that he would be happyto reconsider if Cutler could cite him some case lawKilroy further stated that the Company would continue to bargain as to the other facilities in the hope ofreaching agreement, that he would not insist to impasseon combining Harahan Westwego and Cairo Hennepininto two separate units under separate contracts, and thatin the event Louisville was released from the QCR, theemployees there would be included under the contract(as a separate bargaining unit, apparently) The partiesspent the balance of the afternoon discussing the remaining proposals Agreement was reached on some, as modifled by the bargainingFollowing a caucus break toward the close of the session,Brown addressed the unit topic He said that allfive locations were historically part of the same unit, thatthe UIW was there to bargain for all five locations, andthat it could not bargain for less than five locations because the Union was under a duty to bargain for all theemployees in the unit Kilroy stated that Louisville hadalways been a separate unit, and that the Companywould be committing an unfair labor practice by bargaining regarding the Louisville employeesCutler askedKilroy to reconsider the Company s position and Kilroyreplied that he would be happy to do so if Cutler wouldshow him some cases At that point the meeting endedThe parties agreed to meet the following morningfive locations, that it was the Union s understanding thatthe Company was not willing to bargain for all five locations, and that the UIW was not going to bargain orsubmit any proposals unless the Company agreed to bargain on onebargaining unit which would include LouisvilleKilroy replied that the locations had alwaysexisted asseparate units underone mastercontract, that the partieshad bargained collectively on separatesitesat separatetimes,that the Company desired to bargain for separatecontracts, and that the parties should put Louisville asideuntil the NLRB issued a final ruling regarding that locationCutler, and also Attorney Barker, said that theUIW had a legal and moral obligation to bargain for theemployees at all five locations because historically the locations were all part of one unit Kilroy responded thatthey disagreed about the factsAttorney Barker asked how many employees were employed at the locations, and Kilroy and Ivey told himthatHarahan Westwego fluctuated between 175-200,Cairo had 35, Hennepin8andLouisville 16Cutlerasked if Kilroy was going to allow a petition for 16people block negotiations for nearly 250 employeesKilroy replied that the Company would not bargainwhile the QCR was pending, and that Louisville was anappropriate unit by itself Cutler stated that Kilroy s proposal about holding negotiations as to Louisville in abeyance was unacceptable to the UIW because of its duty torepresent the Louisville employees as well as the othersCutler stated that the UIW had filed chargesallegingthat the authorization cards at Louisville had been obtamed withillegal assistancefrom ACT Kilroy repliedthat he had come there to negotiate a contract, not todiscuss unfair labor practicesMoments later the meeting broke up That very daythe UIW filed its initial charge in this proceeding Thefollowing day as Kilroy testified the Company filed itsown charge against the UIW It appears that the Company s charge was dismissed or withdrawnb The July 10 1981 sessionMost of the same participants of the previous sessionmet the morning of July 10 1981 The session lastedonly about 30 minutes however Brown opened by remarking that the parties had made progress the daybefore and he thought they could do likewise that dayBrown then yielded to Cutler who restated the UIW sposition regarding the UIW being there to bargain for all35Midwest Piping & Supply Co63 NLRB 1060 (1945)38Shea Chemical Corp121 NLRB 1027 (1958)34 A copy ofthe original complaintinCase 9-CA-16703was not offered in our proceeding However the amended complaint of June 121981 not only describes the Louisville employees as being a unit appropnatebut links the unit to the master contract 1976-1981 by allegingthat recognition for such unit has been embodied in successive contractsthe last one being the 1976-1981 agreement (C P Exh 14) As earliernoted at the hearing before Judge Schwartzbart the General Counselamended the complaint to add the alternative allegation that the Louisville employees alone or the employees at all five locations would constitute an appropriate unit38We recall that the pending petition had been filed on May 20 1981inCase 9-RC-13768 by the Inland Rivermen s Associationc Interim correspondenceAfter the July 10 meeting, and before the August 191981 session the parties mailed certain lettersKilroy sJuly 13 letter to Brown, after expressing personal greetings,disappointment over the failure to reach a newagreement and a contention that the UIW s failure to negotiatewas a failure to represent suggested severalmeeting dates in July and August The penultimate paragraph reads (G C Exh 67)We are asking the UIW to meet with the Company to negotiate wages, hours and conditions of employment at Harahan/Westwego and at Cairo/Hennepin on the above dates We are also asking for ameeting on July 29 1981 to discuss our proposalson absentee control and overtime allotment at HarabanTo date we have submitted information requested by the UIW on these matters, but have hadno response or counterproposals Please advise onthismatter and if we have no response we will 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDassume the UIW has no objections and the Company will implement the proposalsBrown replied by letter of July 21 After respondingto certain matters in Kilroy s letter and asserting that theUIW was unwilling to participate in fragmenting an appropriate bargaining unit, he asked Kilroy to reconsiderhis refusal to negotiate as to the Louisville employeesBrown addedWhen you are ready to negotiate for anew contract for the appropriate unit, and for all the employees in that unit, the union will certainly meet withyou and is eager to do so " Brown's final two paragraphsread(G C Exh 68)With regard to your request for a meeting onJuly 29, 1981 to discuss your proposals on absenteecontrol and overtime allotment at HarahanFrom a study of the information and charts yousubmitted, it appears that the overtime and absenteeproblem is occasioned by a shortage of manpowerWe will be glad to discuss this with you and aidyou in correcting the problem, but it appears thatany modification of the contract requiring compulsory overtime and setting penalties for absenteeismwould affect the entire overall unitWe will await further word from you Some menappear to be working an unreasonable amount ofovertimeIn the meantime, on July 16, Hopkins mailed to all hisHarahan shipyard employees copies of the followingletter (C P Exh 2, Tr 2 243)By mutual agreement, representatives of Louisiana Dock Company met with representatives of theUnited IndustrialWorkers on Thursday, July 9,1981 to begin negotiations on a new labor agreementAfter theusual pleasantriesand chit chat, theUnion presented its proposals and they were considered by the Company A number of items werereadily agreed to, such as union security and duescheck off One area of disagreement surfaced, bothThursdaymorning and Thursday afternoon thecoverage of the contract to employeesThe Company has traditionally treated the bargaining units at Harahan/Westwego Cairo/Hennepin, St Louis and Louisville as separate bargainingunits, each with different wages, hours and conditions of employmentLast month another labor organization filed a petition for an election with the National Labor RelationsBoard in Cincinnati to represent the sixteenemployees in LouisvilleAt this time it would beunlawful for the Company to bargain with the UIWon the wages hours and conditions of employmentof these employees until the NLRB determines whorepresents themThe UIW had demanded that the Company bargain on these employees now and that they be ineluded in a larger bargaining unit of Harahan/Westwego and Cairo/HennepinTo enforce thisdemand the UIW has refused to bargain with theCompany for more than two hundred employees atHarahan/Westwego and at Cairo/HennepinThe Company has filed refusal to bargain chargesat the NLRB in New Orleans over this matterThe Company wants to negotiate a new agreement and isready to meet with the UIW to negotiate a new agreement The Company and Union hadset aside a number of days for these meetings inNew Orleans, but now the Union refuses to meetIn the meantime, we plan to continue to operateour facilities and provide jobs for our employeesHopefully the Union will reconsider its position andresume negotiations so that we can reach a newagreementThe UIWfiled a chargeinCase 15-CA-8268 apparently alleging that such letter was unlawful, for onAugust 31,1981, the Regional DirectorforNLRBRegion 15 dismissed the charge on the following ground(R Exh 72, Tr 9 549-552)As a result of the investigation, it appears that further proceedings are not warranted The investigation failed to disclose that the Employer violatedSection 8(a)(1) and (5) of the Act by sending lettersdated July 13, 1981, and July 16, 1981, to unit employees describing the status of collective bargaining negotiationsThese letters merely presented theEmployer's position during bargaining on July 9and 10, 1981, which regardless of merits is basedupon legal principlesMoreover, these letters wereclearly not an attempt to bargain individually withunit employees or part of a calculated plan to undermine the Union as the collective bargaining representative of unit employees I am, therefore, refusing to issue a complaint in this matterThe UIW s appeal was denied by letter dated October7, 1981, from the General Counsels Office of Appealsaddressed to Cutler in the following language (R Exh73)Your appeal in this matter has been duly consideredThe appeal is denied substantially for the reasonsset forth in the Regional Directors letter datedAugust 31 1981 The content and context of thetwo letters sent by the Employer to employeeswere deemed insufficient evidence to establish aviolation of theActTheProcter & Gamble Maniacturfing Co160 NLRB334, accordPeat Manufacturing Co251 NLRB 1117, (JD) 1134 1137 and casescitedWith respect to your contention that the instantcase should be remanded for consideration with thenew charge(Case No 15-CA-8317),we note thatthere is presently no Section 10(b) problem of timeliners and that the letters forming the predicate ofthe instant case could be again raised in connectionwith other evidence presented in CaseNo 15-CA-8317Accordingly,furtherproceedingsweredeemed unwarranted in respect to this matter LOUISIANA DOCK CO255Counsel for the UIW recalled at the hearing that Hopkins' letter had been offered as an admission, Respondentexpressed the view that it was offered simply as background, and counsel for the General Counsel assertedthat it was not offered for background (Tr 9 551-552)The partiesmake no argumentsin their briefs on thematter I consider Hopkins letter, and the dismissal correspondence, as part of the backgroundBy letter dated August 11, 1981, Kilroy wrote Brownas follows, with copies to various representatives of theCompany and the UIW (G C Exh 69)Dear GerryIt is obvious at this point the National Labor Relations Board will be some time resolving our respective refusal to bargain chargesIt is even more obvious that our employees areexpecting some sort of adjustment to the wages andbenefits on August 20, 1981In order to satisfy these employee expectations,theCompany is requesting a meeting with theUnion in New Orleans on August 19, 1981 to makean economic offer on wages and benefits and otheroutstanding itemsWe intend to make a proposalcovering the Harahan/Westwego unit, as well astheCairo,Hennepin unitsNo proposals will bemade on the Louisville unitAs always, if you have any questions, please donot hesitate to callSincerely,Robert W KilroyBrown'sAugust 17 reply, conveyed by mailgram(G C Exh 70), wasYour letter of August 11, 1981, was not received bythe undersigned until August 17 because I was inLouisvilleAs we advised the last time we met, theunion is willingand ready to meet at any time forthe benefit of employees it represents As per yourrequest forameetingon August 19, we will beavailable to receive your proposals at 1 p m on thatdate at 630 Jackson Avenue, New Orleansd The August 19 1981 sessionMost of the same representatives attended the August19 session,althoughGeneralManagerIveywas notpresent Themeeting beganshortly after 1 p in and concluded about 4 p inThe session commenced with Kilroy stating that theCompany wanted to propose changes in wages and benefitsfor the bargainingunits atHarahan Westwego andCairo HennepinAlthoughWorley testified that Kilroystarted off saying he wanted two contracts but thenswitched to one contract with two unitsWorley admittedly had difficulty separating the sessions (Tr 3 336-337)The difference is not particularly material In anyevent, Brown restated the UIW's position regarding theUnion s unwillingness to negotiateunlessthe bargainingcovered the entire bargaining unit of in its view all fivelocationsThus it appears that the UIW was present tohear what the Company proposedKilroy passed out two sheets, one for HarahanWestwego (H W) and the second for Cairo Hennepin (CH) The pages contain wages, classifications, and benefitfigures for health, welfare, and pension The sheet for HW also proposed one additional holiday, the day afterThanksgiving, and an overtime and absentee policy ` as[previously] discussed with Union (G C Exh 4) Thesetwo topics do not appear on the C H sheet, but a vacation benefit of "3 weeks after 8 years" does (G C Exh3)Kilroy explained to the group that the vacation benefithad been omitted inadvertently from the H W page(Tr 9 416)The classifications and wage rates proposed to be offective on August 20, 1981, are as followsHWCHMaster Machinist$1100(No suchCombination Mechanic1000classification)(NSC)Utilityman9 35(NSC)Mechanic I900$710Mechanic II8006 25Mechanic III700600Sandblaster6 30(NSC)Helper5 87(NSC)Laborer4 455 10Laborer (1st 30 days)(No suchclassification)400Shift differentials were to beincreasedto 35 cents forthe second shift and to 50 cents for the third shift Leadmen were to receive an additional 50 cents an hour inboth units As Kilroy testified this was an elimination ofleadman as an independent classification (Tr 8 235-238)Hopkins described the new classification of master machinist, combination mechanic, and utilityman in detailby reading the standards necessary to qualify for the newclassificationsHopkins and one of the stewards presentengaged in a discussion on a criterion for the tolerancefor fitting steelHopkins then asked Brown if he weregoing into much detail, and Brown replied in the affirmativeBrown remarked that the Harahan employees alreadyhad the day after Thanksgiving as a holiday and that theUnion wanted an additional one Some of the other locations did not enjoy that date as a holiday Either Kilroyor Hopkins asked Brown to come back to us and tellus" what additional holiday the UIW desired for Harahan (Tr 1 195)Kilroy then explained the proposal for increased benefitswhich were to be under plans administered and paidby the Company 39 Kilroy added, however that if theUIW could furnish such levels of coverage at a competitive cost, the Company would be glad to discuss the possibility of adopting such plans Kilroy then observed thathe unsuccessfully had been requesting the Union to furnish him detailed information on the UIW's plans since99 The existingplans werethose of the UIW to which the Companycontributed (G C Exhs 75 75 1-6) 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1978He reiterated that request At that point, the partiesbroke for a caucus to permit the UIW representatives toconsider the Company s proposalsWhen the parties had reassembled Brown stated thathe assumed the Company intended to follow through onKilroy s letter and implement the changes He said thatthe UIW could not legally negotiate at this time becauseof the Company s refusal to include the Louisville employees in the negotiations Brown said that although thepay increases were inadequate, the UIW did not objectto them, but it did object to the other changes althoughitwished the Company would increase its contributionsto the Union s plans Kilroy asked what Brown suggested Cutler said the Union was not proposing any specificamount of contributions Brown stated that he wouldfurnish copies of the UIW s plans to Kilroy Kilroyasked for a breakout of certain data under the plans, andCutler stated that the UIW would promptly submit ananswer on that requestCutler asked which items Kilroy planned to implement and Kilroy said he did not know Brown said thathe neededtime,a week or a least a few days, to reportto the membership concerning the changes the Companyplanned to implement Kilroy said he would hold off butstated that he needed something more definite than thatKilroy said he would call Brown the next morning 40Brown said that as the UIW hall would be closed thenext day in honor of Paul Halls birthday,41 he wouldcallKilroy at the LDC office and give the latter anumber where Brown could be reached Kilroy toldBrown that he would be at the shipyard office the nextmorning untilnoon, and he gave Brown a number wherehe could be contacted Kilroy added that he was notsure he could wait the time Brown wanted The meetingended shortly thereafterBrown and Kilroy failed to contact each other the following day August 20 1981 and there is a sharp disputeregarding the cause The General Counsel and the UIWcontend that the evidence demonstrates that Kilroypromised to call Brown the next day after lunch to letBrown know which items Kilroy was going to implement The Company s version is that Brown was to contactKilroy before noon on August 20, and give him thespecific time Brown needed to talk to his membershipKilroy left around 12 15 p m for lunch and then motored to the New Orleans airport where he took a 4 30p in flight to Louisville enroute to JeffersonvilleIndiana(Tr 7 33-34 8 250) Admittedly Kilroy did not place acall to Brown on August 20 before his flight left thatafternoonOn the other hand, Brown, on arriving at theUIW hall shortly before noon did call (apparently 12 15p m) for Kilroy and learned that he was at lunch DavidCarter testified about Browns call (Tr 6 781)Moreover,Kilroy s letter of September 1, 1981, to Brown,about which morein a moment,confirms that Brown didcall after Kilroy had gone (G C Exh 73)There is evidence in the form of incomplete notes byHopkins (C P Exh 1), and a sketchy note by Kilroy(C P Exh 17a) that Kilroy was to call Brown the nextday after lunchAccording to Hopkins, he stoppedtaking notes before the parties discussed the fact that theUIW hall would be closed the following day and thatthe conversation thereafter modified what went before(Tr 2 230) Brown reiterated the UIW s version in aletter from him to Kilroy on August 27, 1981 (G C Exh72), and Kilroy reiterated the Company s version in hisreply of September 1 (G C Exh 73) Although the subject is not free from doubt, I find that Kilroy was to contact the Union and tell Brown which items the Companywas going to implemente Subsequent correspondence in August 1981In its brief at 31-32 Respondent contends that the difference in the version is immaterial because it is clearthat the respective concerns of Brown (time to communicatewith his membership) and Kilroy (time to make afinal decision on what items to implement) were accommodated before LDC implemented the changes ThusRespondent arguesKilroy wrote a letter to Brown onAugust 21, confirming a telephone conversation of thatdate with Brown Kilroy advised Brown of the extent ofthe economic increases which would be implementedand he offered to renew bargaining (G C Exh 71) Theparties stipulated that the announcement was not madeto employees until August 25, 1981 42Notwithstanding the stipulation, the parties also stipulated (Tr 1 26) that on or about August 19, 1981 A]Panniermailed to all Cairo employees a letter (G CExh 7) attaching a photo of the proposal LDC hadmade to the UIW on August 19 for the Cairo Hennepinemployees which ended with remarks that the contracthad expired that date and assertingHopefully representatives of theUnionwillaccept their responsibilities andmeet with representatives of the Company and negotiate a new collective bargaining agreement Until they do we canonly offer to increase wages and benefits on a piecemeal basisThe parties further stipulated (Tr 1 24-25) that on orabout August 20 1981 Hopkins mailed a letter (G CExh 5) to his shipyard employees 43 As Hopkins letteris alleged incomplaint paragraph 12(h) as being violativeof Section 8(a)(1) and (5) of the Act by virtue of bypassmg the Union and dealing with unit employees it appears appropriate to quote the letter in fullAs was explained to you earlier the Union hasrefused to meet with the Company for more than amonth For more than four months now the Unionhas refused to provide information on health and40 Testimony on this portion of the meeting is sharply divided and abit confusing41 Paul Hall was president of the SIU before his death During Hall stenure as president it was not the practice to close union offices on hisbirthdayBeginningin 1981 the Union started that practice (Tr 4 511-512Worley)42 Stipulation6 on G CExh 2 is that certain items made effective asof August20 were notannounced until August 25 198143 Although the stipulation refers to the Harahan employees it is clearthatHopkins has nojurisdiction over the fleeting employees and apparentlynever communicated with them about anything LOUISIANA DOCK CO257welfare benefit administrationFor that reason wehave proposed a Company paid and administeredhealth and welfare program Proposals have alsobeen made to the Union for a Company paid pension planThe combination Mechanic rates applies to thoseWelders, Fitters and Outside Machinists who canperform first class work in each occupation and toencourage1stClassmechanicsto improve theirwelding, fitting, or outside machinist skills The utilityman rate rewards those employees who can perform work in two more classifications such as pipefitter and operator These are similar to our presentpremium and combination man ratesAs the contract has expired on August 19, 1981,we will continue to operate the facilitiesWe encourage each employee to report on their regularshiftHopefully,representativesof the Union willaccept their responsibilities andmeet with representatives of the Company and negotiate a new collective bargaining agreement Until they do, we canonly offer to increase wages and benefits on a piecemeal basisIf you have any questions, please do not hesitateto visit me or callThere is no testimony in the record explaining whythese two letters, particularly the one from Hopkins, inview of the recently filed unfair labor practice charge,were mailed before Brown and Kilroy conferred In fact,Brown and Kilroy did not confer until a telephone conversation they held Friday morning, August 21, 1981That afternoon Kilroy wroteBrown asfollows (G CExh 71)Per our conversation of this morning andWednesday afternoon,it ismy understanding thattheUnion has no objections to the economic increasesproposed for theHarahan/Westwego, Cairoand Hennepin bargaining unitsThey will be effective as of August 20 1981 If my understanding isnot correct please adviseAs to our other proposals it is my understandingthe Union objects to any changes which were proposed It is also my understanding, per Mr Cutler sremarks of Wednesday afternoon that no proposalsor counterproposals will be made by the Unionuntil the Company agrees to bargain in the unit thatthe Union feels is appropriate If my understandingis not correct, please adviseWe again renewed our long standing request forinformation on the Health & Welfare Fund We additionally requested for the years 1976 1977, 19781979 and 1980, a listing of all payments made bythe fund to the Seafarers International Union ofNorth America AGL&IWD, or the United IndustrialWorkers of North America for services of theiragents, as opposed to the purchase of benefits fortheir agentsWe expect a prompt reply to these requests as we are quite concerned with what we believe may be illegal payments under Section 302 ofthe National Labor Relations ActAs to the Union s position that it will make noproposals or counterproposalswe find it unacceptable and inexcuseableWe have had numerous discussionson Absenteeism and Overtime policies andthe Union has not even offered a counterproposal tosolve these two serious problemsPlease be advised that if the Union makes no response to our proposals as submitted on August 20,1981, they will be effectuated on September 1, 1981We wish to continue to negotiate for new agreements at Harahan/Westwego, Cairo and Hennepinwhenever the Union is ready to meet, negotiate andoffer proposals on these respective bargaining unitsPlease advise when and where the Union wishesto meet again As always, if you have any questionsplease callBrown s reply letter of August 27, after acknowledging receipt of Kilroy s August 21 letter, reads as follows(G C Exh 72)Although doing so under protest because of yourrefusal to negotiate in the appropriate unit, theUnion does not object to wage increases in the existing job classifications, increases in shift differenteal,additional holidays and additional vacation,except that the amounts you proposed are grosslyinadequate to fairly compensate your employeeYou refer in your letter inaccurately to the bargainingunitsAs you know the unit includes allthe locations you mentioned in your letter plus theLouisville locationBecause the Company has failed to negotiate inthe appropriate unit and thus has not fulfilled its obligations under the National Labor Relations Actthe Union will consider any changes such as youproposed (namely changes in the Health and WelfarePlanPension PlanOvertime and AbsenteePolicy, Job Classification Requirements and NewJob Classifications) as unilateral changes made bytheCompany without having bargained in goodfaith with the UnionYour request for information made at the meetingon August 19, 1981, is under consideration and wewill reply to that request promptlyYou incorrectly state the Union s position asbeing that it will make no proposals or counter proposalsFor example at our meeting on July 9 1981,we gave younineteenwritten proposals and wereprepared to submit additional proposals on July 10Indeed, on August 19, if you had been prepared tonegotiate legally, the Union was prepared to makeadditional proposals and, as I said, to build a contract"with you You, however persisted in yourrefusal to negotiate for all employeesAfter the Union responded to your two writtenproposals on August 19, you were asked whatchanges you were going to implement the next dayand you said that you did not know I asked you toadviseme what the Company intended to ample 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment before it was, in fact,done,and you left themeeting assuring me that you would call me thenext afternoon with that information However, youfailed to do so and insteadtheCompany went directly to the employeesand began discussions directlywith themYour direct communications to employeessuch as Mr Hopkins'August 20 letterwhich containsgrossly misleading statements,reveal the Company sattitude as one not conducive to good faith bargainingandmake meaningful negotiations difficult[Emphasis added ]Nevertheless,the Union is, as it has always been,ready,willing,and eager to meet with you forlawful negotiations so that your employees cansecure improved wages and benefits and enjoy theother benefits of collective bargainingWholly aside from the August 25, 1981 conferencesRespondent conducted with employees,to be discussedshortly,it is clear that Brown was bitter over Hopkinsletter on August 20 to the shipyard employees Hopkinsjumped the starting gun with his letter of August 20 (nottomention Pannier's letter of August 19)Ostensibly,Hopkins letter did not give Brown the opportunity toalert employees of the Company s proposals As previously summarized,Kilroy and Brown did not confer onAugust 20 It would seem that Kilroy could have madesome effort to call Brown at some point on August 20-even if by placing the call from the New Orleans airportKilroy s failure to make that effort reflects unfavorablyon the question of his good faithRespondents good faith is drawn into question all themore by the letters issued by Pannier and HopkinsThere is no testimony that the letters were mistakenly releasedwithout Kilroy's authorization I therefore mustpresume and I find,that Respondent intended to releasethe letters when it did The timing of such a release,while Respondent was fully aware that there was yet aconversation to be held between Kilroy and Brown, wasless than constructiveAs a practical matter,the Harahan employees(fleetingand shipyard)learned of the pay increases,and apparently some of the other items,when UIW RepresentativeDavid Carter and UIW steward Dearal Stass, reportedon these matters to the night shift the evening of August19, 1981, and when Carter and UIW Representative NickMarrone explained them to the day shift as it reportedfor work the morning of August 20 1981 (Tr 6 797) 44Indeed,Carter testified that the employees were ready tostrike over the absence of a contract until the UIW representatives persuaded them to go to work 45Under all the circumstances,including the fact thatHopkins' letter of August 20 relies in part on the descnption of the bargaining positions set forth in his letter toemployees of July 16,1981 (C P Exh 2),itdoes not44 UIW Representative Worley testified that it was on either July 101981August 19 1981 or the day after those dates that he Dave Carterand Pat Pillsworth reported to the employees on the negotiations (Tr4510-511)45 Carter testified that after the employees decided to go to work themorning of August 20 1981 Respondent did not permit them to enterThis point is not the subject of any allegation or litigation in the caseappear that Respondent,throughHopkins letter ofAugust 20 sought to bypass the Union or deal directlywith employees(other than permissible reporting on thestatus of negotiations)as alleged The timing was counterproductive,but the contents were permissible reportingAccordingly,I shall dismiss that portion of complaint paragraph 12(h)D Discussion and Conclusion Regardingthe Scope ofthe UnitFor the benefit of the appellate process, I have described,in some detail,the background and history ofthe negotiations through the August 19 1981 terminationof the 1976 collective bargaining agreementActually,such history is looked to only when the parties contractual intent is unclear from the face of the agreement because the language of that agreement is ambiguous Butthe language in the recognition clause of the 1976 contract is clear, not ambiguous It is framed in traditionalwords recognizing a labor organization as the exclusivebargaining representative of all employees at several locations It is not necessary that such description refer tothe grouping as a bargaining unit That is implied by traditionOn the other hand,had the description explicitlyindicated that the locations were separate bargainingunits, then it could be said that the parties made theirintent clear that recognition ran to separate units and notto an overall multifacility unitMaster agreements for multiplant units are not newSee, for example,General Motors Corp120 NLRB 1215(1958)And there can be master contracts covering separate units SeeSwift&Co,124 NLRB 50 (1959) However,where the language is not ambiguous,resort toparol evidence to modify the language is not permissiblePrestige Bedding Co,212 NLRB 690, 700 (1974)But if the Board considers this recognition clause ambiguous,or that parol evidence is otherwise admissible toestablish the mutual intent of the parties and the meaningof their 1976 language,then a further word here is inorderFirst,itmatters not that in 1976 the recognitionclause identified three locations-Hall Street,ColumbiaBottoms,and Louisville-which then were nothing butvacant lots(Tr 8 131)This is so because recognitionclauses encompassing after acquired facilities are validHowever the Board imposes as a matter of law thecondition for recognition that the labor organizationdemonstrate to the employer that it represents a majorityof the employees at the new store or facilitySave It Discount Foods,263 NLRB 689 (1982),JosephMagnin Co,257NLRB 656 (1981)KrogerCo,219NLRB 388(1975) In the case of Hall Street as we saw an unfairlabor practice charge was filed a complaint issued, andACT entered into a settlement which included cancelingitsrecognition of the UIW there based on as allegedpremature recognitionKilroy s testimony reveals a strong clue that thereason Respondent so enthusiastically extended recognition to nonexistent facilities was a mutual desire for asinglemultiplant bargaining unitHe testified that thereason these nonexistent operations were included in therecognition clause was(Tr 8 130-131) LOUISIANA DOCK COPaul Drozak and Jack Wofford labored under themisconception that if they gave each other recognition in an agreement no other union could come inand organize the facilities 46As Kilroy so picturesquely described the relationship ofRespondent and the Union on a related subject, theywere in bed together (Tr 9 458 )Although another union is free, underKroger Cosupra, to organize a newly opened facility which is notan accretion, the after acquired clause gives that unionwhich is a party to the contract a leg up," as the sayinggoes, in the organizing campaign That is, the incumbent'union has the psychological and practical advantage of a contract it can lay before the new employees inurging them to join Furthermore, the incumbentenjoys access to advance information concerning theopening of a new facility, particularly where, as here,there has been mutual cooperation between the partiesAs soon as a representative employee complement hasbeen hired, the incumbent' union is free to move quickly in obtaining the signed authorization cards of a majority of the new employees In metropolitan areas, such asStLouis and Louisville, it is conceivable that the incumbent" could have the new employees organizedbefore any outside labor organizations become awarethat there is a new operation at the location A real advantage to contractual parties in January 1976 were thatan employer, if the incumbent union demonstrated itsmajority status at the new location (at least if donebefore any rival union filed an election petition), couldextend recognition to the incumbent' without runningafoul of the prohibition ennuciated inMidwest Piping &Supply,63 NLRB 1060 (1945) 47And the UIW, at least, would have an added incentivein desiring a single overall bargaining unit This extra incentive would be that a decertification petition cannot befiled for only a portion (such as one location) of a unit,but must be coextensive with the entire certified or recognized unitUtah Power & Light Co,258 NLRB 1059,1061 (1981)GeneralElectricCo180NLRB 1094(1970) 48 It surely is reasonable to draw the inference,which I draw, that Drozak and Wofford, either fromtheir own experience in labor matters or through theadvice of Kilroy were aware of the Board s decertification ruleGiven the parties acknowledged desire to insulate thefacilities from the organizing activities of rival unions ofthe UIW it is only natural that the parties would intendthe recognition clause to define a multiplant bargainingunit46We recall that Paul Drozak was a vice president of the SIUAG andGulf Coast area director of the UIW with Jack Wofford until August1978 being vice president of operations for ACBL and also in charge ofoperationsat LDC (Tr 7 104)47 The Board modifiedMidwest Pipingto some extent in the recentcase ofBrucknerNursingHome262 NLRB 955 (1982) but that changecame after January 197648 Consequently a petition timely filed during a contractswindowperiodwould be dismissed if the petitioner sought to decertify the employees in only one plant of a certified or recognized multiplant bargainmg unit259Beyond the foregoing, the facts can be read to supportthe argument of either party For example, the differentwage rates and holidays can be described as merely reflecting local conditionsin anoverall unit, or the economic result achieved by bargaining in separate unitsRegarding the widely spaced geography and the different businessfunctions and administrative divisions, it canbe concluded that the very fact such diverse factors areincluded under a master contract is strong evidence of anintent to create an overall unit Conversely, the same factors can be construed as being too diverse to be reasonably considered as anything but separate units under amaster contractOne of the strongest factors revealing an underlyingunderstanding by the parties that the recognized unitconsisted of all the locations specified in the recognitionclause isthe conduct of the parties relating to theiragreement on a separatecontract for Hall Street Theyclearly expressed a desire to treat Hall Street separatelyfrom the overall unit in order to permit them to providean enhanced economic package to the employees therewithout having to do the same for employees at theother locationsTo accomplish that goal, they recognized the necessity ofcarvingHall Street from the overallunit andplacing it under a separate contract independent of the masteragreementThis they didPerhaps the strongest factor suggestiveof single unitsunder a mastercontract is the absence of any expressstatementby the UIW during the years before July 9,1981, that the Union considered the several locations toconstituteone bargaining unitThe closest the UIWcame to that in writing was the July 9 1980 letter fromthe SIUAG Vice President Michael Sacco to Kilroy protesting the latter's seeking to limit bargaining sessions ` toonly one of the coveredlocations(C P Exh 12)Sacco went on to assert that any new contract had tocover `all locations as contractually provided "When we look to earliertimes we seethat in the December 1979 negotiations, the Company took the posttion that it would entertain a new 3 yearagreement atHarahan but not elsewhere (Tr 8 175) There is no evidence that the UIW protested that such an action wouldbreak up an overallunitNor is there evidence that theUIW protested when Kilroy by letter dated January 19,1979,wrote to Worley regarding the CairoHennepinbargainingunitsandthe Louisvillebargainingunit(G CExh 19) But in the summer of 1981, when the fate wasalready in the fire, the UIW throughBrown s letters inAugust 1981 to Kilroy, did not hesitate to correct thelatter s references to separateunits(G C Exhs 65, 72)On the other hand, when Frank Drozak, then theUIW s executive vice president, wrote Kilroy on July 16,1979 about a difference in overtime pay between Cairoand Harahan, he referred tounitsand the Harahanunit(R Exh 19) ThusThis contract covers Cairo, Illinois fleeting andrepair facility as well asunitsinLouisville, ColumbiaBottoms,Harahan and Westwego, Louisiana(Article I, Section I, Recognition)This Harahan Yard Addendum includes a wage schedule ap 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDplicable only to the Harahan Yardunit[Emphasisadded ]Arguably the word units in the quotation is used as asynonym for business units, as in the reference to theCairofacility,and when he also refers to unit" regarding the Harahan Yard As previously observed whencovering the events of 1979, it seems strange that an expenenced representative of a labor organization wouldselect that critical term as a synonym for business faciletiesNotwithstanding the use of units by the parties intheir correspondence of pnor years, the fact remains thatthe language of the recognition clause is not ambiguousTherefore, in searching for the mutual intent of the parties, I find that the more reliable test and the most workable, is simply to read thelanguageof the parties in therecognition clauseUsing traditional prose they defineda multiplant bargainingunit If Respondent did not wanta unit of that scope it should have said no and expresslycontracted for separateunitsThe Board s language inYoung & Hay TransportationCo 49 seems quite aproposHad such a subgrouping been intended, we believethe terms of the agreement would have specificallyso providedIn light of the foregoingit isclear that Respondent sreliance on events at Louisville was misplaced becauseLouisville was covered by a contract with a multiplantbargaining unit The IRA filed its petition several monthstoo soon, so the petition was barred by the existing contractMoreover, as the IRA sought to represent only aportion of a larger unit, the petition failed to complywith the coextensive ruleKilroy s testimony, not summaned in this decision about a good faith doubt thattheUIW represented a majority of the Louisville employees becomesmeaninglesswhen we recognize thateven if such were true it would be irrelevant, for the 16employees at Louisville were but a small fraction (muchless than the required majonty) of the over 200 employees of the multiplantbargaining unitAt the July August 1981 bargainingsessionsRespondent placed itself in the position of refusing to bargain forall of the recognized unit That is thesame as insisting toimpasse onmodifying the recognizedbargaining unitSuch conduct violates the statuteAccordingly I findthatRespondent, by refusing to bargain for the Louisvilleportion of the recognized multiplant bargainingunit,violated Section8(a)(1) and(5) of the Act as alleged in complaint paragraphs 12(b), (c), (d),and (e) 50On July 11 of this year I found, in Case 9-CA-18193that the Louisville employees constituted an appropriateunit and that ACT must bargain with the UIW as therepresentative of the employees in that separate unitJD-(ATL)-52-83Whethera multiplaintunit was approprate was notin issue inCase 9-CA-18193 On theother hand, the unit scope alleged and litigated here encompasses the Louisville employees as well as those elsewhere Therefore the order in this case directing Re49 214 NLRB252 253 (1974) enfd 522 F 2d 562 (8th Cir 1975)50 Par 12(d) was amended at the hearing(Tr 7 17)spondent to bargain as to all locations as part of a singleunit will controlE TheUnilateralChanges of 19811IntroductionCertain changes made by Respondent in the misplacedreliance on the correctness of its legal position regardingthe scope of the bargaining unit similarly violated thestatuteFor example it follows from my finding on thescope of the unit that unilateral changes in job classificationswage rates benefit plans and similar items specifeed in the contract are illegal This is so because therewas no lawful impasse Indeed, there could be no lawfulimpasse when Respondent declined to bargain over thefullunit and the Union exercised its right to set asidebargaining for the Louisville employees on a contingency basisAs Respondent implemented these unilateralchanges without bargaining with the UIW, I shall provide a remedial correction in my recommended OrderMost of these changes are stipulated2New classificationsComplaint paragraph 12(f)(1) as amended attnal, allegesthat on or about August 20, 1981, Respondent unilaterally instituted the new classifications of combinationmechanic utilityman and master machinists at HarahanWestwego, Cairo and Hennepin (G C Exh 86) Theparties stipulated to the facts as alleged except that thedate is August 25 1981 (G C Exh 2 items 2 6) I findRespondents conduct unlawful3 Increase of certain wage ratesParagragh 12(f)(2) of the October 7, 1982 complaint alleges that on or about August 20 1981, Respondent unilaterally increased the existing hourly wage rates for certarn unitjob classifications, and increased the shift differential for certain unit job classifications at H W C H Although the parties stipulated to these facts (G C Exh 2items36)UIW Port Agent Brown, as previously summarized agreed on August 19 under protest that theycould be implemented His letter of August 27 1982 toKilroy restates that agreement under protest (G C Exh72)Accordingly I find the wage increases to have beenunlawfully granted because Respondent was excludingthe Louisville employees from the bargaining process4 Additional paid holidayComplaint paragraph 12(f)(3) as amended at tnal, alleges that on or about August 20, 1981 Respondent announced the granting of an additional paid holiday atHarahan Cairo and Hennepin and increased the numberof paid holidays available to unit employees at Cairo andHennepin by granting the day after Thanksgiving (as aholiday) for these employees (G C Exh 86)The parties stipulated that the holiday was so grantedat Cairo and Hennepin (G C Exh 2 items 4 6) but thematter is disputed regarding implementation at HarahanWhen Hopkins announced the extra holiday at Harahanon August 25, the employees told him they already had LOUISIANA DOCK CO261that day I credit Hopkins in his testimony that he toldthem to have the Union (not the employees themselves)let him know what other day was desired as a substitute(Tr 1 116) There is no evidence this was ever doneHopkins testified that the holiday proposal was not implemented at Harahan (Tr 1 111) I therefore find violations alleged except as to the implementation at Harahan5Overtime and absentee policyComplaint paragraph 12(f)(4), as amended at the trial,alleges that on or about August 20, 1981, Respondentunilaterally announced an overtime and absentee policyaffecting unit employees at H W C H and implementedan absentee policy affecting unit employees at Harahan(G C Exh 86) Evidence supports the announcement bydocuments and by Hopkins oral statements on August25, 1981However, I credit Hopkins in his testimonythat the overtime and absentee policy was never implemented at Harahan following the earlier settlement involving a unilaterally instituted absentee program (Tr1 111-112, 9 527-528, 574-575) To the extent there isany conflict on the issue, I credit Hopkins Except forfinding no implementation at Harahan, I find a violationas alleged6Group insurance and pension benefitsParagraph 12(g) of the October 7, 1982 complaint alleges that on or about September 1, 1981, Respondentunilaterally implemented changes ingroup life,medicaland/or health and welfare insurance and pension benefitsaffecting all employees' at Harahan,Westwego Cairo,and HennepinBy letter dated September 1, 1981, Kilroy advisedUIW Port Agent Gerry Brown as follows in relevantpart (G C Exh 73)Please be advised that effective September 1, 1981,LDC will cease making contributions to the UIWWelfarePlan at Harahan/WestwegoCairo andHennepin bargaining unitsWe will implement inthese bargaining units the Company paid and administrationof healthwelfareand pension plansproposed on July 9, 1981 and August 19, 1981 511The parties stipulated that on or about September 1,1981,LDC implemented its proposal to the Union onsuch insurance and pension matters(G C Exh 2, item5)The parties also stipulated that on September 8, 1981Respondent posted a notice (G C Exh 6) to its Harahanemployees informing them of informational meetings tobe conducted September 15-16, 1981 by Ruth Emilyand Renee Baines,from Respondents employee relationsdepartment in Jeffersonville Indiana concerning thenew insurance and pension benefits coverage (Tr 1 25),and further stipulated that such meetings were held(G C Exh 2, item 7)In view of the foregoing, I find that Respondent violated Section 8(a)(5) of the Act as alleged51 The proposals are in evidence as G C Exhs 3 and 47Direct dealingParagraph 12(h) of the October 7 1982 complaint alleges that Respondent unlawfully refused to bargain withthe UIW when(h)On or about August 20 and September 8, 1981,by written communication and on or about August25, September 15 and 16, 1981, by employee meetings,Respondent, acting through Stan Hopkins,Norman Ivey, Ruth Emily and Renee Baines at itsHarahan and Westwego, Louisiana facilities, bypassed the Union and dealt directly with its employees in the unitby announcing and implementing the unilateral changes described in paragraphs12(f) and (g), aboveThe undisputed and mostly stipulated facts establishthe foregoing allegation except as my findings on paragraphs 12(f) and (g) otherwise indicateAccordingly, Ifind that Respondent violated Section 8(a)(5) of the Actby its direct dealing8Discontinuation of welfare and pensioncontributionsParagraph12(i) of the October7, 1982 complaint, asamended attrial (G C Exh86) alleges that on or aboutSeptember1,1981, LDC unilaterallydiscontinued payments of $3 per unit employee per day for welfare andpensiontotheUIWwelfare and pension plans Theparagraph further allegesthatACTunilaterally discontinued such payments for its Louisville employees effective on orabout April 1, 1982The partiesstipulated to the factualaccuracy of theforegoing allegation(G C Exh 2,item 10)Accordingly,Ifind that Respondent violated Section 8(a)(5) of theAct, andI shall recommend an appropriate remedyF TheLayoffs1BackgroundThe General Counsel alleges that Respondent violatedthe Act by unilaterally laying off employees on variousdates inJune July September and October 1982 without providing the Union prior notice and/or an opportunity to bargain about theeffectsof the layoffs 1152 TheCharging Party independently contends that Respondentadditionally violated the statute by failing tobargainover thedecisionto lay off Respondents primary defense is that the contractuallanguage isunclear and itmerely followed its past practice (1977 and 1981) oflaying off employees without notice to the UIW TheUnion counters that the past practice" is substantiallydifferentinnature(of short duration, averaging about amonth compared to the indefinite layoffs in 1982) andscope(far fewer employees laid off in 1977 and 1981)82 The June-July 1982 layoffsare coveredby par 13(a) of the October7 1982complaintAs noted at the beginning of this decision the soleviolation alleged by the other trial complaintdated October 20 1982coversthe September-October1982 layoffs in par 11 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfrom the 1982 layoffs and that the prior layoffs do notconstitute an authorizing past practiceAddressing, first of all, the Charging Party s contention that Respondent unlawfully failed to bargain overthe decision to lay off employees in 1982, I note that theGeneral Counsel limited the complaint allegations to 'effectsThe General Counsels trial attorney confirmed atthe hearing that the allegations were so limited (Tr7 48) Respondent gave notice that it had no intention ofexpanding its defense to litigate the UIW s claimed violations (Tr 7 46, 9 453-454) As articulated at trial, theUIW seemed to contend that the requirement of priornotice,referred to in the complaintallegations, encompasses the concept ofa bargainingduty regarding Respondent's decision to lay off (Tr 7 49) This was statedduring colloquy over whether the Charging Party wouldbe seeking in effect, to amend the complaint The UIWmakes no contention that the issue of decision bargainingwas otherwise litigatedIt isclear that the allegation phrase of prior notice 'simply modifies effects" and has nothing to with the decision to lay off 53 The "prior notice requirementsimply refers to Respondent's obligation, as alleged toprovide the Union an opportunity to bargain about theeffects" before the layoff occurs The UIWs argumenton brief, citing cases defining an obligation to bargainover the decision to lay off, is misdirected to me, forthe complaint does not allege a failure to bargain overthe economic decision to lay off and the matter was notlitigatedAccordingly, I reject the Charging Party s contentionson that matter in the posture of this caseThe contractuallanguage regardingseniority appearsunder a heading for that topic in the six page Harahanaddendum of January 16 1977 (G C Exh 14 9 447) Asreflected on the first page of the document, the partiesagreedIncasesof layoff and recall, seniority shallapply where skill and ability are equal'Some 20 employees of the Harahan shipyard were laidoff in September 1981 54 Most were recalled in about amonth (R Exh 68) There is no dispute that they werelaid off, as their layoff letters from Hopkins reflect byseniority within eachclassification 55ss Par 13(a) of the October 7 1982 complaint reads(a)On or about June 28 1982 and July 30 1982 Respondent refusedto recognize and/or bargain with the Union by unilaterally laying offunit employees at its Harahan Louisiana facility in the unit as described in paragraph 7 above without providing the Union priornotice and/or an opportunity to bargain abouttheeffectsthereof[Emphasis added ]Par I1 of the October 20 1982 complaint reads in relevant partSince on or about September 3 1982 and continuing thereafter todateRespondent has refusedto bargain with the Unioninthat on or about September 16 September 17 and October 8 1982Respondent has refused to recognize and/or bargain with the Unionby unilaterally laying off employees at its Harahan Louisiana faciletywithout providing the Union prior notice and/or an opportunity to bargain abouttheeffectsthereof [Emphasis added ]64 A listing(R Exh 68) names 19 employees but there are copies ofletters to 20 employeesThe lettersreflect that copies were mailed toUIW Representative Dave CarterSs That is to be distinguished from classification senioritywhichmeans the length of service within a classificationUnder the systemused seniority within the classificationemployeesare laid offby classification In the affected classification employees with the leastplantsenionty are laid off before those with greater overall seniority eventhough the former may be more experienced(have more seniority) in theIn 1977 there were 15 employees laid off (2 of whomwere laid off twice) between late August and mid OctoberMost were recalled in about a month (R Exh 67)Kilroy testified that the 1977 layoffs were effected by seniontywithin the classification (Tr 8 148-149)Oncross examination by the UIW, Kilroy was emphatic instating that layoff by seniority within job classificationwas indeed the shipyards past practice and not merelytheCompany s perception of the past practice (Tr9 446)As described earlier, the parties met for wage reopenernegotiations inNovember 1977 In addition to thechanges it desired in wage rates, the UIW presented atwo page list of topics with requested modifications (RExh 66) The last item on the list readsLAY OFFNo lay off shall be implemented without having five(5)work days notice to any and all employeesWhen describing the bargainingsessions,Kilroy testifeed that one of the Union's demands was that layoffs beby strict seniority The Company responded that it couldnot lay off in that fashion, and that layoffs would have tobe by seniority within the classification (Tr 8 143)It is not clear whether Kilroy was describing an oralexpression by the UIW, or whether he overstated theextent of the Union s written demand The written proposal (R Exh 66) was not available for Kilroy to identify until the day after he initially described the November1977 negotiations (Tr 8 147, 9 384) Kilroy testified thatno agreement was reached to give the Union the layoffnotice it requested (Tr 8 254)On cross examination by the General Counsel, Kilroydescribed an early 1977 discussion he had with Elvis Anderson, then the shipyardmanager,concerning layoff bysenioritywithin the classificationAnderson told Kilroythat UIW Representative Jim Martin wanted the layoffsto be by strict seniority ' Kilroy testified that the ideaof laying off by seniority within classification was basically Anderson s (Tr 8 137) Kilroy testified that on thatoccasion Anderson laid off by seniority within classification 56During the January 4-5, 1978 wage reopener negotiationsthe layoff procedure was mentionedagainalthough apparently not as a written proposal by the UIWOn one of those days, as Kilroy testified, Chief UnionSteward Herbert Boudreaux, a member of the UIW s negotiatingcommittee, asked about notice of layoffsKilroy or one of the Company's representatives toldBoudreaux and the UIW that notice of 'yard and business conditions (and presumably any necessary layoffs)would be given as we had itThey also discussed thelayoff method and in Kilroy s words (Tr 8 150)classification than the latter(Tr 2 157-158) The system of senioritywithin the job classification was used by the employer inGulf StatesMfrs. v NLRB704 F 2d 1390(5th Cir 1983)55 It is possible that the layoff Kilroy described at this point in his testimony was the September 1977 layoff That would be consistent withthe record evidence regarding the September 1977 layoff and the November 1977 negotiations LOUISIANA DOCK CO263We told them we had to lay off by seniority forclassification in order to keep the shipyard workingKilroy testified that he explained the reason for this bygiving an exampleIn a layoff, he explained, where theshipyard had 30 firstclasswelders, 30 fitters, and 30 outsidemachinists but only 10 of each classification wereneeded, the shipyard could not risk laying off by plantseniority or it might end up not having the people weneed(Tr 8 151) To assure it would have experiencedhands in those classifications, it would retain the 10senior'welders, fitters, and outside machinists By "seniority,Kilroy's example evidently meant hire date(plant) seniority within each classification, and not classification seniority (the latter being length of servicewithin the classification, (Tr 2 158) 57During crossexaminationby the General Counsel,Kilroy also testified that there was a layoff of unit employees at Louisville in the summer or fall of 1981, andthat the method utilized was seniority within the classification (Tr 8 289) 58 Kilroy possibly was referring to theJanuary 29, 1982 layoff of 5 employees (31 25 percent ofthe 16 unit employees) as described at slip opinion page13 of my July 11, 1983 decision, JD-(ATL)-52-83, inCase 9-CA-18193 As disclosed on the 10 page payrolllisting, in evidence there as Respondent's exhibit 2, covering the Louisville facility for the period of July 1,1980, through March 28, 1982, the only employee laidoff in 1981 was Wilson Rice who was recalled the weekendingJanuary 24, 1982 I take official notice of Respondent's Exhibit 2 in the Louisville case The methodof that layoff was not described in the record for Case9-CA-18193Although Kilroy s placement of the Louisville layoffwas off by a few months, I credit his recollection regarding the method of the layoff The witnesses in this casewere asked to recall many details of events reachingback several years Some inaccuracy is to be expectedAs previously discussed, the Union presented26 pagesof proposals (G C Exh 2) at the bargaining session ofJuly 9 1981 Proposal 5 covers the topic of seniorityand it contains four numberedsectionsrelating to varioussubtopics Section 1 forexample,would change the probationary period from 90 days to 30 days Section 2 pertarns to layoffs and it readsSection 2On layoffs recall choice of shifts, overtime and vacations the principle of seniority shallapply as set forth in this Agreement Seniority shallbe determined by the length of service of an employee from the employees date of hire A senioritylist shall be established and monthly maintained and57 It would appear that the system of (plant)seniority within the classification serves the twin goals of retaining experience in the needed jobclassification while keeping the employees with overall senionty Classification seniority on the other hand would retain the most experiencedfirst-classwelder for example but would (or could) sacrifice to lay offan employee of 25 years overall service who although a first-classwelder had 2 days less service as a first class welder than a retained employee whose plant seniority totaled only 5 or 6 years58 Kilroy could not recall any layoffs having occurred at either Cairoor Hennepin (Tr 8 289)kept posted, a current list will be furnished to theUnion monthlyUnion Representative Michael Worley's testimony wasquite brief about the bargaining on this, and consists ofhis stating that Kilroy said layoffs, recalls and choice ofshiftswould be by departments (Tr 2 295, 4 464)Worley, on cross examinination, stated that he did notrecall UIW Port Agent Gerry Brown s agreeing that layoffs would continue to be by classification at Harahan,but that the UIW wanted to modify that method to givebumping privileges (Tr 4 465)I note that the UIW filed a grievance in August 1982claiming that laid off employees should have the optionof bumping into lower rated classifications on the basisof plant seniority (G C Exh 24) UIW RepresentativeDave Heindel confirmed in this testimony that such wasthe theory of the grievance (Tr 5 620) Indeed, Heindelarticulated this theory of the grievance in his August 24,1982 letter to Hopkins (G C Exh 27) In the letter Heindel asserted that he had checked with Gerry Brown regarding the matter of an oral agreement prohibiting suchbumping 59The Union," Heindel stated, has no recollection of such an `oral' agreementHeindel added, Itherefore take the position that bumping is requiredunder the Addendum provisionHeindel thenquotes the seniority language of the January 1977 addendum concerning seniority applying where skill and ability are equalKilroy testified that at the July 9, 1981 session heasked Brown (for his agreement that) layoffs were tocontinue to be as in the past, by seniority in the classification, and that Brown said yes (Tr 8 204-205) I creditKilroy on this pointWorley was unable to recall muchabout this important topicActually,Worley s recollection that Kilroy referred to layoffs by departments is notat all inconsistent with Kilroy's testimony, and it is evenconsistent with the apparent method Respondent used inlaying off employees in 1982 as shown by Respondent'sExhibit 69 60 The listing of layoffs on that document indicates that the layoffs could well have been by department, and then by plant seniority within each job classification2Applicable legal principlesLayoffs are considered a mandatory subject for bargainingThus, although an employer may properlydecide that an economic layoff is required, once such adecision is made the employer must nevertheless notifythe bargaining representative and, on request bargainwith it concerning the layoffs, including the manner inwhich the layoffs and any recalls are to be effectedEltra Corp,263 NLRB No 106, slip op at 5 (Aug 31,1982) (unpublished)ClementsWire & Mfg Co, 257NLRB 1058, 1059 (1981) This is true without regard to59 The UIW apparently filed no grievance over the September 1981layoffs which expressly were by senionty within the classificationSo R Exh 69 is a 2 page document giving the last names of the 56 employees laid off between June 28 and October 20 1982 along with theirdepartment job classification (hire date) seniority layoff date recall date(where appliable) and second layoff date (where applicable) 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa past practice regarding layoffs flits is so because apast practiceexonerates unilateral action only wherethree conditions are met (1) the employers action followed past practices (2) the impact on unit employees isde minimis, and (3) the employer did not refuse to honora request to bargainKal-EquipCo, 237 NLRB 1234,1238 (1978) Layoffs, particularly when, as here, they involve some 56 employees in 1982, are anything but deminimisHowever, the foregoing principles are not necessarilycontrolling here In our case there was a contractual provisionThat contractual clause is rather ambiguous, for itcould apply to any layoff systemWhen the contract isunclear, extrinsic factors may be examined to ascertainthe intent of the parties Here we have the following relevant past practiceSeptember 1977 Layoffs by seniority within jobclassificationNovember 1977 UIW unsuccessfully seeks tohave layoffs be by strict seniority 'January 1978 Company again explains to UIWthat layoffs must be by seniority within the classification, but agrees to give notice of yard and bustness conditions (and, presumably, of any impendinglayoffs) to the UIW as we had itJuly 9 1981 UIW (Brown) concurs that layoffsto continue to be by seniority within each classificationCompany (Kilroy) rejects UIW demand thatdownward bumping into lower classifications bepermittedSeptember 10, 1981 Layoff of 20 employees byseniority expresslywithin each job classification(G C Exh 23 R Exh 68) Although copies of thelayoff letters went to the UIW, the Union apparently filed no grievance over the layoff procedureItseems clear, and I so find, that the contractualintent asshown by Respondents established past practicefor layoffs was to utilize the method of laying offon the basis of a ranking of employees within job classification by their plant hire dates Employees with the lastsenior hire dates were the first to be laid off from the offected classificationAs Kilroy credibly testified (Tr8 152) I find that there was no downward bumping (intolower classifications) in any of the past layoffsIfurther find that the practice of notice was a bitmixed Although Kilroy, or another company bargainingrepresentative, stated in January 1978 that notice of conditions, presumably including impending layoffswouldbe given to the Union it appears that the only notice theUIW received of the September 1981 layoffs was copiesof the letters to the affected employees Hopkins recalledthat the Union s copies were not sent early and he didnot recall telephoning UIW Representative Carter togive him advance notice (Tr 1 123) 61 Carter couldrecall very little about the matter (Tr 6 827)61 Carter was the UIW s representative who serviced the Harahan employees in 1981 (Tr 6 776) David Heindel testified that he succeededCarter in about October 1981 (Tr 5 605 646)3The 1982 layoffsa IntroductionAs the quoted complaint allegations disclose, the GeneralCounsel alleges, and contends on brief, that Respondent unilaterally laid off employeeson or about"June 28, July 30, September 16-17, and October 8, 1982The record reflects that additional employees were laidoff on other dates in this period, including nine onAugust 11, six on August 26, three on October 19, and ascattering of ones and twos on four other dates in June,August, and September 1982As the allegations are of the on or about type, andas nearly all the dates not specifically alleged fall withinthe timeframe (lust over 3 months) of the specific dates, Ishall treat all these layoffs (a total of 56) as encompassedwithin the on or about allegationsNot only did the economic layoffs affect the 56 employees at least once, some were affected twice Thus, ofthe 56 laid off, 10 were recalled between August 9 andOctober 11, 1982 But four of these were laid off again,three on October 19, 1982 (a different group from theother three laid off that date) and one on October 20,1982 (R Exh 69) The list apparently ends with October20 because that is the date of the last complaint, and theallegation, quoted above, speaks of a refusal to bargainfrom September 3, 1982to dateThe initial layoff dates in 1982, and the numbers ofemployees laid off, are shown below (R Exh 69)DateLayoffsJune 2812June 291July 306August 21August 62August 119August 131August 266September 22September 102September 162September 178October 81October 193As earlier noted, some were recalled and four werelaid off a second time (three on October 19 and one onOctober 20)b Layoffof June 28 1982Hopkins admits that he did not give the Union any advance or contemporaneous notice of the June 28 layoffs(Tr 1 117-118)There is a dispute over whether UnionRepresentative Dave Heindel learned about the layoffsfrom the employees in July and,at a July 13,1982 meeting regarding employees discharged for smoking martJuana asked Hopkins for notice in the future,or whetherthe June 28 layoff was first mentioned to the UIW at ameeting of the parties on September 2, 1982,in the law LOUISIANA DOCK COoffice of Andrew Partee, Respondents counsel here 62Hopkins and Kilroy gave the former version, and thesecond version is that of Heindel and the UIW HavingreplacedDave Carter as the UIW s representative forthe Harahan employees, David Heindel serviced the employees during late 1981 and also during 1982 (Tr 5 645-646)This point is discussed in more detail under thetopic of the September-October 1982 layoffsJune 28, 1982, fell on a Monday Hopkins testified thatitwas about Thursday, June 24, that he decided a layoffwas necessary and determined that some 12 employeeswould have to be laid off (Tr 1 118-119) His thoughtwas to lay them off on Friday, June 25 but the timingwas too close for preparing paychecks and the like andhe had to settle for the June 28 dateWhen asked whyhe did not call the Union and see if it wanted to meetand discuss the effects of the layoff, Hopkins testified,We had never done this in the past when we had layoffs (Tr 1 119)Aside from the contemporary notice Hopkins gave theUIW in September 1981, Kilroy (or some official) didagree in January 1978 to give the Union notice of yardand business conditions," and presumably impending layoffs,aswe had itDespite his testimony about this onthe second day that he was a witness (Tr 8 150), Kilroy,the following day, testified that it had never been theCompany s practice to give the Union notice of layoff(Tr 9 442) The two points may not be inconsistent inlogic, but they are incompatible in spiritI find that by early Friday, June 25 1982, Respondentcould have notified the UIW of its economic decision tolay off 12 employees, and apparently could have namedthe 12 selected, and that it would have done so had itfollowed its January 1978 promise to the UnionAside from Respondents January 1978 promise to givenotice, the pertinent fact is that Respondent was under astatutory duty to give whatever reasonable notice itcould This it failed to doc Layoff of July 30 1982Six employees were laid off on Friday July 30, 1982As previously mentioned,Hopkins testified that at theJuly 13 grievance meeting on the marijuana discharges,the union representatives complained that it was embarrassing to receive notice of a layoff from employees whohad been laid off He and Kilroy agreed to give suchnotice as they had on future layoffs(Tr 1 124 2 2599 442,553 555)Hopkins testified that on July 27 and 28 he surveyedthe lack of work situation and on July 29 possibly onJuly 28 he decided that a layoff was necessary (Tr2 143, 9 534)On either July 28 or 29,Hopkins conferredwith Kilroy over his plans to lay off by seniority withinthe classificationKilroy confirmed that such was thecorrect procedure and he reminded Hopkins to call andnotify the Union per their July 13 agreement,amatterHopkins had forgotten(Tr 1 124,2 144 8 269, 341)Hopkins then, on July 29 telephoned Heindel AsHeindel was out Hopkins left a message for Heindel to62 It appears that Partee was not present Kilroy was present however as was Hopkins among others265call himWhen Heindel returned the call the morning ofFriday, July 30 1982 Hopkins informed him that he hadcalled the previous day to alert him of the layoffs Hopkinswas implementing the day of their conversation,July 30 Heindel complained about the lack of priornoticeHopkins said prior notice was not the practiceHeindel asked to bargain about the matter Hopkins replied that although it was not Respondents practice tobargain about layoffs, Heindel could come over and talkabout it (Tr 1 124-125, 2 144-145)About 10 50 am July 30, Heindel and UIW Representative James McGee arrived at Hopkins office (Tr5 557) In the meeting that followed, Heindel asked whythere was no prior notice Hopkins replied that if priornotice had been given to the employees they would nothave done any work to speak of thereafter and thatnotice was given to the Union on July 29, the day of thelayoff decision (Tr 2 146, 5 558) They then discussedthe selection procedure of seniority within the classification,with Hopkins furnishing the names of the employees being laid off that day and reading from a c'assiffcation sheet (R Exh 3, Tr 5 659) Heindel asked for a seniority list, and Hopkins promised to provide one Heindel asked about bumping from the day shift to the nightshift, and from a higher rated to a lower rated classificationThere is a conflict over exactly what Hopkins saidabout the bumping butitisundisputed that Hopkinsconceded that there had been no bumping and that heagreed to call Kilroy concerning the bumping Hopkinsinformed Heindel that two welders could have bumpedonto the night shift, and that several employees couldhave bumped into lower classifications (Tr 5 557) Hopkins also made reference to a supposed agreement withGerry Brown at the August 1981 bargaining session tothe effect that there would be no downward bumping inlayoffsHeindel asserted that he would check withBrown on the subject Heindel departed on the note thatthe Union probably would file grievancesWhen Hopkins called Kilroy apparently on July 30the latter told him that because the day shift and nightshift had always been treated as one shift for layoff purposes, that there should have been bumping from the dayshift to the night shift but that Respondent had neverpermitted bumping into lower classificationsTo Hopkins' report that Heindel wanted layoffs by strict seniorityKilroy advised Hopkins that Respondent would continue to lay off by seniority within the classification (Tr8 269-270) Kilroy also advised Hopkins to give notice tolayoffs to the Union before the layoffs were effectuated 63Rather than first calling the UIW regarding the newsthat there could be bumping from the day to the nightshift because they were deemed one shift for layoff purposes, Respondent, there is no dispute contacted the twosenior day shift welders who had been laid off Hopkins63 This portion of Kilroy s testimony is not precise It seems clear fromthe entire record that Kilroy advised that Hopkins could tell Heindel thatRespondent would give the Union whatever notice Respondent itselfhad 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtestified that one accepted and bumped into the nightshift (Tr 2 147, 155)On Wednesday August 4, 1982, Heindel and McGeecarried three grievances to Hopkins The first grieves thefailure to give the option of bumping to lower classifications (G C Exh 24) The second protests that the menwere not given prior warning of their layoff (G C Exh25), and the third complains that the Union was not notefeed in time to negotiate a fair and equitable layoff procedure (G C Exh 26) After Hopkins read them, he informed Heindel that he had talked to Kilroy who hadconfirmed that Heindel was correct about employeesbumping from the day to night shift in a layoff Moreover Hopkins added that he had offered the night to thetwo welders who had been laid off and one had acceptedWhen Heindel asked about the downward bumpingHopkins referred to the alleged August 1981 oral agreement with Gerry Brown calling for no downward bumpmg Heindel requested a seniority list and Hopkins saidone would be provided Hemdel said that if the grievances went to arbitration the one over the shift to shiftwould be dropped since the matter was resolved (Tr5 529-560)Hopkins testified that he thought some of the foregoing occurred in a telephone conversation on July 31 (Tr2 147) He testified with less assurance and specificity onthis general area than did Heindel, and I credit Heindelregarding any material conflicts In any event on August6Hopkins inscribedNo violation of contractGrievance denied on each of the grievances and passed themto the union steward (Tr 2 152) Hopkins was the secondstep in the grievance procedure and step 3 was Kilroy(Tr 2 152)There is no testimony in the record concerning onePhoenix a mechanic II laid off from the welding department on August 2, 1982 (R Exh 69)Heindel testified that on August 5 1982 Hopkinscalled him and said he was going to have to lay off twopipefitters, that Hopkins said they were classified as mechanic II and were lowest in seniority with no one tobump (Tr 5 561) The layoff list, Respondents Exhibit69, confirms that two mechanic II employees were laidoff from the pipe department on August 6 1982 Heindelreplied,Okay Fine Can I have my seniority listHopkins said he was working up one then, a new one for themonth Hopkins, it appears agreed to mail a copy toHeindel and to give a copy to the job steward, DearalStass (Tr 5 561)Heindel further testified that on August 11 Hopkinscalled and informed him that he had to lay off threewelders classified as mechanic I, that they had more seniority than employees on the night shift and that whenhe had offered them the night positions, two declinedand one accepted Heindel acknowledged the information and asked about downward bumping Hopkins replied that one could do that, but that there were morelayoffs forthcoming three helpers and two in the mechanic III classification (Tr 5 562) The layoff list discloses the nine employees were laid off on August 11and one on August 13 (R Exh 69)As stipulated by the parties (Tr 1 182) about August18 1982, Heindel followed up the August 11 layoff withabumpinggrievance (G C Exh 37) The grievancenamesfive employees but only a couple or so match thenames appearingon the layoff listd The August 1982 corrspondenceBy letter dated August 5, 1982, Attorney Robem, onbehalf of the UIW, wrote Kilroy as follows (G C Exh60)Dear BobAs you know Dave Heindel has contacted StanHopkins concerning the layoffs effected at the Harahan shipyard last week Dave has also filed grievances protesting the lack of reasonable notice to theUnion and the affected employees, as well as grievances protesting various individual layoffsBoth Dave and I are somewhat confused overthe layoff plan implemented at Harahan, as it hasbeen explained to us by Stan Hopkins Dave hasthis date requested an updated seniority roster I, onbehalf of the United Industrial Workers, would beappreciative if you could provide us with a writtenexplanation of the layoff plan, as implemented todayand, if additional layoffs are being considered, aswill be implemented in the futureYour prompt reply would be appreciatedVery truly yoursLouis L Robein JrOn August 17 Robem wrote Kilroyagainand, amongother matters stated that he was stillawaitingKilroy sreply to his request for anexplanationof the layoff planor system being implemented by Louisiana Dock at theHarahan facility(G C Exh 59) Kilroy in his letter ofAugust 20 replied as follows (G C Exh 58)Dear Mr RobeinThank you for your letters of August 5 and 171982With two exceptions which have been correctedper our last conversation layoffs will continue atLouisiana Dock Company, Harahan Louisiana asthey have in the past, by seniority in the classificationThere is no layoff plan implemented or to beimplementedAdditionally there is no requirementfor notice to the Union for layoff and never hasbeen in practice or in the Agreement Mr Hopkinscall to Mr Heindel advised him of proposed layoffsand a proposal on staggered shiftsWe also discussed that matter In the absence of any responsefrom you or the UIW, we will continue to lay offas needed by seniority in the classification This hasnot only been our consistent past practice over theyears, but agreed upon by Mr Brown at negotiations in July 1981As always if you have any questions please donot hesitate to callSincerelyRobert W Kilroy LOUISIANA DOCK COOn August 24, 1982,Heindel wrote Hopkins as follows, in relevant part(G C Exh 27)Dear Mr Hopkins,One aspect of the layoffs previously implemented(but not the only aspect)that the Union challengesis the failure or refusal of the Company to permitbumping of less senior employees in lower classificationsYou havestated that an oral agreementprohibiting such to exist 64 I have checked withGerry Brown on this matter The Union has norecollection of such an alleged oral agreement Itherefore take the position that bumping is requiredunder the Addendum provision cited in the foregoing paragraphSENIORITYAn Employees seniority shallcommence ninety(90) days after the end of hisprobationary periodIncases of lay off and recallseniority shall apply where skill and ability areequalI am still awaiting receipt of an updated senioritylist from your office It is also most imperative, andit is hereby formally requested that you supply mewith updated addresses and telephone numbers forall laid off employees This information and the sentority listingisessentialformeaningful discussionof this grievanceWe wish to reserve our rights with respect topossiblebumping rights for the following nightshift employees already laid offS AbbotR LockettAs you know, Abbot and Lockett were bumpedoff the night shift by day shift workers It may verywell be that Abbott and Lockett have their ownbumping rights against lower seniority workersAgain only an accurate seniority list will resolvethese questionsVery truly yoursD W HeindelHopkins replied to Heindel by letter of August 31 inwhich he stated,as relevant that the classification sheetdated August 4 1982(R Exh 3)which you have acknowledged receipt has the hire dates for all of our employees listed in the right hand column 'e Layoffs alleged forSeptember-October1982On Thursday, September 2 1982 the parties held aconference at the New Orleans law office of Partee &Waldrip,Respondents counsel in this case Present forthe UIW were Attorney Louis L Robein Jr and UIWRepresentative Dave Heindel Attending for LDC wereShipyardManager Stanhope F Hopkins Jr and Attorney Robert W Kilroy(Tr 2 161,5 548 9 437)We recallthat effective September 1 1982 Kilroy had opened his84 This sentenceof the letter is more easily understood if the phrasedoes exist is substitutedfor the wordsto exist267own law practice and, although still representing Respondent in labor relations matterswas no longer employed as vice president of labor relations and laborcounsel(Tr 7 26, 103)The purpose of themeeting,as Kilroy testifiedwas todiscuss the layoffs and certain other changes LDC hadeffected, including the changes in leadmen s pay andclassification (Tr 9 438)The meeting started around 4p in (Tr 5 549) It began with a discussion of the situation involving the leadmen That subject is treated elsewhere hereFrom the leadmen topic the group shifted into a discussion of the depressed business conditions, and thisprompted Robein to inquire whether there were going tobe future layoffsHopkins replied that an employee wasgoing to be laid off that very night from the toolroom,and two employees the next day Heindel asked whyHopkins had not notified him, and Hopkins respondedWell, I in notifying you now (Tr 5 551) Robein protested,stating,Well thats the problemYou decide tolay off, then you tell Dave HeindelHopkins said thatwas not true, for he was informing Heindel right thenRobein replied that Hopkins should not do it that waybecause Hetndel then learns from the members after thefactTo a further inquiry Hopkins answered that he hadjust made the decision to lay off that same dayAs the conversation moved into the subject of recallHopkins stated that recalls depended on the nature of theworkFor instanceHopkins remarkedWinn was recalled because we needed some propeller work doneHeindel asked when Winn was laid off for he had norecord of that (Tr 5 552 674) Hopkins responded thatWinn was in the first group to be laid off (that summer)and he placed the date erroneously, as June 11, 1982 65This led to Hopkins calling his office and being reminded that the first layoff occurred June 28As discussed earlier under the topic of the June 281982 layoff there is a dispute concerning when Respondent notified the UIW about the June 28 layoff Hopkins(Tr 2 260 265 9 555) and Kilroy (Tr 9 440) assert thatsuch notice was given on July 13, and Heindel contendsthat the first notice was in this very conversation on September 2 Thus at the September 2 meeting Heindelcomplained that the first notice he had received of anylayoffs was (the telephone message of) July 29 He testsfeed that Hopkins sat back and stated, I believe you recorrect(Tr 5 553) Robein then asked if there had beenany other layoffs in June and Hopkins made the call tohis office whereupon he learned that the correct date ofthe June layoff was June 28 rather than June 11 Heindeltestified that he did not remember any statement by himor Gerry Brown at the July 13 meeting remarking aboutbeing embarrassed over a lack of notice about layoffs(Tr 5 657) Neither did he recall asking for notice orKilroy promising to give it65 The very first name on the layofflist isthat of one Winn a mechanis Iwho was laid off from thewheeldepartment on June 28 1982and recalled August 9 1982 (R Exh 69) It is possible thatwheelshould readweld for weldingfor thereisno wheel department shownon the August 4 1982 list of departments and classifications(R Exh 3) 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlthough Hopkins and Kilroy assert that notice of theJune 28 layoff was given in July 13 1982 meeting regarding themarijuana discharges they essentially agreewith Henidel s version (Tr 5 553) that Hopkins did callhis office from the telephone in Partee s library on September 2 and ascertained that the correct layoff date inJune was June 28 (Tr 2 262, 9 439) The confirmation ofthis point of Heindel s testimony is one factor supportingHeindel's overall version regarding the disputed timingof the notice Although Hopkins appeared to be a sincerewitness, his memory was demonstrated to be faulty onoccasionAn example is his testimony that he had neverpreviously given notice to the UIW of any layoffs onlyto acknowledge that he sent the UIW copies of the September 10 1981 layoff letters (Tr 1 121) Although I donot consider that acknowledgement a direct impeachment because Hopkins could have been thinking of priornotice rather than any notice I do consider it in thenature of a failure to recall a significant point relating tothe subject of noticeOn the other hand, a strong indication that Respondent sversion is the correct one is the fact that Kilroy reminded Hopkins to call Heindel in accordance with theirpromise to the Union at the July 13 1982 meeting to iscuss the grievance on the marijuana dischargesAt the meeting of September 2, Robein asked whynotice had not been given to the UIW regarding theJune 28 layoff Kilroy responded that such had not beenthe Company s past practiceWhen Heindel and Robeinrequested that notice be given on all future layoffs,Kilroy replied,We would be happy to give as muchnotice as we have (Tr 9 442) Kilroy, in his testimony,described this as the same position LDC expressed at theJuly 13 1982 meeting usIdo not credit Heindel in his testimony that Kilroystated that no notice was given because it had not beendone in the pastand we won't do it in the future " (Tr5 553) Heindel apparently confused this with Kilroy s response when Heindel subsequently asked why there hadbeen no downward bumping (Tr 5 555 676)There was some discussion of economics at the September 2 meeting Kilroy mentioned the burden rate,which Hopkins described Robein asked if LDC wouldopen its books Kilroy responded that the Company wasnot pleading poverty but simply stating that there was alack of business To inquiry Kilroy responded that LDChad not soughtassistancefrom ACBL (Tr 5 554) Atabout that point Robein said that the Union would makewritten demand for economic information `and also thatlayoffs and cutbacks in pay be suspended pending bargaining(Tr 5 555) Robein requested that there be nofuture layoffs without bargaining (Tr 2 186 Hopkins9 454, Kilroy)Kilroy replied that LDC wouldbargainover theeffectsof layoffs, butnotthedecisionto layoff(Tr 9 443, Kilroy) 6786 In light of the conclusions I reach concerningthe layoffsIfind itunnecessary to resolve the disputeoverwhetherthe subjectof noticeaboutlayoffswas discussed as theJuly 13 1982marijuana grievancemeeting61 I have notoverlookedthe testimony of Hopkins on cross-examinaLion by Robeinfor the ChargingParty thatKilroy saidLDC wouldnotbargainoverthe effects(Tr 2 248) Not a lawyerHopkins was beingThe reference to bumping was made, as noted aboveHeindel asserted that it was not fair to lay off an employee who has been with LDC for 6 or 7 years and keepan employee that s been there for 2 months (Tr 5 555 )Kilroy repliedMake a proposalHeindel was unableto fashion a proposal at that point Robein said theywould be contacting them, and the meeting concludedOn September 3 the day after the foregoing meeting,Robein sent to Kilroy the following telegraphic message(C P Exh 3, Tr 2 251)On behalf of U I W I demand that no layoffs or reductions in pay of bargaining unit employees be implemented pending ongoing negotiations and bargaining Informational requests follow this telegramU I W will engage in further bargaining on thesemattersFollowing up his telegraphicmessage,Robein on September 7, 1982, wrote Kilroy requesting the followng information in furtherance of and in support of ongoingbargaining over past and possible future layoffs of bargaining unitemployees (G C Exh 38) The 11 items sorequested are(a)A list of all customers of Louisiana Dock,Harahan Louisiana, for the period of June 1 1982through the present(b)A list of all bids placed by Louisiana Dock,Harahan, Louisiana on any and all work for thesame period,(c)Comparative lists of customers and work bidfor June 1 1981 through September 1, 1981(d)An itemized account of all work bid by LouisianaDock Harahan, Louisiana with and fromAmerican Commercial Barge Lines, Inc or anyother subsidiary or affiliated company of Texas GasTransmission for the period of January 1 1982through the present,(e)A list of all jobs bid or otherwise, consideredby Louisiana Dock Harahan at the present to bepotential future work for bargaining unit employeesof Louisiana Dock Harahan,(f)An itemizedstatementofburden rate forLouisianaDockHarahan asof June 1 July 1August 1 and September 1 1982,(g) An itemizedstatementof labor costs (bargaining unit andallother employees at Harahan) forLouisianaDock,Harahan asof June 1 July 1,August 1 and September 1, 1982,(h)A comparative set of statements for burdenrateand labor costs for Louisiana Dock, Harahanfor June 1 July 1 August 1 and September 1, 1981(i)An itemized statement of medical and hospitalization groupinsurancecosts for Harahan bargaining unit employees for the periods of September 1asked about an exchangebetween two lawyers ona legalsubject involvmg a finedistinction I find Kilroy to be a more reliablewitness on suchmattersMoreover I note thatHeindel didnot testify that Kilroy rejected the obligation to bargainover effects LOUISIANA DOCK CO2691980 through August 31, 1981 and September 1through September 1, 1982V)A complete description of all cost savingmeasures undertaken by Louisiana Dock at Harahansince January 1, 1982,(k)The names and classifications of the ten (10)bargaining unit employees that, under LouisianaDock s plans, would be the next ten (10) employeessubject to a possible future layoff or layoffsOn completing that list, Robein then returned to thesubject of the layoffs with the following wordsSince bargaining over proposed or possible layoffs and proposed reductions in the pay of leadmen,as initially discussed on September 2, 1982 is still inprogress and by all means subject to the foregoingbargaining informational requests, it is demandedthat no action be taken with respect to any proposed layoffs or any reductions in the pay of anybargaining unit employeesThe UIW, furthermore, strongly protests andhereby grieves the June 28 1982 layoffs of bargaining unit employees without any advance or subsequent notice and opportunity to bargain being extended to UIW As stated yesterday, the UIW wasfirstmade aware of this layoff in yesterdays bargaining session It is the UIW s position that the lawand the Agreement mandates such notice and opportunity to bargainRobein ended his letter with this final paragraphIn addition to this demand for sufficient advancewritten notice on all future layoffs, I attach a gnevance contesting the June 28, 1982 layoffsThe grievance Robein attached complains of Respondent s laying off the below named 12 employees on June28, 1982, without prior notice to the Union and in violation of the 1976 Addendum to the Agreement by notallowing bumping against the day or night shifts and bynot allowing downwardbumping inlower classificationswhere the laid off employees had equal or greater skilland ability than those employees in lower classificationsFor the remedy sought, Robein, who signed thegnevance, statedReinstatementwith full backpay andbenefitsThe 12 employeesnamed areBooker CollerJLeicherM CorneliusClaude MartinL FlemingFredMullinaxA GauthierA OwensP HensleyL RamceDave JacksonFrank WalkerThere are two differences between the foregoing listand the layoff list (R Exh 69) First, although Winn isnot named above he appears at the top of the group laidoff on June 28 1982 68 Second mechanic III Cornelius68 On the second page of the August 4 1982 sheet (R Exh 3) underthemachine shop department day shift RWinn is shown in layoffstatusis shown on the layofflist ashaving been the one personlaid off on June 29, 1982 69Writing to Kilroy on September 10 1982 Robeinrefers to Kilroy s letter to him of September 7, 1982That letter of Kilroy s is not in evidence Kilroy apparently had asserted in the missing letter that the UIW wasdemanding a unilateral change by seeking prior noticeof layoffsReplying to the assertion that the Union wasdemanding a unilateral change, Robein stated (G C Exh56)[P]lease be advised that the Union is not demandingsuch but, as noted, only demanding that it be noticed,consultedwith and bargained with as required by the National Labor Relations Act, asamendedRobein also argued in his letter that true bargaining hadnot occurredprimarily because Louisiana Dock hastaken the position, and acted accordingly, that advancenotice of layoffs to the Union or its representatives is notrequired by law or by the contractResponding to Robein s September 7 letter, Kilroy, byletter dated September 13, 1982 (G C Exh 55), assertedthat LDC is more than willing to share its economic information with you as to costs, revenues and businessproblems in an effort to help you make alternative proposals to layoffsHowever, Kilroy asked for (1) information concerning who was going to pay for researchingand copying the information requested, and (2) an articulation of the theory of relevance regarding the 11 enumerated items 70 Stating that it was obvious the UIWwas attempting to establish a refusal to bargain on the information request,we are offering the UIW the opportunity to come to the Company and review any documents which are relevant and/or necessary to your proposed alternatives to layoffs on behalf of the employeesat the Harahan shipyardToward the end of his letter, Kilroy reiterates that nolayoff plan exists that layoffs are the result of a lack ofrepair business at Harahan and that layoffs have beenand will continue to be, implemented by seniority in theclassificationper our expired agreement and past practiceAgain I will tell you that there was and isno requirement under the agreement for notice to theUIW on layoffs Therefore Kilroy added, the noticegiven inJuly and thereafter wassimplyan accommodation to the UIWRobein s reply of September 16, 1982, after debatingcertain matters and stating that he and Heindel would beresponsible for the requested research and copying, states(G C Exh 54)I take it from your letter that the Company takesthe position that thereisnoset layoff plan Conversely, I can only assume that Louisiana Dock is" The layoff list shows last names only On the sixth page of the classification sheetM Cornelius 3rd class is shown as being in layoff statusfrom the shipfitting department day shift(R Exh 3)70 There is no complaint allegation that Respondent unlawfully refusedto comply with the UIW s request for information The requested itemshave been mentioned to give more complete understanding of events 270DECISIONS OF THENATIONALLABOR RELATIONS BOARDlaying off employees on the basis of what appearsto be some loose seniority system Can I assumethat the layoffs, as planned, take into account parallel seniority in the day and the night shifts?Again I must disagree with you when you contend that there is no requirement under the agreement or under the law to give the United IndustrialWorkers proper and timely notice of any proposedor actual layoffsWe further disagree with yourcharacterization of the July notice as an accommodation to the UIWTo the contrary it was atbest, an attempt to comply with the lawThe layoff list reflects that 10 employees were laid offover the September 16-17, 1982 period with 2 being laidoff on September 16 and 8 the following day (R Exh69)By letter dated September 21, 1982, Robein wroteKilroy as follows (G C Exh 53)Dear Mr KilroyIwas informed today by Dave Heindel that anew layoff of approximately ten (10) employees wasput into effect at Harahan on or about September16, 1982 and September 17, 1982 This layoff wasaccompanied by a telephone message left with asecretary at the UIW office from Stan Hopkins onthe first day of the layoff to the effect that thelayoff would take place that day and continue intothe next day Dave Heindel immediately returnedStan Hopkins phone call on the morning of September 17, when Dave arrived back from a day outof the office on September 16 and the morning ofSeptember 17 He spoke to Stan at approximately100 p in on September 17 After verifying thenames of the laid off employees Dave asked Stan ifthe employees were allowed to bump to lower classificationsto which Stan responded noAgain, the UIW is not receiving any advancenotice of layoffs A telephone call on the day of alayoff hardly gives the UIW an opportunity to bargain over the meets of the layoff or the effects ofthe layoff For instance, how could the UIW negotiate over bumping rights (day vs night or highervs lower classification) days or possibly weeks (asdetermined by your flight schedule) subsequent tothis layoff?Furthermore, you have yet to provide the bargaining information requested in my September 71982 letterHow could you possibly contend thatthe parties have reached an impasse if negotiationsover layoffs, first initiated on September 2, 1982 inNew Orleans, are continuing?The UIW demands that the Companytake immediate action to reinstate all employees laid off on orafter September 2, 1982 The rights of employeeslaid off prior to September 2, 1982, are subject, Iassume, to your yet to be communicated decision toarbitrate or not to arbitrate such layoffsVery truly yoursLouis L Robein JrIf Kilroy responded in writing a copy of the documentwas not placed in evidenceHopkins testified that on September 16 (he was clearon the date at first, but then stated he was uncertain) hetelephoned Heindel and named the employees and classifications of the employees being laid off Heindel askedhow much prior notice the employees were receivingandHopkins said none To Heindel s inquiry aboutbumping to lower classifications Hopkins said there wasnot going to be any The conversation closed then withHeindel stating that Hopkins would be hearing from him(Tr 2 184 256, 9 547) Hopkins confirmed that he heardfrom Heindel in the form of a grievanceAccording to Heindel, he was out of the office onSeptember 16 when Hopkins called and left the names ofthe employees to be laid off, and it was not until the following day that he and Hopkins spoke on the matterwhen Heindel returned the call and verified the names(Tr 5 563) Heindel could recall nothing else I creditHopkins whose testimony was more specific and complete on this point 71 Moreover, I note that Hopkinsversion is corroborated by Robein s September 21 letterto Kilroy quoted aboveIn answer to questions by the General Counsel Hopkins stated that he did not call the Union before September 16 and 17 and request the UIW to bargain over theeffects of the layoff (Tr 2 183) Such questions distortthe duty pictureWhatever notice obligation Respondenthas is nothing more than a requirement to notify theUIW of the impending event It is the Union s burden torequest an opportunity to meet and bargainHopkins frankly admitted that at the September 21982 meeting, Robein asked that LDC not lay off anyemployees until it bargained with the Union about it Responding to a question as to why he did not call theUnion and give it the opportunity to bargain, Hopkinsstated that it wasBecause that was not the past practiceof laying people off, and because there had been nochange in the practiceAnd (Tr 2 186)Q You didn t consider that you had an obligationto bargain over the effects of the layoffs did you?A No I didn tHopkins testified that a couple of days before the September 16-17, 1982 layoffs or about September 14 hetelephoned Kilroy and informed him of LDC s need tohave more layoffs (Tr 2 254) He asked whether heshould proceed as before, and Kilroy replied affirmatively Indeed, some 3 days before that conversation, afterreceiving a copy of Robein s letter on September 7 1982toKilroy, in which Robein demanded that no unilateralaction be taken regarding future layoffs (G C Exh 38quoted earlier here), he called Kilroy to discuss the 11" Hopkins initially testified regarding this point at our October 281982 sessionWhen he again was asked about the matter the last day ofthe hearingApril 131983 he was uncertain and then specified on oraboutSeptember 15 as thedatehe called (Tr 9 547 556) As his testimony on October 28 1982 was more convincing I accept it and findthat the date of his call was September 16 LOUISIANA DOCK COenumerated items demanded by Robein (Tr 2 255) AlthoughHopkins could not separate Robein's layoffnotice demand in the letter from that Robein made at theSeptember 2 meeting (Tr 2 256) the pertinent point hereis that he and Kilroy were discussing Robein s demandletter less than a week before the layoff 72It isclear from Hopkins own testimony that he knewas of Tuesday September 14 that a layoff was necessaryAt the very latest, therefore, Hopkins could have so informed Heindel the first thing Wednesday morning, September 15, 1982-a day earlier than he did callAs Hopkins testified, and the layoff roster reflects, Respondent laid off mechanic II Burnell Williams, a pipefitter in the pipe deparment on Fnday, October 8, 1982(Tr 2 185, R Exh 69) I think on October 7th I calledDave Heindel and informed him that Williams wouldbe laid off the following day (Tr 2 185) Kilroy recalledonly that Hopkins told him that he had given Heindelnotice (Tr 8 339) When he testified over 5 months later,Hopkins could recall practically nothing about the call,and he testified that on every layoff since July 13 1982he had called and notified Heindel, or left a message forhim, as soon as the decision was made(Tr 9 547, 557) 73Heindel was no more confident than Hopkins, testifying that the notice from Hopkins came on October 8, Ibelieve(Tr 5 565) As for the hour, Heindel surmised,Itwas in the morning sometime, I believe I in not sureof the time I find the evidence insufficient to establishanything more specific than that Hopkins gave notice oneitherOctober 7 or 8 1982 Thus the record does notreflect when Hopkins reached a decision that a layoffwas necessaryHeindel asked if Williams had been given any noticeHopkins replied,Just the usual, DaveHe confirmedthatWilliams would be recalled when needed, and informedHeindel that two welders had been recalledwhen two others recalled had not reported for work (Tr5 565)Heindel testified that he did not file a grievanceover Williams layoff because he thought the unfair laborpractice charge would be adequate Heindel apparentlywas referring to the charge filed September 28 1982 inCase 15-CA-8736 Although the charge of course attacked only September 16-17 1982 layoffs, the complaint of October 20 1982 did allege, as previouslyquoted that Respondent acted unlawfully in unilaterallylaying off employees on September 16-17 and on October 8 198242 As Hopkins placed the earlier conversation about 3 days before thesecond conversation I find that he and Kilroy discussed Robein s letteron either Friday September 10 or Saturday September 11 198273 Hopkins is in error if he meant the layoff decision for the recordclearly reflects that he sometimes waits a day or two after the decisionbefore he calls Heindel However Hopkins probably had in mind the decision asto the employees selected for layoff The selection frequentlywas not made until the day before or even the day of the layoff In thatsense Hopkins usually did call promptly Nevertheless the extra day ortwo would have given the Union the opportunity to discuss the effectswith Hopkins and to avoid such mistakes as occurred withthe July 301982 layoff-Hopkins failure to treat the day and night shifts as one shiftfor layoff purposes271fThe layoffs not specifically allegedAs discussed in the introduction to the general topic oflayoffs, the General Counsels complaintallegesthat the1982 layoffs of on or about June 28, July 30, September 16-17, and October 8 were unilaterally implementedwithout giving the Union an opportunity to bargain overthe effects The General Counsels bnef and proposedorder and notice do not vary from the allegation However, as the General Counsel's proposed order calls forRespondent to cease and desist from unilaterally layingoff unit employees at Harahan without providing theUnion an opportunity to bargain about the effects thereof, it is clear that the General Counsel contemplates thatsuch a bargaining order would prevent similar incidentsin the future Because the proposed order contains no offirmative provisions,it is unclearwhether the GeneralCounsel seeks to require Respondent to bargain nowover the effects of the specified layoffs Nor does theGeneral Counsel contend that Respondent should be ordered to pay backpay to the employees laid off on thespecified datesIn its bnef the Charging Party addresses all the layoffs CitingEltraCorp,263 NLRB No 106 (Aug 31,1982) (unpublished),Gulf StatesMfrs,261NLRB 852(1982), andClementsWire & Mfg Co,257 NLRB 1058(1981), the Union seeks an affirmative order that Respondent be required to pay backpay to the laid off employees until one of four enumerated conditions is metInGulf Statesthe court of appeals declined to enforcethe backpay portion of the Board s order, and remandedfor a finding on whetherbargainingwould have resultedin any change in the number or timing of the layoffs, orwhether the company s economic situation would haverequired the layoffs in any eventGulf States,704 F 2d1390 (5th Cir 1983) 74Digressing for a moment, I note that notwithstandingthe Union s contention that the allegations here can beconstrued to reach the decision to lay off I earlier havefound that the allegations are limited to bargaining overtheeffectsonly Bargaining over the effects goes to matters such as severance pay and extended insurance coverage It also would include discussion of a layoff procedure which would ensure that the day shift and nightshift are treated as one shift for layoffs and discussionsof a proposal that LDC give the UIW notice immediately after the decision has been made that a layoff of necessary-without waiting until the employees have beenselected It would cover a proposal that there should bedownward bumping in layoffs As all of these matters goonly to the impact of the decision to lay off it seemsclear that the layoffs would have taken place as scheduledThus a general backpay order does not appear tobe an appropriate remedy hereReturning now to the subject of the layoffs not specifically allegedit isevident that a decision must be madeconcerning whether they are fairly encompassed withinthe allegations and/or within the matters litigated Thisis so because if merit is found and an affirmative remedy74 In the event of a conflict an administrative law judge is required tofollow the Boards precedentsIowaBeef Packers144 NLRB 615 (1963) 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDordered it seems that the affirmative provision would require Respondent to bargain over monetary benefits suchas severance pay and insurance coverage for specific employeesClearly the one employee laid off on June 29 is encompassed within the allegation of on or about June28, 1982 I find the same to be true regarding B Phoenixlaid off on August 2 and P Jerry and J Mendez laid offon August 6, 1982 (R Exh 3) All these layoffs occurredwithin the span of 1 week The same can be said of thetwo employees laid off on September 10-within a weekof the alleged date of September 16, 1982That leaves the following layoffs which might not besaid to be clearly encompassed within the allegations (RExh 69)DateAugust 11Layoffs9August 131August 266September 22October 193Turning for the moment to the evidence, I note thatHeindel testified without objection concerning some ofthese dates Regarding the August 11 layoff, Heindel testified that on the date of the layoff, Hopkins called andinformed him that he was laying off three welders thatday,Dread, Logan, and Martinez (Tr 5 562, 6 873)Hopkins reported that because the three, all classified asmechanic I, had seniority over the night shift, he had offered them night positions Dread accepted but the othertwo declinedHeindel saidFineand inquired aboutdownward bumping Hopkins said one would be eligiblebut that he had more layoffs to report, and he told offivemore three helpers and two in the mechanic IIIclassificationHeindel did not request further bargaining,nor did he express any request for severance pay extended insurance coverage, or anything else 11 He did,however file a grievance on August 18 protesting Respondent s failure to permit downward bumping (G CExh 37) The grievancenamesP Jerry and J Mendez(laid off on August 2), two employees laid off on August11and thesingleemployee laid off on August 13g The conference of October 11 1982As with the meeting of September 2 1982 the partiesheld a conference on October 11 1982, in the law officeof Partee & Waldrip It began about 4 p m and continued until after 6 p m (Tr 6 896) Attending the October11meeting on behalf of the Union were Attorney RobertUrann, a law partner of Robein and Heindel, and for Respondent were Kilroy and Hopkins (Tr 2 245, 6 909)From Urann we learn that Attorney Partee was notpresent at the meeting (Tr 6 909) The principal descriptions of the conference were given by Hopkins, duringhis appearance as a witness called by the General Counsel under Federal Rule of Evidence 611(c), and Urann75 Hopkins testified that Respondent unilaterally extended insurancecoverage for 2 months for all employees laid off from June 28 throughOctober 1982 with the laid off employeee having the option to purchase4 months more coverage at the group rate(Tr 2 256-258)who addressed only this subject Heindel testified aboutthe meeting to a limited extent on cross examination andKilroy merely confirmed that it occurred (Tr 8 271)The initiating subject of discussion was Robein s September 7, 1982 letter to Kilroy containing an enumeratedlist of 11 items of economic information requested by theUnion (G C Exh 38) Kilroy asked why the UIWwanted the information So that the UIW can evaluatethe effects of the layoffs, Urann replied (Tr 6 897)When Kilroy asked for the case law holding that Respondent was obligated to bargain about the effects ofthe layoffsUrann saidFirstNational Maintenance'sAfter Kilroy stated he would not furnish a list of customers because of the customer relations factors," theparties began a discussion of the enumerated items withKilroy asking for the relevance of each one as they cameto itDuring the course of the conference Kilroy andHopkins furnishedUrann and Heindel with variouscharts and graphs Copies of most of these were placedin evidence here (G C Exhs 47-52)Among the items supplied was an itemization of the1982 operating burden through August Kilroy explainedto them that operating burden is Respondents term foroverhead (Tr 6 900), and Hopkins so testified at thehearing (Tr 2 190) The list shows all fixed expenses including the totals for such matters as supervisors Salanes, bonuses, pensions rent, and the like Under variableexpenses are listed subjects like holidays vacations payroll taxes, certain insurance, maintenance supplies, andothersOne graph related to manhours worked at theshipyard and the machine shop through September, andanother pertains to barges and boats in operationAchart depicts the information Hopkins gathered on a September 23 1982 telephone survey of the status of thebarge repair business in terms of the number of the workforce working at various employers in New Orleans area(G C Exh 48) Hopkins testimonially described the employment situation at the 10 shipyards surveyed aspretty horrible(Tr 2 192) That is some of the shipyards had only about 10 percent of their regular workforce employedThe barge repair business it seems,might have been described as almostdead in thewaterThe General Counsel has not alleged that Respondentrefused to bargain by failing to furnish requested information, and there is no allegation directed specifically tothemeeting of October 11 1982 Actually, it appearsthat a good portion of the exchange at the October 11conference could be labeled as a discussion bearing onthe need, i e thedecision,to lay off There seems tohave been very little effort by the UIW to make or explore proposals designed to lessen the impact of the layoffs In fact Urann testified that at no point did he saythat he wanted LDC to bargain specifically over theof75FirstNational Maintenance Corp v NLRB452 U S 666 (1981)77 By letter dated November 2 1982 Robein persistedin seeking a listof customers because of its relevance to effective bargaining on both thedecision to and the effect of past current and future layoffs at the Haraban shipyardRobein also declaredthatthe Union was concerned overthe apparent shifting of work by former customers such as ACBL toother shipyards in the area (C P Exh 10) Kilroy s two page reply ofNovember 11 1982 reiterated Respondents position LOUISIANA DOCK COfectsof the layoffs (Tr 6 905)When Kilroy askedwhether the Union was going to make any formal proposals,Heindel replied that the Unionwas interested insavingjobs and that it would be contacting LDC in aweek or so (Tr 6 903, Urann)Toward the end of themeeting,Urann asked Kilroy toagree that LDC would notify the UIW of future layoffswhen they occurred rather than afterward and Kilroysaid that they would do so (Tr 6 905, 908) That requestand agreementseem to fall short of the advance noticethe Union had been requesting At this conference Hopkins explained that the LDC shipyard worked on smalljobs, that its work was day to day, and that it thereforedid not know ahead of time when there would be alayoff or who would be laid off (Tr 2 192, 6 905)h Layoff of October 19-20 1982The final layoff of record occurred on Tuesday, October 19, and Wednesday, October 20, 1982, when sevenemployees were laid off (R Exh 69) The seven are (RExhs 3, 69) A Beech, F Deleon, R Grant, C Hoang,D Martinez, and W Robinson, with J Dread being theone employee laid off on October 20Heindel testified that at some point between October11 and 15, or on about the 15th of October," Hopkinscalled and notified him of the layoff (Tr 5 691, 6 884)At that time, Heindel testified, he requested bargaining(Tr 6 884-885)Whatever response Hopkins gave is notrecorded In any event,it is clearthat this was the mostnotice Hopkins had given on any of the 1982 layoffsBy letter dated October 18, 1982, Heindel wrote Hopkins demanding that LDC bargain with the UIW overthedecision'aswell as theeffects"of the October 19layoff of six named employees (C P Exh 9) Heindel slist includes Beech and Deleon, but not Robinson, andnamesthe other three laid off on October 19, R Grant,C Hoang, and D Martinez plus the sole person laid offon October 20, J Dread 78 In his letter Heindel askedHopkins to `call as soon as possible to discuss'Heended by advising HopkinsPlease be prepared to negotiate such matters asbumping, call back and seniority rightsHeindel testified that no bargaining took place regarding the October 19-20 layoff and that in early November he received a written reply from Hopkins (Tr 6 886)Hopkins reply letter, not available at that point, wasnever offered in evidenceiThe UIW's proposalson effectsBy letter dated October 26 1982 Kilroy wrote Heindel as follows(G C Exh 45) 79Dear Mr HeindelAt the conclusion of our meeting on October 11,1982, I inquired of you if the Union was going topresent some specific proposals You stated that you78 I have spelled the name in accordance with Respondents lists (RExhs 369) rather than theDredshown in Heindel s letter79 Thehearing itwill berecalledopened on October 27 1982273would be making some proposals in a few daysWhen I inquired how many was a few, you stated afew days, a week, we will get back to youTo date I have received no communication fromyou on any proposal Please be advised that I willbe in New Orleans through Friday, October 29,1982, and if you wish to have a meeting to discussany proposals you may reach me through the officeof Andrew C Partee, Jr, 528-9279Sincerely,Robert W KilroyHeindel replied with his letter of October 28 in whichhe contends that Kilroy has a lack of recall about theconclusion of the October11meeting,80asserts thatKilroy has failed to return four calls Heindel has left forhim at Partee's office, and concludes, I trust that whenyou are truly available tomeet,you will so advise(G C Exh 44)When Kilroy responded on November 11 to Robein sletter of November 2 insisting on the customer list date,Kilroy wrote, in the penultimate paragraph (C P Exh11)At the conclusion of our meeting I asked Heindelwhen we could expect some proposals, and hestatedwithin a few daysWhen I asked him howmany days was a few, he said a few days, a week,we 11 get back to you Again, we have had no proposals from the UnionFinally,by letter dated November 15, 1982, fromHeindel to Kilroy, the Union submitted its proposals(G C Exh 46) The six enumerated proposals, somebearing on the layoff decision as well as those relating toeffects, are as followsDear Mr KilroyThe United Industrial Workers proposes the following as an alternative to the company's current layoffat Harahan shipyardIMandatory forty eight (48) hours notice andaffected employee(s) of any proposed layoff(s)2Emergency layoff conference with union, atunion request at least twenty four (24) hours priorto actual layoff to discuss both underlying basis forlayoff(s) effects of layoff(s) and possible alternativeto layoff(s)3Mandatory severance pay to all employees laidoff-union now proposes two (2) weeks regularpay4Mandatory continuance or extension of hospitalization and medical insurance coverage to laid offemployee(s) and family for three (3) months beyondlaid off date (Union does not waive legal rights tohave U I W plan reinstituted at Harahan by ad90 Notwithstanding Hemdel s contention at this point I note that Kulroy s first paragraph is consistent with the description Urann gave (Tr6 903 908) 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvancing this demand) This coverage is to be paidfor and financed by the company5 Immediate meetings with union to discuss costsaving measures to be taken by company as alternative to layoffs of bargaining union employees, suchas, but not be limited to reduction of benefits to supervisory and management personnel6 Joint meetings with company and union on onehand and past and current customers of companyincluding but not limited to A C B L , to discussfuturework for company and reasons for currentdecline in work for companyThis letter is being hand delivered to LouisianaDocks local attorney [Partee] with a copy to StanHopkinsWe understand that you are now or soonwill be in Newbrleans We trust you will be receiving this letter by today, November 15 or by tomorrow, November 16, 1982We hope to meetwith you and Stan Hopkins this week to begin earnest negotiationsSincerely,David HeindelUnion RepresentativeWhen asked on cross examination at trial what hemeant by effects in his letter, Heindel stated that it included checking to make sure the laid off employees received any vacation pay due severance pay, and ascertaming whether they were laid off according to seniority(Tr 6 889) He testified that by decision he meant possible alternatives to a layoff of unit employees includingthe possibility of laying off nonunit employees In fairnessit should be noted that Attorney Robein who wasnot being questioned about the letter coauthored theletterwith Heindel (Tr 6 890) Heindel confirmed thatthe suggestions contained in the letter were the first concrete proposals made by the UIW regarding theeffectsofthe layoffs (Tr 6 891) This is due, Heindel testified, tothe fact he had no material to work withHe testifiedthatpossibly some of that material came from the October 11 meetingAlthough Kilroy did not make an item by item response to Heindel s proposals until his letter of January7 1983 81 he did acknowledge receipt of the proposalsby his letter of December 1 (R Exh 41) He was unableto resist addingIcannot close without stating that itcertainly has taken the Union long enough to put someproposals togetherKilroy s response to each proposal is set forth in hisletter of January 7 1983 (R Exh 42)Dear Mr HeindelPer your letter of November 15, 1982 and ourmeeting of January 5 1983 the following is theCompany s response to the Union s proposalsItem # 1 requests forty eight (48) hours' notice tothe Union and affected employees of any proposedlayoffAs was explained to you on several other oc81 This is not to overlook a meeting the parties apparently held on January 51983 but which is not described in the recordcasions, the nature of the maritime repair businessmakes this impossibleThe Company attempts tokeep its employees and facilities busy at all timesThe amount of work in the yard at any time depends on the Company s ability to bid on jobs successfully as the low bidderWhen these bids andjobs do not materializeit isnot always with fortyeight hours notice Thereforewhen the presentwork in the yard at any particular time is completedand there is no new work to replace it, employeesmust be laid offWe will continue to give employeesand the Union as much notice as possible under thecircumstances82As to Item #2representatives of the Company willmeet with representatives of the Union to discuss anticipated layoff if the Union so requests on being notefled of the layoffAs has been demonstrated in thepastmistakes have been made and we have corrected them The basis for layoffs will continue to bethe same lack of business, and the Company willcertainlyconsiderany alternative proposals tolayoff that the Union may propose [Emphasisadded ]As to Item #3, we must deny this request at thistimeAs you well know the river industry as wellas the economy in general is down and any increases in cost, such as severance pay is unacceptable at thistimeHopefully as business increasesand a new agreement is negotiated it could be considered at that time for those permanently laid off,as opposed to temporary layoffsAs to Item #4 the Company will continue tocarry group hospitalization and medical coveragefor two full calendar months following the month inwhich an employee is laid off Again, the economicsof the business climate preclude any further extension of this coverage at Company expenseAs to Item #5 I will assume unless I hear to thecontrary andwith specific proposals from theUnion that our past meetings have satisfied this requestAs to Item #6 the Company will continue tomeet with the Union to discuss wages hours andconditions of employment As to your request for ameeting with past and current customers we willdeny this request for what it is specious and banalAs always if you have any questions please donot hesitate to write or callSincerely,Robert W KilroyMinor correspondence was exchanged thereafter withthe last record date of such being March 10 1983 Themain points of the succeeding letters is a proposal by Respondent concerning its absenteeism program and workrule changes and the suggestion by LDC that the Harahan shipyard might have to be closed82 It appearsthat the portions which I have italicized in Kilroy s parsgraphs foritems I and2 fairly wellsum up Respondents legal obligationThe questionin this caseiswhetherRespondentcomplied with that statutoryrequirement LOUISIANA DOCK CO275Before concluding the description of this topic, it isonly fair to note that Robein, in responding on January17, 1983, to Kilroy s letter of January 7, quoted above,wrote in part (R Exh 43)I am disappointed over the outright rejection of allproposals and particularly distressed over the characterizationof one demand-customer information-as banaljConclusions regarding 1982 layoffsAs previously noted, Kilroy summed up Respondent sstatutory obligation to give the UIW notice, and the opportunity to bargain,inhisletterof January 7, 1983That obligation is to give reasonable83 notice to theUIW of the fact of an impending layoff That, is to say,notice after the decision to lay off as distinguished fromthe decision on who is to be selected If the UIW requests a meeting, the Respondent must forthwith meetwith the UIW to discuss theeffectsof the layoffIn our case the record discloses that Hopkins admittedly did not notify the UIW of the June 28 layoff untilwell after the event Of the remaining layoffs however,the evidence establishes that Hopkins delayed notifyingthe UIW only as to the September 16-17 layoffs As forthe other layoffs, the evidence reflects that he eithergave notice on the day of his decision to lay off, or therecord is silent regarding when that decision was madeThis loss of an extra day or two on the September 16-17layoff was unnecessary, detrimental to the employees andto the UIW and illegal The parties could have used theextra day or two to bargain over the impact To thatextent I find that Respondent unlawfully refused to bargain as alleged in complaint paragraph 11 Respondentalso failed to give notice and bargain regarding the June28 layoff as alleged in paragraph 13(a)The General Counsel has not argued that the laid offemployees should be paid backpay between the date oftheir layoff and some other date The Union does seekbackpay However, the UIW has had ample opportunityto bargain over the effects of the layoffs during the September 2 and October 11 1982 conferences No evidencewas presented in this case outlining either known benefitsdenied those laid off or listing items such as extendedinsurance the UIW wanted to discuss but which Respondent refused to discussIt isnot Respondents faultthat the first comprehensive set of proposals, or layoffplan submitted by the UIW did not come until Heindel'sletter of November 15 1982-over 3 months after it admittedly knew of the July 30 layoff for example Untilthat time the only effects subject raised by the UIWwas bumping In that respect it was successful in obtaining the correction of Hopkinsmistake regarding nobumping between the day and night shifts That pointsup the need for Respondent to give the Union reasonablenotice-before the employees are laid off and, as here,have to be recalled Even though the Union was unableto persuade LDC to allow downward bumping, it hadthe opportunity to, and did, propose that alternative Respondent chose not to depart from its past practice inthat regard The allegation on refusal to agree to arbitration of that topic is the subject of another allegation andis treated elsewhere hereThere is a reference in the record concerning whetherthe employees laid off on June 28 1982 were accordedthe right to bump between the day and night shifts Hopkins, according to Heindel said at the September 2, 1982meeting that such was not applicable (Tr 5 553) This isunclarified in the record To the extent that Heindel wastestifying that Hopkins was saying that bumping was inapplicable generally between the day and night shifts, Ido not credit Heindel Hopkins had admitted his mistakein that respect when he and Heindel discussed the July30 layoff To the extent that Hopkins meant that he hadchecked the seniority dates and no one was eligible tobump to another shift, neither the General Counsel northe Union offered any contradicting evidence or argumentIn short, I shall order Respondent to cease and desistfrom failing to give the UIW reasonable notice and theopportunity to bargain over the effects of layoffs I shallnot order Respondent to pay backpay inasmuch as theUIW has had the belated opportunity to bargain and because the employees would have been laid off in anyevent Thus this is not a case where, under Board law 84a respondent is required to pay backpay between thetime of the layoff and the date it begins to bargain ingood faithConceivably bargaining could obviate theneed for a layoff But those are situations involving thedecisionto layoff Typically they are cases such as thosecited by the UIW, where Respondent has acted unilaterallywithout bargaining with a newly certified union Finally, there is no point in ordering Respondent to bargain now with the UIW over the effects of the June 28and September 16-17 1982 layoff, for the UIW has already had ample opportunity to engage in such bargainingThus, the meeting of October 11 1982 could haveserved that purpose well Accordingly I shall not orderRespondent to bargain now over the effects of either layoffs I shall dimiss complaint allegations as to the dates ofthe other layoffs because the evidence establishes thatHopkins promptly gave whatever notice he could aboutsome dates and regarding other dates the evidence failsto disclose just what notice Hopkins could have givenG SomeUnilateralChanges of 19821IntroductionSeveral 1982 changes are alleged to be unlawful Twotopics discussed here are the 1982 wage increases andthe changes the same year in the leadmen s pay including overtimeThe alleged refusal to arbitrate certaingrievances is covered in a later section83 In the circumstances of the short lead timeLDC itselfhasas muchnotice as possiblewould be reasonableAllpossiblenotice is not theusual legal requirementhowever84 Such asEltra Corp263 NLRB No 106 (Aug 31 1982)Gulf StatesMfrs261NLRB 852 (1982)andClementsWire& Mfg Co257 NLRB1058 (1981) 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2August 1 1982 wage increasesParagraph 13(c)(1) of the October 7, 1982 complaintalleges that on or about August 1, 1982 Respondent umlaterally instituted a 5 percent wage increase for unit employees at Cairo and Hennepin Paragraph 13(c)(2) alleges that on the same date Respondent unilaterally implemented a 25 cent per hour wage increase for the unitemployees at all five locations Except for one discrepancy, the parties stipulated to the factual portion of theseallegations (G C Exh 2, items 9 1 9 2) The discrepancyis that the stipulation regarding the 25 cent per hour increase refers to Harahan only The other four sites arenot covered by the stipulationThe pay increases were preceded by correspondenceBy letter dated April 26, 1982, Kilroy requested UIWPortAgent Gerry Brown to advise when the UIWwould be available to meet with LDC to discuss wageincreases hours, and other conditions of employment fortheHarahan/Westwego, Cairo and Hennepin units(G C Exhs 62 76)Attorney Cutler responded at length by letter of May3, 1982 (G C Exh 63) Observing that Kilroy had omitted Louisville from the bargaining unit, Cutler bitterlyaccused Respondent of failing to bargain in good faithTwo such paragraphs readIt appears that the Company has not altered thepositionwhich it took during the negotiation sessions last July and August Your refusal to bargainin an appropriate unit was then and continues tobe, an unlawful violation of Section 8(a)(5) TheUIW would not then and will not now become aparty to your unlawful conduct The appropriateunit for collective bargaining is the historical unitincluding Harahan, Westwego Cairo HennepinandLouisvilleyour failure to include Louisville in yourdescription of the bargaining unit can indicate to usonly that you are still unwilling to negotiate regarding the Louisville employees and thus are unwillingto negotiate in the approporiate multi location unitThis is of course, the subject of Case No 15-CA-8234 which is still under investigationYour April 26 letter to Mr Brown is clearly acontinuation of your past conduct of refusing tobargain in an appropriate unit, engaging in dilatorytactics to delay and evade a Board determination ofthe appropriate unit and finallysigning acollectivebargaining agreement with Teamsters Local 89 inthe face of an obligation to bargain with the UIWToward the end of the letter and after reference tocertain events surrounding a scheduled hearing on therepresentation case in Louisville, Cutler s frustration assumed a personal note ThusAs you know, on November 30 1981 RegionalDirector Farkas set for hearing on December 8 thequestion of whether employees at the Louisville facility constitute a part of the broader, multi locationunitRather than permit the matter to be heard, yousought postponement after postponement includingthe filing of a Complaint in US District Courtseeking to enjoin the representation hearing Finally, after the hearing was scheduled for February 161982, and the day of reckoning was at hand, youtook steps to recognize another labor organizationand ultimately signed a contract with that organizationcontaining a Union security clauseAll thiswas done at a time when the Regional Director hadissued and set for hearing numerous ComplaintsagainstAmerican Commercial Terminals and LouisianaDock Company alleging that the UIW is thecollective bargaining agent and that your Companyhas refused to bargain with the UIWWe hope that, with your anticipated departurefrom the Company at the end of the summer, conduct such as that exemplified by your April 26letter and by your past history of dealing with theUIW in total disregard of your bargaining obligations,will come to a stopKilroy s quick response of May 5, 1982 after an opening dig about Cutler s spiced luncheon meat style ofletter,wrote (G C Exh 64)Ihave read your letter several times in an effortto discern whether or not the UIW wishes to meetto discuss wages, hours and conditions of employment at Harahan, Westwego, Cairo and HennepinYour gratuitous remarks concerning unfair laborpractices and hearings scheduled by the NLRBwaltz around the question, but never really answeritAs you know the Company also has filed refusalto bargain charges against the UIW and these matters are still pending before the luminaries of theNLRB in Washington It is a sad state of affairs thatthe agency finds it difficult to make a resolution ofthe matter It is also unfortunate that the Regionaloffice attempted to use a representation case hearingin order to make discovery on the pending unfairlabor practice chargesIcan only infer from your letter that the uniondoes not wish to meet to discuss any wage increasesatHarahanWestwego Cairo and Hennepin If Iam wrong please advise specifically as to whatdates representatives of the UIW will be availabletomeet with representatives of Louisiana Dock Ifwe do not hear from you with specific dates wewill implement changes necessary to remain competitive in the respective labor markets and willgive you notice of these changesYour attenuated hope that my departure from theCompany will bring an end to the current labor disputes with the SIU/UIW is misplaced I only represent the position of the Company and articulate saidposition and it is not expected that the Company sposition will change after my departure As alwaysthe Company is willing to sit down and bargain ingood faith on wages hours and conditions of employment and hopefully reach an agreement, butjust because the Company will not accede to theSIU/UIW demands of more trust funds and/or inappropriate bargaining units does not imply we areviolating the law It is interesting to note that the LOUISIANA DOCK COrespective refusal to bargain charges of the partiesare still pending and no complaint has been issuedat thistime againstthe CompanyOnce again, if you wish to meet, please send medates on which representatives of the union will beavailableOtherwise we will give the union noticeof our proposed changesand anopportunity to respond prior to implementing the changesSo far as the record discloses no reply was made toKilroyBy letter dated July 27, 1982, Kilroy wroteCutler as follows (G C Exh 61)Dear Mr CutlerPer my letter to you of May 5, 1982, please beadvised as followsEffective August 1, 1982 the wage rates for allclassificationsattheCairo/Hennepin bargainingunit will be increased five (5) percentEffective August 1, 1982 the wage rates for allclassifications at the Harahan/Westwego bargainingunitwill be increased twenty five (250) per hourAdditionally, the welding/fitting combination mechanic will be expanded to master mechanic and include the combination of any two or more occupational skillsAs per our prior requests to meet and bargain onthese changes, the Union saw fit not to meet If andwhen the Union changes its position on meeting andnegotiating on wages, hours and conditions of employment for employees at the above mentioned locations and units,please adviseSincerelyRobert W KilroyBrown answered Kilroy this time by letter of August11 in which he mentions the unilateral changes,' correctsKilroy s reference to the separate locations as individual units and contends that the August 1 1982 wageincreasesaregrossly inadequate(G C Exh 65) Heconcludes by stating, It is only your refusal to participate in good faith negotiations that prevents these employees from being more fairly paidResolution of the wage increase issue follows the unitscope determination As I have found Respondents position on the unit scope question to be erroneous, I nowfind the 1982wage increasesto be unlawful 85 That portion of complaint paragraph 13(c)(2) alleging a 25 centwage increase at locations other than Harahan Westwegoshall be dimissed for lack of any supporting evidence Acease and desist ordershall issueas to the remainder, although nothing shall require Respondent to rescind thewage increases it has granted unless the UIW so requestsin writing85Were Respondents position on the unitscopequestion correct thenthe wage increases would helawfulinasmuch as it would have been theUIW and not LDCwhich wouldhavebeen insisting to impasse on amodification of the bargaining unitYoung & Hay Transportation Co214NLRB 252 (1974)enfd522 F 2d 562 (8th Cir 1975)2773Reduction of leadmen s payParagraph 13(d) of the October 7, 1982 complaint alleges that on or about August 27, 1982, Respondent unilaterally reduced leadmen s hourly pay and eliminatedtheir 30 minute daily overtime These changes are notonly alleged as violations of Section 8(a)(5) of the Act,but also as violations of Section 8(a)(3) Because thecomplaint does not include the usual motivelanguage,nor inherently destructivephraseology, regarding the8(a)(3) allegation, because the General Counsel does notargue on beef that the changes constitutean 8(a)(3) violation,86 and because the circumstances do not supporteither a motive or inherently destructive theory, I conclude that the allegation was incorporated into the complaint through inadvertence, and I thereforeshall dismissthe 8(a)(3) allegation appearing as paragraph 14 of theOctober 7, 1982 complaintRegarding the refusal to bargain aspect, it is clear thatin 1982 employees in the leadmen classification at Harahan received an extra 50 cents per hour (Tr 2 159) 87 Italso seems undisputed that LDC did not eliminate theleadmenclassificationFurthermore,itisequally clearthat LDC did not suffer, permit, or require employees toperform leadmen duties without receiving leadmen s payWhat LDC did was to bump a certain number of employees out of their leadmen classificationIn some instances it appears the affected employees were not normally classifiedas leadmenbut, because they were performing leadmen duties, they were receiving the pay ofthat higher classificationThey lost that pay when theylost their leadmen dutiesUIW Representative David Heindel testified that hefirst receivedword of such bumping or cutting backfrom Dearal Stass a shop steward who called him themorning of August 30, 1982, and reported the news tohim (Tr 5 568) Heindel immediately called Hopkins andtold him he had just heard that LDC was cutting backon the number of employees receiving leadman s payHopkins confirmed the correctness of that informationHeindel complained that Hopkins had not notified himTo Hopkins inquiry of how Heindel had learned, theUIW representative said from one of the affected employeesHopkins laughed and statedThat s not goodenough notice? (Tr 5 570) Heindel told Hopkins thatanytime LDC decides to cut the pay of any employee orlay off anyone that it was obligated to bargain over itHopkins said he would confer with Kilroy and call himbackA couple of hours later Hopkins called back andreported that Kilroy wanted to discuss the subject thatweek The subject was one of the several topics the partiesdiscussed at the conference of September 2, 1982Before reviewing the discussion on this point at theSeptember 2 meeting we should consider Hopkins testamonial explanation for the action on the leadman s payHopkins explained that the leadmen s differential pay of50 cents an hour was not changed, and that he did noth88 Respondent does not address the changes at all in its brief87 AsKilroy explained in his testimony one of the August 1981changes was the elimination of an independent leadmen classificationLeadmen became an add-on premium for welders machinists etcwhen such employees performed leadmen duties(Tr 2 236 334) 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing to the classification(Tr 2 159-160)On questions bycounsel for the General Counsel while a witness underFederal Rule of Evidence 611(c), Hopkins testified (Tr2 160)Q Okay And so what did you do with the leadman classification?A I didn t do anything with the classification,but several people that were receiving the leadmandifferential for performing leadman activities in addition to their either master machinists or utilityman or Mechanic I duties would drop back to justMechanic I or utility or master machinists withoutthe leadman responsibilities and without the leadman payQ Now why did you do that?A Because the size of our work force had beenreduced so greatly by these layoffs that we didn tneed as many leadmen as we had needed when webrought them up and added that differential to theirpayQ So it was because of lack of work?A Indirectly, lack of work Directly, lack ofnumbers of menHopkins proceeded to list several employees who hadbeen stripped of their leadmen duties, and their leadmen s pay of 50 cents an hour, beginning with Mike LeCompte on July 6 1982 (Tr 2 163) and ending, for atotal of eight employees with Steve LeBlanc on October18 1982 (Tr 2 166) One other had been reduced on July16 and five including Stass were reduced effective September 6 1982 Hopkins admitted that he never gave theUnion advance notice of his decision and the opportunityto discuss itWhen asked why not Hopkins, answeringinhis typically candid fashion, stated (Tr 2 166)Itnever entered my mindHopkins further explained that some leadmen who alsoreceived an extra one half hour overtime pay and oneleadman who had been receiving an hour of overtimepay lost this overtime pay when their overtime dutieswere eliminated This, too was done without notice tothe Union Hopkins testified that such had been done inthe past, specifying 1981 at one point (Tr 2 160, 170)At the conference of September 2 1982 one of thefirst topics was the cutback of leadman s pay for severalemployeesHeindel testified that Attorney Robein askedfor the names of the employees affected by the cutback(Tr 5 5490) Hopkins named five employees, apparentlythose losing the pay on September 6 1982 He alsonamed those not affected Robein asked about seniorityand Hopkins replied that it was skill plus seniorityHopkins testified that at the conference of September2, 1982, the Union both Robein and Heindel, objected toHopkins' announcement that LDC planned to reduce thenumber of leadmen in the shipyard (Tr 2 167) Hopkinstestified that either he or Kilroy stated that LDC had theright to do it and intended to reduce the number of leadmen in the shipyardHeindel concedes that Hopkins explained that any employee who continued to perform leadman duties wouldcontinue to receive the extra 50 cents per hour (Tr5 635) Hopkins also explained that no one on the secondshiftwould perform leadman duties because only sevenemployees remained on that shift after the layoffs (Tr5 636 6 875) A foreman and superintendent remained onduty on that shift Heindel admitted on cross examinationthat he did not present any evidence to Hopkins betweenSeptember 2 and November 16, 1982 (the date Heindelwas testifying) showing that an employee whose pay hadbeen reduced was still performing leadman duties (Tr5 639)Heindel further testified that he was unaware ofany past practice on reducing leadmen to regular craftstatus nor had he investigated that point (Tr 5 640)On September 7, 1982, Robein wrote Kilroy a lengthyletter (G C Exh 38) Aside from several items of information Robein requested and remarks about layoffs healso included the following paragraph bearing on theleadmen s pay issueSome bargaining over proposed or possible layoffs and proposed reductions in the pay of leadmenas initially discussed on September 2, 1982, is still inprogress and by all means subject to the foregoingbargaining informational requests, it is demandedthat no action be taken with respect to any proposed layoffs or reductions in the pay of any bargaining unit employeesToward the end of a twopage responseof September13Kilroy wrote (G C Exh 55)Again I will tell you leadmen in the classificationcontinue to receive their premium There has beenno reduction in leadman pay only a reduction inthe number of leadmen who, in accordance withpast practice resume their former classificationNo unilateral changes in wages, hours or conditions of employment in respect to these layoffs andreductions and if you have information that is contrary, please adviseThe Union s position on the unilateral change aspectappears in an earlier letter, dated September 10, 1982from Robein to Kilroy in which Robein wrote that theUnion was not demanding a unilateral change but onlydemanding that it be noticed consulted with and bargained with as required by the Act (G C Exh 56)A recapitulation of the reduction results disclosesPay ReducedOvertime Eliminated7682Hayward HillMike LeCompte9682Mike LeCompteLionel FerranLionel Ferran0 182Troy KirklinJohnny LightellC PertuitDearal StassSteve LeBlancTroy KirklmDearal StassHopkins was able to name only the above four ashaving their overtime eliminated although he testified LOUISIANA DOCK COthat eight and not all the same eight as had their pay reduced, were affected (Tr 2 170)Dearal Stass, the night shift steward for the UIW,gave testimony which is somewhat confusing On directexaminationwith some leading by the General Counsel,he testified that after his leadman s pay was cut he continued to direct the other men as he had done beforeand that he continued to direct the work of four to sixmen (Tr 5 698) He was never informed that his leadmandutieswere being eliminated, although he was told hisovertime duties of lineup were being dropped (Tr 5 698,700)On crossexamination,Stassseemsto have testifiedthat his crew and that of (former) leadman Troy Kirklinwere combined into one crew of about four or so employees Thus from a high of about 30 employees on thenight shift inMay 1982 the employee level droppedaround early fall 1982 to a total of 7 employees, including 2 in the machine shop (which had its own leadman)It isunclear whether Stass included the night superintendent and a foreman in this count of seven In anyevent, Stass testified that his duties were cut back tothose of a craftsman working with his tools and sometimeshaving a helper assigned to himAs the sense of the record appears to be that the leadman dutiesof Stass wereeliminatedin their entirety, andnot simply the 30 minute overtime lineup survey of thejobs before the night shift began I find such to be thefact4 Conclusionon leadman issueThe testimony of Hopkins concerning a past practiceregarding reduction of leadmen s pay is skimpy and toounreliable to support a finding of such a past practiceHis reference to 1981 is peculiar Respondent offered letters regarding the September 1981 layoffs but it presented no documentary evidence at all showing past reductions in leadmen s pay Although Hopkins wasa sincerewitness, his recollection of events was not always accurate about the facts That is understandable when a casesuch as this one, covers the events of several yearsThe cutbackin leadmens pay for eight employees andthe elimination of daily lineup overtime for eight employees (with some overlapin names onan incompletelisting of the second group),is similarin nature to aneconomic layoff of employees The complaint is not restrictedas the layoff allegations to a failure to bargainover the impact Here the allegation implicitly assertsthat Respondent refused to bargain over the decision toreduce the pay and eliminate the overtimeMoreoverthe Union was presented with a fait accompli concerningseven of the eight when the parties met on September 21982Although the reduction was not effective for fiveuntil 4 days later,Stass andthe others had been informedinAugust It never enteredHopkins mind to call theUIWIn accordance with Board precedent I shall order Respondent to reinstate the status quo ante by restoring theleadmen s pay rates, paying the affected employees"88 A complete listing of employees whose leadmen s pay was reducedand whose lineup overtime was eliminated will have to be ascertained atthe compliance stage279backpay as set forth in the remedy section and, on request bargaining with the Union about its decision, andits effect to reduce the leadmen s pay and eliminate thelineup overtimeEltra Corp263 NLRB No 106 (Aug31, 1982),Gulf States Mfrs,261 NLRB 852, 853 (1982)enf denied as to backpay, 704 F 2d 1390 (5th Cir 1983),ClementsWire& Mfg Co,257NLRB 1058, 1059(1981) 89Only where the status quo ante has been restored can the Union bargain from a position of equalityUntil that has occurred, there is no way of knowingwhat results will flow from the collective bargainingprocessH Respondents Refusal to Arbitrate Grievances onEconomicLayoffsand Marijuana Terminations1IntroductionThere are two final allegation topics, and they are contained in paragraphs 13(b) and (e) of the October 7, 1982complaint Paragraph 13(b) relates to what is called themarijuana discharges Paragraph 13(b) alleges that sinceon or about July 26, 1982 Respondent has refused tobargain with the UIW byRefusing to arbitrate the discharge grievance ofSteven D Schwartz [and seven others],Refusing to arbitrate the vacation pay grievanceof Steven D Schwartz, andRefusing to arbitrate the show up pay grievanceof Steven D Schwartz [and the same seven others]Complaint paragraph 13(e) alleges that since on orabout September 2, 1982 Respondent has violated Section 8(a)(5) of the Act by refusing to arbitrate the employee grievances of the employees laid off on June 28and July 30, 1982, as such grievance relate to seniorityand/or bumping rights2The marijuana discharge grievancesOn May 28, 1982, LDC, as Heindel testified, fired several employees for alleged use or possession of marijuanaon company time and property (Tr 5 573) Heindel testifeed that he filed a grievance on their behalf (Tr 5 575)The grievancenamesthe following nine employees(G C Exh 30)Robert A AutinSteve D SchwartzAlan CBankstonMichael WyattEd BossierCharles PWinzyLarryHallRussellP ZellerRene JPoursineThe grievanceclaimsthat the group was fired because oftheir union activitiesArticle II section 4, of the contract prohibits discrimination on such a basis (G C Exh10)Apparently through oversight, the General Counselnamed only eight in complaint paragraphs 13(b)(1) and89 An administrative law judge is required to follow established Boardprecedent notwithstanding the disagreement of a circuitcourtIowa BeefPackers144NLRB 615 616 (1963) 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(3)Poursine s name was omitted Hopkins testified thatPoursine and one or two others yet not identified wereamong the group (Tr 2 176) The grievance is datedJune 1, 1982, and Heindel testified that he filed it thenext dayA separate grievance was filed under the vacation section of the contract on behalf of Schwartz asserting thathe was denied vacation pay of 2 weeks (G C Exh 29)The third grievance, also dated June 1, 1982, assertsthat the nine employees were improperly denied the minimum 3 hours showup pay called for in article VI of thecontract (G C Exh 28)Hopkins testified that he denied the grievances a dayor two after they were filed (Tr 2 174) Kilroy, in hisJune 17, 1982 letter to Robein, upheld the discharges(G C Exh 35) Kilroy s letter apparently constituted thethird step, and prearbitration answer, under the contractReferring to a conversation Kilroy and Robein apparently had the previous day Kilroy wrote that he and Hopkins would be quite willing to meet with Robein at theSIU hall on July 13, 1982, to discuss the matter furtherBy mutual agreement the parties met the afternoon ofJuly 13, 1982, at the SIU hall in New Orleans to discussthe grievances (Tr 2 176 5 576, 8 264) RepresentingLDC were Kilroy and Hopkins Attending for the UIWwere Attorney Jerry Gardner (Robein s law partner),UIW Port Agent Gerry Brown, and UIW RepresentativeDavid Heindel Heindel inquired whether LDC hadany tapes or photographs of the alleged conduct andHopkins replied that the principal evidence came froman undercover agent Gardner asked if LDC would arbitrate the grievances and Kilroy replied that the Company would not do so unless the Union would give up itsright to strike (Tr 8 226, Kilroy)Gardner said theUnion just wanted to arbitrateKilroy testified that he took the position that the rightto arbitration does not survive the expiration of the collective bargaining agreement (Tr 8 268)He explainedthat LDC did arbitrate one grievance relating to a refusal to collect dues under the checkoff provision on thedistinction that the subject matter of that grievance arguably arose during the life of the contract Rather than gothrough a Section 301 action in Federal court with thepossibility of being told to arbitrateKilroy testified thatLDC simply submitted the matter to an arbitrator (Tr8 267)By letter dated July 16 1982, to Kilroy, Robein requested in writing that LDC proceed to arbitration onthe discharge grievances (G C Exh 32) Kilroy submitted his written denial of the request 10 days later (G CExh 34)3The layoffgrievancesSubstantial reference already has been made to thelayoff grievances in the discussion of the layoff allegationsThreegrievances are datedAugust 4 1982 Theyprotest thatLDC failedto give eight named employees(K AlphonseL Boudreaux,JCortez,R Grant, AMorgan,T Williams A Withrow and W Wright) theoption to bump to lower positionsor to the night shifton a seniority basis(G C Exh 24) that they had noprior warningof their layoff (G C Exh 25)and that theUnion was not notified in time to negotiate a fair andequitable lay-off procedure(G C Exh 26) As Hopkinstestified and the documents show, he denied these onAugust 6, 1982, on the basis of no violation of the contract (Tr 2 174)The grievance of August 18, 1982, relying on the seniority clause ( seniority shall apply where skill and ability are equal ) of the January 13 1977 addendum 90 asserts that five named employees (J Dread, P Jerry JLogan, D Martinez, and J Mendez) were laid off without the opportunity to bump employees with less senionty [apparently, i e , to the night shift], and/or to bumpemployees of a lower classification with less seniority(G C Exh 37)Heindel in his letter of August 24, 1982, to Hopkins,cited and quoted the seniorityclause(G C Exh 27)That letter already has been mentioned earlier Heindelwas contending that downward bumping should havebeen permittedHe confirms their August 18, 1982 conversation where the Company waived the 72 hour filingrule under the contract in the processing of the originaland this supplemental grievance " He then names eightemployees (K Alphonse to W Wright) who were adversely affected by LDC s failure to allow bumpingThe final grievance, dated September 7, 1982, namesBooker Collor and 11 other employees laid off on June28, 1982 The text reads (G C Exhs 36, 38)The above named grievants were laid off withoutprior notice to the Union and in violation of the1976 [sic] Addendum to the Agreement by not allowing bumping against the day or night shifts andby not allowing downward bumping in lower classificationswhere the laid off employees had equal orgreater skill and ability than those employees inlower classificationRobein mailed a copy of the grievance to Kilroy byletter dated September 7 1982 (G C Exh 38) Kilroy returned the copy on September 13 advising (at the end ofa two page letter covering other topics) that it should befiled with Hopkins (G C Exh 55) At one point in Robein s lengthy September 16 position about the layoffs heinformsKilroy that the grievance form was merely acourtesy copy he had mailed Kilroy and that in fact theactual grievance had been hand delivered to Hopkinsofficecontemporaneous with the September 7, 1982mailingof same to you (G C Exh 54) There is nocontention that the grievance was not filed with HopkinsReturning now to the September 2 1982 conference inthe office of Partee & Waldrip we see that when Robeinasked Kilroy if LDC would submit the matter includingdownward bumping to arbitration Kilroy refused on theground that the contract had expired (Tr 1 128 5 555678)Kilroy asked if the Union would give up the rightto strike in exchange for an agreement to submit the matters to arbitration but Robein declinedKilroy stated90 Although the grievance picks up the erroneous year of 1976 therecord reflects that the addendum is that of January 19 1977 (G C Exh14Tr 9 447) LOUISIANA DOCK COthat such was the quid pro quo for any agreement to arbitrate, and that when the UIW waived its right to strikeover thoseissuesLDC would agree to arbitrate them(Tr 1 128-129 and 2 266, Hopkins, 8 281-282 and 9 448,452, 459, Kilroy) Kilroy specifically confirmed this position regarding the marijuana discharge grievances (Tr8 338)4 Discussion and conclusionCitingAmerican Sink Top & Cabinet Co,242 NLRB408 (1979), andDigmor Equipment & Engineering Co,261NLRB 1175 (1982), the General Counsel and theCharging Party contend that Respondent is obligated toarbitrate the grievancesAmerican Sink TopandDigmorpertain to situations where the parties intended,throughtheir contractual language, that the arbitration provisionsurvive the expiration of the contract and the grievanceisover a matter arguably created by the expired agreementThe relevant grievance arbitration provisions appear inthe January 1977 addendum and read (G C Exh 14)GRIEVANCE PROCEDUREA Grievances are any disputes arising betweenthe parties hereto relating to arising out of or inconnection with, or involving questions of interpretation or any acts, conduct, or relations between theparties hereto or their members Should grievances,as defined herein,arise, there shall be no suspensionof work andan earnesteffort shall be made to settlesuch difficulties promptly in the manner hereafteroutlinedThere follows a description of the first three steps Step4 is arbitration Thus(A) 4 Fourth Step In the event that no settlement isreached in the said third step the partiesshallwithin fifteen (15) working days, refer thegrievance for final determination to an arbitrator[one or twolineswere lost here in the photocopying process] upon the arbitrator to arbitration fromtheFederalMediation and Conciliation Service,whose decision shall be final and binding upon bothparties in any court of competent jurisdiction Thematter or matters in dispute shall remain in statusquo until determination by the arbitrator(F) It is expressly understood and agreed that thearbitrator shall not have the power to amend,modify, alter, or in any way add to or subtract fromthisAgreement or any provision hereof, but nothinghereinmentioned shall limit, in any way thepowers and duties of the arbitrator who may, aspart of his award, issue any and all mandatory directions prohibtions or orders directed to or againstany party breaching this agreement or any partthereof(H) This Article shall be a complete and bonafide defense to any action or proceeding institutedcontrary to the terms hereof281Respondents counter argument is that the cited casesdo not grant arbitration rights on matters arising afterthe contracts expiration In any event,Respondent contends the contractual language contains bilateral commitmentsThe duty to arbitrateRespondent argues, isconditioned upon the absence of a work stoppage in theself same clause which creates the arbitration obligationThe Union declined to abide by that contractual Ianguage in declining to honor its contractual commitmentnot to strike during the arbitration of the mattersAtpage 39 of its brief, Respondent contendsThe consent to arbitrate survives the agreementonly to the extent of the consent which was contained in the agreement, which was expressly basedupon thequid proof the Union refraining fromstrike activityThe Union at page 85 of its brief, responds to thatcontention by arguingThe Company's position that it is not obligated tohonor the arbitrationclause unlessthe Union waivesits statutory right to strike is completely untenableThere is no support in law for this proposition Theright to strike, especially in response to seriousunfair labor practices, is a statutory right There isnoquid pro quofor arbitration under the circumstancesMoreover such a condition was not recognized inAmerican Sink, supra,orDigmor, supraOfcourse, there is no strike being waged against theCompany at this time, or at any time since the expiration of the contract The Company s denial ofsuch an important bargaining tool to the Union onthe basis of such a speculative legal position is notsupported by the law or the evidenceAs I view theissue,Respondent has the better of theargumentKilroy apparently was willing to waive anycontention that the contract had expired, and all heasked was that the UIW agree that it would honor itscontractual agreement not to strike pending arbitrationof theissuesThe UIW declined It is no answer to saythat the right to strike is statutoryCertain rightsunder the Act can be waived in the proper circumstances By its contractual commitment the UIW waivedits right to strike over the issues submitted to arbitrationpending the arbitrator's decision on those same issuesKilroy merely asked if the Union would honor that IanguageHe testified that LDC is willing to arbitrate theissueswhenever the Union agrees that it will not strikeover theissueswhich have been submitted to the arbitrator (Tr 9 448, 452) Of course, neither could a strikeensue if the arbitrator's decision were adverse to theUnion, for by contractual agreement the arbitrators decision isfinal and bindingIt is unclear whether some problem on semantics ofcommunication has caused the parties to allow this issueto go this far Moreover it is my finding that the contract has never expired because of the illegal positionadopted by Respondent regarding the scope of the unitStated differentlyallprovisions of the contract have 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeen extended by operation of law until Respondent bargains in good faith for the appropriate unit To find otherwise would be to grant a willing party a method foreffectively escaping contractual obligationsIn view of the foregoing, I shall dismiss complaintparagraphs 13(b) and (e)CONCLUSIONS OF LAW1LDC and ACT each is an employer within themeaning of Section 2(2), (6), and (7) of the Act2 The UIW is a labor organization within the meaningof Section 2(5) of the Act3On or about January 1, 1979, ACT became a successor to LDC at LDC's coal transfer and manhole coverproduct facility in Louisville, Kentucky4When ACT became the successor of LDC at Louisville,Kentucky, ACT adopted the collectivebargainingagreement LDC had with the UIW covering the employees employed at Louisville, Kentucky5The following employees constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act 91All employees employed by Respondentat its Harahan and Westwego, Louisiana, fleeting and repairfacility, its Cairo, Illinois fleeting and repair facility,itsHennepin Illinois barge cleaning and unloadingfacility,and the coal transfer and manhole coverproduct facilities of American Commercial Terminals, Inc located in Louisville, Kentucky, excluding all office clerical employees, professional employees, guards and supervisors as defined in theAct6At all times material, the UIW has been the exclusive collective bargaining representative of all the employees employedin the unitdescribed above for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act7By insisting to impasse on August 19, 1981, that theappropriate bargaining unit is not a multilocation unit,and that Respondent ACT could lawfully decline to bargain regarding its Louisville, Kentucky employees, Respondent has refused to bargain with the UIW in violation of Section 8(a)(5) of the Act8By making various unilateral changes regardingwages and other terms and conditions of employment onand after August 20 1981, Respondent has refused tobargain with the UIW in violation of Section 8(a)(5) ofthe Act9By unilaterally laying off employees at HarahanLouisiana, on June 28 1982, and September 16-17, 1982,Respondent has refused to bargain with the UIW in violation of Section 8(a)(5) of the Act10 In bypassing the UIW and dealing directly withunit employees in August and September 1981, Respondent has refused to bargain with the UIW in violation ofSection 8(a)(5) of the Act91 Although the Westwego Louisiana operation apparently has beenmerged with the Harahan operation I shall leave Westwego in the unitdescription to ensure that the UIW has the opportunity to review the situation in the collective bargaining process11The foregoing unfair labor practices affect comcoerce within the meaning of Section 2(6) and(7) of theAct12Respondent did not refuse to bargain by insisting,as a condition to arbitrating certain grievances,that theUIW honorthe contractual language prohibiting a strikeover the matters submitted to arbitration13Respondent did not bargain with the bad faith intention of not entering into a final and binding collectivebargaining agreementwith the UIW14Respondent did not violate Section 8(a)(3) of theAct by itsAugust-September 1982 action of unilaterallycutting back on the number of employees performingleadmen's duties and drawing leadmen s payTHE REMEDYHaving found that Respondent LDC ACT has engaged in unfairlabor practices within themeaning ofSection8(a)(5) and(1) of the Act I shall recommendthat it be ordered to cease and desist therefrom and totake such affirmative action as will effectuate the purposes of the ActRespecting layoffs, I shall order Respondent to givethe UIW as much advance notice as is reasonably possibleOrdinarily this will beas soon asitdecides that alayoff is necessary and beforeit selectsthe employees tobe laid offWith regard to the August-September 1982 cutbackon employees performingleadmen s duties,includingovertime and receivingleadmen'spay I shall order Respondent to restore the status quo ante by making suchemployees92 whole withinterest,by paying them theirnormal leadman wageswith overtime where applicable,until the earliestof the following conditionsismet (1)mutual agreementisreached with the Union, (2) goodfaith bargainingresults ina bona fide impassse (3) thefailureof the Union to commencenegotiationswithin 5days of the receipt of Respondents notice of its desire tobargain with the Union, or (4) the subsequent failure oftheUnion to bargain in good faithEltraCorp,263NLRB No 106 (Aug 31 1982)Gulf StatesMfrs.261NLRB 852, 853 (1982) Backpay shall be based on theearnings which the affected employees would have received during the applicable period less any net interimearnings,and shall be computed in the manner set forthinFW WoolworthCo, 90 NLRB 289 (1950) with interest thereon computedin the mannerset forth inFlorida Steel Corp,231 NLRB 651 (1977) See generallyIsisPlumbing Co,138 NLRB 716 (1962)In additionRespondent shall be ordered to resumecontributions to the contractual benefit funds until theearliest of the four conditions set forth above (pertainingto leadmens pay)ismet,and to make whole its employees by making the fringe benefit fund payments, requiredby the collective bargainingagreement93which Re92 Inview of the uncertainty regarding an accurate list of the employees and their correct names I shall leave for the compliance stage thetask of ascertaining a complete list with correct names93 Because the provisions of employee benefit fund agreements arevariable and complex the Board does not provide at the adjudicatoryContinued LOUISIANA DOCK COspondent ceased making effective August 20, 1981, andby reimbursing its employees for any expenses ensuingfrom Respondents unlawful failure to make such required payments as set forth inKraft Plumbing & Heating,252 NLRB 891 fn 2 (1980) enfd 661 F 2d 940 (9thCir1981)Inmeasuring actual damages, employeesshould be reimbursed for actual costs, plus interest, tothe extent that those costs would have been paid by thestage of aproceeding for theaddition of interest at a fixed rate on unlawfullywithheldfund paymentsThe Boardleaves to the compliance stagethe questionof whetherRespondent must pay any additional amountsintothe benefitfunds in orderto satisfythemake whole remedyMerryweather Optical Co240 NLRB 1213 (1979)283funds less costs which were actually paid by Respondent's insurance carrierHassettMaintenanceCorp,260NLRB 1211, 1212 fn 7 (1982) Respondent shall be ordered to notify, in writing all persons employed in thebargaining unit after expiration of the extended insurancebenefits of their entitlement to damages for the loss of insurance benefitsHassettMaintenanceCorp,supra at1211-1213 (1982)Unless requested in wasting by the Union Respondentshall not be required to rescind any increases in pay orbenefits which it has granted to the employees in the unitfound to be an appropriate bargaining unit[Recommended Order omitted from publication ]